UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22641 Franklin Alternative Strategies Funds (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: _ 650 312-2000 Date of fiscal year end: _ 5/31 Date of reporting period: 2/28/17 Item 1. Schedule of Investments. FRANKLIN ALTERNATIVE STRATEGIES FUNDS Consolidated Statement of Investments, February 28, 2017 (unaudited) Franklin Pelagos Commodities Strategy Fund Principal Amount Value U.S. Government and Agency Securities 31.7% FFCB, 0.96%, 7/27/18 $ 10,000,000 $ 9,957,470 FHLMC, 1.25%, 7/26/19 10,000,000 9,944,710 U.S. Treasury Note, 0.75%, 10/31/17 23,000,000 22,994,618 Total U.S. Government and Agency Securities (Cost $43,015,755) 42,896,798 Short Term Investments 64.5% U.S. Government and Agency Securities 64.5% a FHLB, 3/01/17 3,248,000 3,248,000 b U.S. Treasury Bill, a,c 4/13/17 12,000,000 11,989,332 5/25/17 13,800,000 13,782,419 a 7/06/17 14,000,000 13,972,112 7/20/17 23,000,000 22,944,685 10/12/17 21,500,000 21,406,066 Total U.S. Government and Agency Securities (Cost $87,357,219) 87,342,614 Total Investments (Cost $130,372,974) 96.2% 130,239,412 d Other Assets, less Liabilities 3.8% 5,161,879 Net Assets 100.0% . $ 135,401,291 a A portion or all of the security is owned by FPC Holdings Corp., a wholly-owned subsidiary of the Fund. See Note 6. b The security was issued on a discount basis with no stated coupon rate. c A portion or all of the security has been segregated as collateral for open futures contracts. At February 28, 2017, the value of this security and/or cash pledged amounted to $1,898,963, representing 1.4% of net assets. d Includes unrealized appreciation/depreciation on open commodity futures contracts, as well as other assets and liabilities. Quarterly Consolidated Statement of Investments | See Notes to Consolidated Statement of Investments. | 1 FRANKLIN ALTERNATIVE STRATEGIES FUNDS CONSOLIDATED STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Pelagos Commodities Strategy Fund (continued) At February 28, 2017, the Fund had the following futures contracts outstanding. See Note 3. Futures Contracts a Number of Notional Expiration Unrealized Unrealized Description Type Contracts Value Date Appreciation Depreciation Commodity Contracts Copper Long 44 $ 2,985,400 5/26/17 $ — $ (12,386 ) Natural Gas Long 152 4,601,040 6/28/17 — (479 ) Platinum Long 52 2,680,600 4/26/17 333,736 — RBOB Gasoline Long 42 3,096,878 4/28/17 — (52,700 ) Silver Long 29 2,678,005 5/26/17 127,317 — Soybean Long 109 5,644,838 5/12/17 — (382 ) WTI Crude Oil Long 98 5,390,000 6/20/17 29,764 — Total Futures Contracts $ 27,076,761 $ 490,817 $ (65,947 ) Net unrealized appreciation (depreciation) $ 424,870 At February 28, 2017, the Fund had the following commodity-linked total return swap contracts outstanding. See Note 3. Commodity-Linked Total Return Swap Contracts a Pay Notional Expiration Unrealized Unrealized Underlying Instruments Fixed Rate Counterparty Value Date Appreciation Depreciation OTC Swap Contracts Long FP Custom Master Index b 0.22 % MSCS $ 107,600,000 4/04/17 $— $— a A portion or all of the contract is owned by FPC Holdings Corp., a wholly-owned subsidiary of the Fund. See Note 6. b Represents a custom index comprised of a basket of underlying instruments. Additional information regarding the custom basket’s underlying instruments and their respective values including fees are as follows: Unrealized Unrealized Underlying Instruments Notional Value c Appreciation Depreciation Bloomberg Commodity Aluminum Subindex 3 Month Forward $ 4,734,400 $ — $ — Bloomberg Commodity Brent Crude Oil Subindex. 9,146,000 — — Bloomberg Commodity Coffee Subindex 3 Month Forward 645,600 — — Bloomberg Commodity Copper Subindex 3 Month Forward 14,633,600 — — Bloomberg Commodity Corn Subindex 10,114,400 — — Bloomberg Commodity Cotton Subindex 3 Month Forward 645,600 — — Bloomberg Commodity Gold Subindex 10,437,200 — — Bloomberg Commodity Heating Oil Subindex 3,873,600 — — Bloomberg Commodity Lean Hogs Subindex 3 Month Forward 2,044,400 — — Bloomberg Commodity Live Cattle Subindex 3 Month Forward 2,044,400 — — Bloomberg Commodity Natural Gas Subindex 4,519,200 — — Bloomberg Commodity Nickel Subindex 3 Month Forward 3,658,400 — — Bloomberg Commodity Silver Subindex. 6,025,600 — — Bloomberg Commodity Soybean Meal Subindex 4,088,800 — — Bloomberg Commodity Soybean Oil Subindex 3,443,200 — — Bloomberg Commodity Soybeans Subindex 11,405,600 — — Bloomberg Commodity Sugar Subindex 3 Month Forward 645,600 — — Bloomberg Commodity Unleaded Gasoline Subindex 5,272,400 — — Bloomberg Commodity WTI Crude Oil Subindex 8,392,800 — — |2 FRANKLIN ALTERNATIVE STRATEGIES FUNDS CONSOLIDATED STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Pelagos Commodities Strategy Fund (continued) Commodity-Linked Total Return Swap Contracts a (continued) Unrealized Unrealized Underlying Instruments Notional Value c Appreciation Depreciation Bloomberg Commodity Zinc Subindex 3 Month Forward $ 1,829,200 $ — $ — Total custom index $ 107,600,000 $ — $ — c Notional value represents the fair value of each underlying instrument (including the financing rate fee which is calculated based on the custom swap contract’s original notional value of $107,600,000, allocated to each underlying instrument on a pro-rata basis). See Abbreviations on page 7. |3 FRANKLIN ALTERNATIVE STRATEGIES FUNDS Notes to Consolidated Statement of Investments (unaudited) Franklin Pelagos Commodities Strategy Fund 1. ORGANIZATION Franklin Alternative Strategies Funds (Trust) is registered under the Investment Company Act of 1940 as an open-end management investment company, consisting of four separate funds and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles. Franklin Pelagos Commodities Strategy Fund (Fund) is included in this report. 2. FINANCIAL INSTRUMENT VALUATION The Funds investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share as of 4 p.m. Eastern time each day the New York Stock Exchange (NYSE) is open for trading. Under compliance policies and procedures approved by the Trusts Board of Trustees (the Board), the Funds administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation Committee (VC). The VC provides administration and oversight of the Funds valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Debt securities generally trade in the over-the-counter (OTC) market rather than on a securities exchange. The Funds pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Investments in open-end mutual funds are valued at the closing NAV. Derivative financial instruments listed on an exchange are valued at the official closing price of the day. Certain derivative financial instruments trade in the OTC market. The Funds pricing services use various techniques including industry standard option pricing models and proprietary discounted cash flow models to determine the fair value of those instruments. The Funds net benefit or obligation under the derivative contract, as measured by the fair value of the contract, is included in net assets. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. |4 FRANKLIN ALTERNATIVE STRATEGIES FUNDS NOTES TO CONSOLIDATED STATEMENT OF INVESTMENTS (UNAUDITED) 3. DERIVATIVE FINANCIAL INSTRUMENTS The Fund invested in derivative financial instruments in order to manage risk or gain exposure to various other investments or markets. Derivatives are financial contracts based on an underlying or notional amount, require no initial investment or an initial net investment that is smaller than would normally be required to have a similar response to changes in market factors, and require or permit net settlement. Derivatives contain various risks including the potential inability of the counterparty to fulfill their obligations under the terms of the contract, the potential for an illiquid secondary market, and/or the potential for market movements. Derivative counterparty credit risk is managed through a formal evaluation of the creditworthiness of all potential counterparties. The Fund attempts to reduce its exposure to counterparty credit risk on OTC derivatives, whenever possible, by entering into International Swaps and Derivatives Association (ISDA) master agreements with certain counterparties. These agreements contain various provisions, including but not limited to collateral requirements, events of default, or early termination. Termination events applicable to the counterparty include certain deteriorations in the credit quality of the counterparty. Termination events applicable to the Fund include failure of the Fund to maintain certain net asset levels and/or limit the decline in net assets over various periods of time. In the event of default or early termination, the ISDA master agreement gives the non-defaulting party the right to net and close-out all transactions traded, whether or not arising under the ISDA agreement, to one net amount payable by one counterparty to the other. Early termination by the counterparty may result in an immediate payment by the Fund of any net liability owed to that counterparty under the ISDA agreement. Collateral requirements differ by type of derivative. Collateral or initial margin requirements are set by the broker or exchange clearing house for exchange traded and centrally cleared derivatives. Initial margin deposited is held at the exchange and can be in the form of cash and/or securities. For OTC derivatives traded under an ISDA master agreement, posting of collateral is required by either the Fund or the applicable counterparty if the total net exposure of all OTC derivatives with the applicable counterparty exceeds the minimum transfer amount, which typically ranges from $100,000 to $250,000, and can vary depending on the counterparty and the type of the agreement. Generally, collateral is determined at the close of Fund business each day and any additional collateral required due to changes in derivative values may be delivered by the Fund or the counterparty within a few business days. Collateral pledged and/or received by the Fund for OTC derivatives, if any, is held in segregated accounts with the Fund’s custodian/counterparty broker and can be in the form of cash and/or securities. Unrestricted cash may be invested according to the Fund’s investment objectives. To the extent that the amounts due to the Fund from its counterparties are not subject to collateralization or are not fully collateralized, the Fund bears the risk of loss from counterparty non-performance. The Fund entered into exchange traded futures contracts primarily to gain exposure to commodity price risk. A futures contract is an agreement between the Fund and a counterparty to buy or sell an asset at a specified price on a future date. Required initial margins are pledged by the Fund, and the daily change in fair value is accounted for as a variation margin payable or receivable. The Fund entered into OTC commodity-linked total return swap contracts primarily to gain exposure to commodity price risk of an underlying instrument such as a stock, bond, index or basket of securities or indices. A total return swap is an agreement between the Fund and a counterparty to exchange a return linked to an underlying instrument for a floating or fixed rate payment, both based upon a notional amount. Over the term of the contract, contractually required payments to be paid or received are accrued daily and recorded as unrealized appreciation or depreciation until the payments are made, at which time they are recognized as realized gain or loss. The Fund purchased or wrote exchange traded option contracts primarily to manage and/or gain exposure to commodity price risk. An option is a contract entitling the holder to purchase or sell a specific amount of shares or units of an asset or notional amount of a swap (swaption), at a specified price. When an option is purchased or written, an amount equal to the premium paid or received is recorded as an asset or liability, respectively. Upon exercise of an option, the acquisition cost or sales proceeds of the underlying investment is adjusted by any premium received or paid. Upon expiration of an option, any premium received or paid is recorded as a realized gain or loss. Upon closing an option other than through expiration or exercise, the difference between the premium received or paid and the cost to close the position is recorded as a realized gain or loss. The Fund did not hold any option contracts at period end. |5 FRANKLIN ALTERNATIVE STRATEGIES FUNDS NOTES TO CONSOLIDATED STATEMENT OF INVESTMENTS (UNAUDITED) 4. INCOME TAXES At February 28, 2017, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments. $ 130,404,836 Unrealized appreciation $ 5,639 Unrealized depreciation (171,063 ) Net unrealized appreciation (depreciation) $ (165,424 ) 5. INVESTMENTS IN AFFILIATED MANAGEMENT INVESTMENT COMPANIES The Fund invests in one or more affiliated management investment companies for purposes other than exercising a controlling influence over the management or policies. During the period ended February 28, 2017, the Fund held investments in affiliated management investment companies as follows: % of Affiliated Number of Number of Fund Shares Shares Held Shares Value Outstanding at Beginning Gross Gross Held at End at End Investment Realized Held at End of Period Additions Reductions of Period of Period Income Gain (Loss) of Period Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio,0.17% 836,916 13,169,592 (14,006,508 ) – $– $ 2 $– –% 6. INVESTMENTS IN FPC HOLDINGS CORP. (FP SUBSIDIARY) The Fund invests in certain financial instruments and commodity-linked derivative investments through its investment in the FP Subsidiary. The FP Subsidiary is a Cayman Islands exempted company with limited liability, is a wholly-owned subsidiary of the Fund, and is able to invest in certain financial instruments and commodity-linked derivative investments consistent with the investment objective of the Fund. At February 28, 2017, the FP Subsidiary’s investments as well as any other assets and liabilities of the FP Subsidiary are reflected in the Fund’s Consolidated Statement of Investments. At February 28, 2017, the net assets of the FP Subsidiary were $32,726,395, representing 24.2% of the Fund’s consolidated net assets. The Fund’s investment in the FP Subsidiary is limited to 25% of consolidated assets. 7. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Fund’s own market assumptions (unobservable inputs). These inputs are used in determining the value of the Fund’s financial instruments and are summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical financial instruments Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. |6 FRANKLIN ALTERNATIVE STRATEGIES FUNDS NOTES TO CONSOLIDATED STATEMENT OF INVESTMENTS (UNAUDITED) For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of February 28, 2017, in valuing the Fund’s assets and liabilities carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Assets: Investments in Securities: U.S. Government and Agency Securities $ — $ 42,896,798 $ — $ 42,896,798 Short Term Investments 84,094,614 3,248,000 — 87,342,614 Total Investments in Securities $ 84,094,614 $ 46,144,798 $ — $ 130,239,412 Other Financial Instruments: Futures Contracts $ 490,817 $ — $ — $ 490,817 Liabilities: Other Financial Instruments: Futures Contracts $ 65,947 $ — $ — $ 65,947 A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 financial instruments at the end of the period. 8. INVESTMENT COMPANY REPORTING MODERNIZATION In October 2016, the U.S. Securities and Exchange Commission adopted new rules and amended existing rules (together, final rules) intended to modernize the reporting and disclosure of information by registered investment companies. In part, the final rules amend Regulation S-X and require standardized, enhanced disclosures about derivatives in investment company financial statements, as well as other amendments. The compliance date for the amendments to Regulation S-X is August 1, 2017. Management is currently evaluating the impact that the adoption of the amendments to Regulation S-X will have on the Fund’s financial statements and related disclosures. 9. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the Consolidated Statement of Investments and determined that no events have occurred that require disclosure. For additional information on the Fund’s significant accounting policies, please refer to the Fund’s most recent semiannual or annual shareholder report. |7 Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2017 (unaudited) Franklin K2 Alternative Strategies Fund Country Shares/Warrants Value Common Stocks and Other Equity Interests % Aerospace & Defense 0.7% B/E Aerospace Inc. United States 71,008 $ 4,516,109 a DigitalGlobe Inc. United States 15,456 489,182 Lockheed Martin Corp. United States 8,941 2,383,492 United Technologies Corp. United States 729 82,049 7,470,832 Air Freight & Logistics 0.4% b FedEx Corp. United States 22,250 4,293,805 Airlines 0.4% Copa Holdings SA Panama 5,089 541,928 b Delta Air Lines Inc. United States 38,348 1,914,716 a,b Latam Airlines, ADR Chile 22,937 232,122 b Southwest Airlines Co. United States 12,575 726,835 a,b United Continental Holdings Inc. United States 10,944 810,841 4,226,442 Auto Components 0.2% Adient PLC United States 24,699 1,658,044 Delphi Automotive PLC United Kingdom 476 36,238 1,694,282 Automobiles 0.1% General Motors Co. United States 1,544 56,881 b Harley-Davidson Inc. United States 15,952 899,374 956,255 Banks 0.3% Barclays PLC, ADR United Kingdom 108,406 304,677 BB&T Corp. United States 1,399 67,460 Citigroup Inc. United States 39,244 2,347,184 c JPMorgan Chase & Co. United States 2,656 240,687 PNC Financial Services Group Inc. United States 794 101,020 US Bancorp United States 1,400 77,000 c Wells Fargo & Co. United States 3,534 204,548 3,342,576 Beverages 0.3% b Brown-Forman Corp., B United States 16,130 786,499 Coca-Cola Co. United States 3,270 137,209 Constellation Brands Inc., A United States 317 50,343 Davide Campari-Milano SpA Italy 184,357 1,865,191 b Molson Coors Brewing Co. United States 4,868 488,698 PepsiCo Inc. United States 1,176 129,807 3,457,747 Biotechnology 2.7% a ACADIA Pharmaceuticals Inc. United States 3,899 148,591 Actelion Ltd. Switzerland 8,605 2,315,858 a Aeglea BioTherapeutics Inc. United States 13,829 85,740 a Aevi Genomic Medicine Inc. United States 26,026 122,062 a,b Agios Pharmaceuticals Inc. United States 2,859 138,490 a,b Alexion Pharmaceuticals Inc. United States 15,133 1,986,206 Alkermes PLC United States 3,728 210,632 a Amicus Therapeutics Inc. United States 79,676 517,097 a Audentes Therapeutics Inc. United States 5,590 86,701 a Avexis Inc. United States 3,345 205,115 a BioCryst Pharmaceuticals Inc. United States 27,569 172,031 a BioMarin Pharmaceutical Inc. United States 36,544 3,432,578 a Bluebird Bio Inc. United States 16,058 1,407,484 a Celgene Corp. United States 24,700 3,050,697 a Clovis Oncology Inc. United States 6,750 390,217 a Corvus Pharmaceuticals Inc. United States 4,562 65,602 Quarterly Consolidated Statement of Investments | See Notes to Consolidated Statements of Investments. Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2017 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Shares/Warrants Value Common Stocks and Other Equity Interests (continued) Biotechnology (continued) a DBV Technologies SA, ADR France 8,052 $ 293,334 a Epizyme Inc. United States 32,473 461,117 a Exelixis Inc. United States 44,879 966,245 a Incyte Corp. Ltd. United States 20,357 2,709,517 a Insmed Inc. United States 18,832 299,994 a Kite Pharma Inc. United States 10,484 741,953 a La Jolla Pharmaceutical Co. United States 8,413 281,920 a MacroGenics Inc. United States 3,993 84,412 a Mast Therapeutics Inc., wts., 6/14/18 United States 68,920 138 a Natera Inc. United States 11,086 105,982 a Neurocrine Biosciences Inc. United States 11,914 526,122 a Otonomy Inc. United States 20,111 298,648 a OvaScience Inc. United States 29,527 43,700 a ProQR Therapeutics NV Netherlands 37,569 152,154 a Proteostasis Therapeutics Inc. United States 36,072 524,848 a Prothena Corp. PLC Ireland 8,682 509,199 a Ra Pharmaceuticals Inc. United States 3,379 70,756 a Regeneron Pharmaceuticals Inc. United States 2,014 752,229 a Retrophin Inc. United States 12,435 264,492 a Sage Therapeutics Inc. United States 18,512 1,247,709 a Sarepta Therapeutics Inc. United States 10,290 320,122 b Shire PLC, ADR United States 12,955 2,340,968 a Tesaro Inc. United States 5,354 1,008,533 a Ultragenyx Pharmaceutical Inc. United States 9,639 820,086 a Vertex Pharmaceuticals Inc. United States 5,895 534,205 29,693,484 Building Products 0.2% b AO Smith Corp. United States 6,066 305,484 Fortune Brands Home & Security Inc. United States 34,545 1,997,737 Johnson Controls International PLC United States 2,103 88,200 2,391,421 Capital Markets 0.1% b Moody's Corp. United States 14,479 1,612,526 Chemicals 1.3% Croda International PLC United Kingdom 21,384 930,824 Dow Chemical Co. United States 4,597 286,209 E. I. du Pont de Nemours & Co. United States 588 46,181 Huntsman Corp. United States 931 21,041 a,b Ingevity Corp. United States 28,649 1,546,186 b Monsanto Co. United States 4,966 565,280 Praxair Inc. United States 8,299 985,174 b Sherwin-Williams Co. United States 15,353 4,737,015 Syngenta AG, ADR Switzerland 42,401 3,661,326 Trinseo SA United States 627 43,357 The Valspar Corp. United States 9,336 1,038,350 13,860,943 Commercial Services & Supplies 0.3% a Atento SA Spain 81,572 734,148 Edenred France 40,855 924,499 G&K Services Inc., A United States 13,119 1,239,746 2,898,393 Communications Equipment 0.6% a Arista Networks Inc. United States 10,608 1,262,246 Brocade Communications Systems Inc. United States 141,839 1,746,038 a Ciena Corp. United States 36,023 948,846 Cisco Systems Inc. United States 18,788 642,174 a Ixia United States 29,243 573,162 Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2017 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Shares/Warrants Value Common Stocks and Other Equity Interests (continued) Communications Equipment (continued) a Oclaro Inc. United States 112,804 $ 958,834 a Quantenna Communications Inc. United States 13,300 278,502 Radware Ltd. Israel 20,124 310,916 6,720,718 Construction & Engineering 0.1% b Fluor Corp. United States 17,897 991,315 Construction Materials 0.3% Buzzi Unicem SpA Italy 20,144 498,942 HeidelbergCement AG Germany 9,627 899,641 b Martin Marietta Materials Inc. United States 6,940 1,498,693 a Summit Materials Inc., A United States 27,160 648,852 3,546,128 Containers & Packaging 0.3% Ball Corp. United States 47,911 3,522,896 WestRock Co. United States 731 39,269 3,562,165 Diversified Financial Services 0.3% a,b Berkshire Hathaway Inc., B United States 17,287 2,963,338 ECN Capital Corp. Canada 21,748 57,964 3,021,302 Diversified Telecommunication Services 0.8% c AT&T Inc. United States 15,255 637,506 CenturyLink Inc. United States 9,205 223,313 a,b Level 3 Communications Inc. United States 96,951 5,550,445 a ORBCOMM Inc. United States 16,093 137,917 Telecom Italia SpA, RSP Italy 2,900,011 1,932,460 Verizon Communications Inc. United States 2,496 123,877 Windstream Holdings Inc. United States 34,418 257,104 8,862,622 Electric Utilities 0.0% † Exelon Corp. United States 2,191 80,432 NextEra Energy Inc. United States 557 72,967 PG&E Corp. United States 1,409 94,051 Westar Energy Inc. United States 4,740 255,865 503,315 Electronic Equipment, Instruments & Components 0.4% Alps Electric Co. Ltd. Japan 22,500 669,923 Fabrinet Thailand 7,358 305,725 a Flextronics Internationall Ltd. Singapore 47,300 779,977 a Itron Inc. United States 13,539 875,973 Largan Precision Co. Ltd. Taiwan 2,650 393,314 Tongda Group Holdings Ltd. Hong Kong 1,170,000 393,371 a,b VeriFone Systems Inc. United States 58,416 1,207,459 4,625,742 Energy Equipment & Services 0.0% † c Halliburton Co. United States 2,214 118,360 Food & Staples Retailing 0.5% b Casey's General Stores Inc. United States 30,810 3,530,210 Costco Wholesale Corp. United States 9,296 1,647,065 CVS Health Corp. United States 646 52,055 Kroger Co. United States 1,102 35,043 a Rite Aid Corp. United States 137,908 827,448 Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2017 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Shares/Warrants Value Common Stocks and Other Equity Interests (continued) Food Products 1.1% Lindt & Spruengli AG Switzerland 43 $ 2,786,962 Mead Johnson Nutrition Co. United States 60,522 5,313,226 a,b The WhiteWave Foods Co. United States 71,519 3,939,267 12,039,455 Gas Utilities 0.0% † WGL Holdings Inc. United States 4,571 381,633 Health Care Equipment & Supplies 0.8% a Alere Inc. United States 10,104 386,983 Becton Dickinson and Co. United States 6,617 1,211,242 a Boston Scientific Corp. United States 32,213 790,829 a Cynosure Inc. United States 13,336 880,176 b DENTSPLY SIRONA Inc. United States 34,399 2,185,024 a DexCom Inc. United States 9,788 765,030 a Edwards Lifesciences Corp. United States 1,497 140,778 a GenMark Diagnostics Inc. United States 27,031 305,991 a,b IDEXX Laboratories Inc. United States 4,933 714,989 a iRhythm Technologies Inc. United States 1,485 57,202 Medtronic PLC United States 672 54,372 Smith & Nephew PLC United Kingdom 72,763 1,093,386 8,586,002 Health Care Providers & Services 1.2% b Aetna Inc. United States 11,674 1,503,144 Celesio AG Germany 61,856 1,677,903 a Centene Corp. United States 13,078 921,999 Cigna Corp. United States 8,876 1,321,636 a Diplomat Pharmacy Inc. United States 2,150 29,133 Humana Inc. United States 8,283 1,749,784 UnitedHealth Group Inc. United States 17,217 2,847,348 a,b VCA Inc. United States 35,546 3,231,131 13,282,078 Health Care Technology 0.0% † a Tabula Rasa HealthCare Inc. United States 4,863 68,909 Hotels, Restaurants & Leisure 0.6% Brinker International Inc. United States 19,296 815,063 Carnival Corp. United States 28,846 1,613,934 b Domino's Pizza Inc. United States 8,935 1,695,952 Extended Stay America Inc. United States 19,936 344,893 Hilton Worldwide Holdings Inc. United States 1,334 76,305 Las Vegas Sands Corp. United States 17,530 928,214 McDonald's Corp. United States 813 103,779 b Yum! Brands Inc. United States 12,103 790,568 6,368,708 Household Durables 0.6% Harman International Industries Inc. United States 15,818 1,765,605 a Mohawk Industries Inc. United States 2,518 569,974 Sony Corp. Japan 19,500 603,685 Whirlpool Corp. United States 18,491 3,302,308 6,241,572 Household Products 0.0% † The Procter & Gamble Co. United States 792 72,127 Independent Power & Renewable Electricity Producers 0.0% † b TerraForm Global Inc., A United States 92,129 400,761 Industrial Conglomerates 0.1% General Electric Co. United States 3,889 115,931 Honeywell International Inc. United States 662 82,419 Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2017 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Shares/Warrants Value Common Stocks and Other Equity Interests (continued) Industrial Conglomerates (continued) Roper Technologies Inc. United States 550 $ 115,060 Smiths Group PLC United Kingdom 17,888 331,835 645,245 Insurance 0.9% Allied World Assurance Co. Holdings AG United States 22,777 1,203,081 Chubb Ltd. United States 487 67,289 Delta Lloyd NV Netherlands 313,590 1,780,685 Endurance Specialty Holdings United States 59,733 5,550,988 MetLife Inc. United States 1,240 65,026 RSA Insurance Group PLC United Kingdom 44,331 329,498 b W.R. Berkley Corp. United States 19,975 1,418,624 10,415,191 Internet & Direct Marketing Retail 0.7% a,b Amazon.com Inc. United States 2,029 1,714,586 b Expedia Inc. United States 12,326 1,467,287 a,b Netflix Inc. United States 6,378 906,505 a,b Priceline Group Inc. United States 855 1,474,131 a,b Wayfair Inc., A United States 45,112 1,705,685 7,268,194 Internet Software & Services 1.3% a Akamai Technologies Inc. United States 15,677 981,380 a,b Alibaba Group Holding Ltd., ADR China 16,752 1,723,781 a,b Alphabet Inc., C United States 1,306 1,075,112 a,b Alphabet Inc., A United States 1,284 1,084,890 a Benefitfocus Inc. United States 11,453 304,077 a,b eBay Inc. United States 44,781 1,518,076 a,b Facebook Inc. United States 30,038 4,071,351 a GrubHub Inc. United States 13,200 462,792 a Just Eat PLC United Kingdom 104,900 651,476 Tencent Holdings Ltd. China 22,300 594,636 a VeriSign Inc. United States 10,579 872,450 a Zillow Group Inc., A United States 9,017 303,242 a Zillow Group Inc., C United States 16,402 556,684 14,199,947 IT Services 3.1% Accenture PLC, A United States 7,672 939,820 b Alliance Data Systems Corp. United States 10,162 2,469,163 b Automatic Data Processing Inc. United States 18,339 1,881,948 a,b Blackhawk Network Holdings Inc. United States 13,200 481,140 b Cardtronics PLC, A United States 17,267 761,129 a,b Cognizant Technology Solutions Corp., A United States 15,986 947,490 a,b EPAM Systems Inc. United States 16,089 1,184,633 a,b ExlService Holdings Inc. United States 48,367 2,160,070 a FleetCor Technologies Inc. United States 13,700 2,329,000 Genpact Ltd. United States 96,365 2,335,888 b Global Payments Inc. United States 50,438 4,019,404 b MasterCard Inc., A United States 32,766 3,619,332 a,d Nets AS, 144A Denmark 32,186 543,555 a PayPal Holdings Inc. United States 61,675 2,590,350 b Total System Services Inc. United States 33,300 1,814,184 a,b Vantiv Inc., A United States 17,486 1,143,235 b Visa Inc., A United States 27,518 2,419,933 a,b WEX Inc. United States 18,287 2,034,063 d Worldpay Group PLC, 144A United Kingdom 96,257 324,161 33,998,498 Life Sciences Tools & Services 0.4% Gerresheimer AG Germany 23,577 1,848,584 Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2017 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Shares/Warrants Value Common Stocks and Other Equity Interests (continued) Life Sciences Tools & Services (continued) a Illumina Inc. United States 7,574 $ 1,267,888 a,b Mettler-Toledo International Inc. United States 1,515 721,473 a NanoString Technologies Inc. United States 5,354 101,030 b Thermo Fisher Scientific Inc. United States 5,271 831,131 4,770,106 Machinery 0.3% b Caterpillar Inc. United States 10,858 1,049,534 Cummins Inc. United States 255 37,865 Dover Corp. United States 989 79,219 Fortive Corp. United States 5,612 323,532 The Timken Co. United States 22,504 994,677 b Trinity Industries Inc. United States 20,264 543,886 Xylem Inc. United States 12,228 588,411 3,617,124 Marine 0.2% Irish Continental Group PLC Ireland 411,345 2,200,685 a Scorpio Bulkers Inc. United States 12,866 95,208 2,295,893 Media 1.1% a,b Charter Communications Inc., A United States 3,698 1,194,676 Comcast Corp., A United States 2,200 82,324 a Dish Network Corp., A United States 5,350 331,700 Entertainment One Ltd. Canada 76,390 224,080 ITV PLC United Kingdom 293,248 736,850 a Liberty Broadband Corp., C United States 9,752 838,087 a Liberty Global PLC LiLAC, C United Kingdom 3,003 73,844 a Liberty Global PLC, C United Kingdom 24,352 854,512 a Live Nation Entertainment Inc. United States 2,500 71,025 a Postmedia Network Canada Corp. Canada 666,338 326,095 Stroeer SE & Co. KGaA Germany 44,132 2,207,465 b Time Warner Inc. United States 29,052 2,853,197 Viacom Inc., B United States 15,252 662,699 Walt Disney Co. United States 17,685 1,946,941 12,403,495 Metals & Mining 1.4% Boliden AB Sweden 38,128 1,164,124 First Quantum Minerals Ltd. Canada 59,337 617,405 a,b Freeport-McMoRan Inc. United States 158,103 2,118,580 b Newmont Mining Corp. United States 46,631 1,596,645 a Stillwater Mining Co. United States 82,504 1,407,518 Teck Resources Ltd. Canada 222,980 4,461,830 c ThyssenKrupp AG Germany 51,931 1,298,096 b United States Steel Corp. United States 39,755 1,539,314 Voestalpine AG Austria 20,951 881,716 15,085,228 Multi-Utilities 0.0% † Sempra Energy United States 452 49,851 Multiline Retail 0.0% † Intime Retail Group Co. Ltd. China 71,081 88,360 Oil, Gas & Consumable Fuels 1.1% Alon USA Energy Inc. United States 82,519 1,003,431 Canadian Natural Resources Ltd. Canada 1,920 55,123 Chevron Corp. United States 1,204 135,450 b Enbridge Inc. Canada 74,711 3,126,663 Encana Corp. Canada 5,670 62,937 EQT Corp. United States 406 24,315 Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2017 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Shares/Warrants Value Common Stocks and Other Equity Interests (continued) Oil, Gas & Consumable Fuels (continued) a Etablissements Maurel Et Prom, Contingent Value, rts., 12/31/17 France 131,406 $ 69,606 Exxon Mobil Corp. United States 1,247 101,406 Golar LNG Ltd. Bermuda 1,384 37,797 a Halcon Resources Corp. United States 50,698 410,654 a Halcon Resources Corp., wts., 9/09/20 United States 2,159 4,296 b Hess Corp. United States 10,733 552,106 a,e,f Interoil Corp., Contingent Distribution Singapore 54,920 229,583 a,b Kinder Morgan Inc., wts., 5/25/17 United States 52,317 162 a Pacific Exploration and Production Corp. Colombia 4,655 189,256 a PDC Energy Inc. United States 407 27,509 Phillips 66 United States 32,645 2,552,513 TonenGeneral Sekiyu K.K. Japan 120,264 1,439,807 Valero Energy Corp. United States 322 21,880 a Whiting Petroleum Corp. United States 62,479 677,897 b Williams Cos Inc. United States 42,454 1,203,146 11,925,537 Paper & Forest Products 0.4% a Canfor Corp. Canada 180,635 2,332,397 West Fraser Timber Co. Ltd. Canada 38,519 1,598,820 3,931,217 Pharmaceuticals 1.2% a Aerie Pharmaceuticals Inc. United States 41,896 1,983,776 Allergan PLC United States 16,909 4,139,661 a Assembly Biosciences Inc. United States 29,400 613,284 AstraZeneca PLC, ADR United Kingdom 44,284 1,295,750 Bristol-Myers Squibb Co. United States 26,301 1,491,530 a,d Cassiopea SpA, 144A Italy 4,184 137,474 a Dermira Inc. United States 16,370 551,505 Eli Lilly & Co. United States 15,285 1,265,751 a GW Pharmaceuticals PLC, ADR United Kingdom 2,409 300,595 Hikma Pharmaceuticals PLC Jordan 10,168 271,264 a Intra-Cellular Therapies Inc. United States 22,475 293,299 Johnson & Johnson United States 1,753 214,234 a Ocular Therapeutix Inc. United States 42,865 357,494 Perrigo Co. PLC United States 6,881 514,492 Pfizer Inc. United States 4,507 153,779 a Steadymed Ltd. Israel 7,603 25,470 13,609,358 Professional Services 0.7% b Equifax Inc. United States 10,451 1,370,231 Experian PLC Ireland 54,916 1,088,235 a Huron Consulting Group Inc. United States 16,239 705,584 b ManpowerGroup Inc. United States 1,003 97,331 b Robert Half International Inc. United States 26,964 1,300,743 a,b TransUnion United States 38,684 1,434,790 a,b TriNet Group Inc. United States 45,815 1,230,133 a,b WageWorks Inc. United States 13,907 1,070,839 8,297,886 Real Estate Management & Development 0.2% a,b CBRE Group Inc., A United States 37,728 1,343,871 Grand City Properties SA Germany 31,278 595,950 1,939,821 Road & Rail 0.7% b CSX Corp. United States 57,346 2,784,722 JB Hunt Transport Services Inc. United States 3,435 337,214 b Old Dominion Freight Line Inc. United States 14,853 1,362,911 Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2017 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Shares/Warrants Value Common Stocks and Other Equity Interests (continued) Road & Rail (continued) b Union Pacific Corp. United States 26,884 $ 2,901,859 7,386,706 Semiconductors & Semiconductor Equipment 1.2% b Analog Devices Inc. United States 17,092 1,400,348 Broadcom Ltd. Singapore 2,641 557,066 a Cavium Inc. United States 6,679 437,541 Cypress Semiconductor Corp. United States 4,159 55,190 a Impinj Inc. United States 6,900 195,684 a Inphi Corp. United States 8,885 417,062 a Integrated Device Technology Inc. United States 11,586 277,021 a MACOM Technology Solutions Holdings Inc. United States 24,532 1,130,680 a MaxLinear Inc., A United States 9,900 257,796 b Microchip Technology Inc. United States 10,231 741,952 a NXP Semiconductors NV Netherlands 60,351 6,204,686 a ON Semiconductor Corp. United States 16,492 249,524 c QUALCOMM Inc. United States 2,043 115,389 a Semiconductor Manufacturing International Corp. China 216,000 281,029 a Siltronic AG Germany 1,871 115,321 Tower Semiconductor Ltd. Israel 29,801 683,933 13,120,222 Software 1.6% Activision Blizzard Inc. United States 7,008 316,271 a,b Adobe Systems Inc. United States 5,110 604,717 Atlassian Corp. PLC Australia 10,000 284,400 Blackbaud Inc. United States 5,400 386,208 a,b Dell Technologies Inc., V United States 24,332 1,544,839 a Guidewire Software Inc. United States 15,061 822,933 a HubSpot Inc. United States 15,766 938,077 b Intuit Inc. United States 5,000 627,200 b Mentor Graphics Corp. United States 114,440 4,245,724 b,c Microsoft Corp. United States 84,664 5,416,803 Mobileye NV Israel 6,706 305,257 Nexon Co. Ltd. Japan 12,100 201,191 Nintendo Co. Ltd., ADR Japan 11,700 305,429 Oracle Corp. United States 3,960 168,656 a Proofpoint Inc. United States 2,860 225,282 a Red Hat Inc. United States 2,223 184,087 a,b Salesforce.com Inc. United States 14,679 1,194,137 a ServiceNow Inc. United States 2,987 259,630 a Synchronoss Technologies Inc. United States 2,518 68,187 18,099,028 Specialty Retail 1.6% a,b AutoNation Inc. United States 36,305 1,666,399 a,b Autozone Inc. United States 3,962 2,918,211 a,b Cabela's Inc. United States 63,457 2,972,326 b CST Brands Inc. United States 44,385 2,136,250 b Foot Locker Inc. United States 14,994 1,134,596 The Gap Inc. United States 37,477 930,179 b Home Depot Inc. United States 31,086 4,504,672 a,b MarineMax Inc. United States 42,148 948,330 a Sports Direct International PLC United Kingdom 155,760 574,026 17,784,989 Technology Hardware, Storage & Peripherals 0.3% c Apple Inc. United States 7,288 998,383 a Nimble Storage Inc. United States 70,803 642,184 a Pure Storage Inc., A United States 57,518 655,705 Seagate Technology PLC United States 13,058 629,265 Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2017 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Shares/Warrants Value Common Stocks and Other Equity Interests (continued) Technology Hardware, Storage & Peripherals (continued) Western Digital Corp. United States 9,615 $ 739,201 3,664,738 Textiles, Apparel & Luxury Goods 0.4% Coach Inc. United States 18,041 687,182 a Deckers Outdoor Corp. United States 15,824 835,982 a Kate Spade & Co. United States 17,775 424,111 Michael Kors Holdings Ltd. United States 19,385 707,552 Moncler SpA Italy 19,901 379,918 b NIKE Inc., B United States 23,854 1,363,495 4,398,240 Tobacco 0.9% Altria Group Inc. United States 1,463 109,608 Philip Morris International Inc. United States 1,076 117,661 b Reynolds American Inc. United States 164,637 10,136,700 10,363,969 Trading Companies & Distributors 0.1% Air Lease Corp. United States 5,236 203,838 Brenntag AG Germany 386 22,131 a,b Herc Holdings Inc. United States 7,784 402,355 628,324 Wireless Telecommunication Services 0.0% † NTT DoCoMo Inc. Japan 16,700 396,448 Total Common Stocks and Other Equity Interests (Cost $329,011,646) 381,767,054 Exchange Traded Funds 0.0% † a,g iPATH S&P hort-Term Futures ETN United States 9,442 173,922 c PowerShares QQQ Trust Series 1 United States 2,029 263,810 Total Exchange Traded Funds (Cost $412,772) 437,732 Convertible Preferred Stocks 0.8% Capital Markets 0.0% † a Virtus Investment Partners Inc., cvt. pfd., 7.25% United States 4,778 482,434 Electronic Equipment, Instruments & Components 0.2% h Belden Inc., cvt. pfd., 6.75% United States 3,207 322,785 a MTS Systems Corp., cvt. pfd., 8.75% United States 14,469 1,817,885 2,140,670 Food Products 0.1% a,b Post Holdings Inc., cvt. pfd., 2.50% United States 8,625 1,344,422 Household Durables 0.1% William Lyon Homes, cvt. pfd., 6.50% United States 5,255 487,296 Independent Power & Renewable Electricity Producers 0.1% a Dynegy Inc., cvt. pfd., 7.00% United States 15,267 931,287 Internet Software & Services 0.3% b,d Mandatory Exchangeable Trust, cvt. pfd., 144A, 5.75% China 27,286 3,382,782 Total Convertible Preferred Stocks (Cost $7,403,111) 8,768,891 Preferred Stocks 0.3% Diversified Telecommunication Services 0.1% a Frontier Communications Corp., pfd., 11.125% United States 8,210 520,103 a Iridium Communications Inc., pfd., 7.00% United States 4,502 451,607 971,710 Food Products 0.0% † Bunge Ltd., pfd., 4.875% United States 2,191 239,367 Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2017 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Shares Value Preferred Stocks (continued) Machinery 0.0% † MAN SE, pfd., 3.30% Germany 3,186 $ 322,336 Pharmaceuticals 0.2% Allergan PLC, pfd., 5.50% United States 1,942 1,665,809 Teva Pharmaceutical Industries Ltd., pfd., 7.00% Israel 189 120,015 1,785,824 Total Preferred Stocks (Cost $3,793,927) 3,319,237 Principal Amount * Convertible Bonds 17.3% Aerospace & Defense 0.2% d Aerojet Rocketdyne Holdings Inc., senior note, 144A, 2.25%, 12/15/23 United States 992,000 1,014,320 The KEYW Holding Corp., senior note, 2.50%, 7/15/19 United States 670,000 671,675 1,685,995 Air Freight & Logistics 0.0% † Atlas Air Worldwide Holdings Inc., senior note, 2.25%, 6/01/22 United States 319,000 341,928 Auto Components 0.1% Horizon Global Corp., senior note, 2.75%, 7/01/22 United States 851,000 865,893 Automobiles 0.1% Tesla Motors Inc., senior note, 0.25%, 3/01/19 United States 1,166,000 1,139,036 Biotechnology 1.0% i Ablynx NV, senior note, Reg S, 3.25%, 5/27/20 Belgium 200,000 EUR 240,484 Acorda Therapeutics Inc., senior note, 1.75%, 6/15/21 United States 695,000 647,653 b AMAG Pharmaceuticals Inc., senior note, 2.50%, 2/15/19 United States 969,000 1,056,816 d Amicus Therapeutics Inc., senior note, 144A, 3.00%, 12/15/23 United States 963,000 1,204,352 b BioMarin Pharmaceutical Inc., senior sub. note, 1.50%, 10/15/20 United States 1,148,000 1,437,153 Clovis Oncology Inc., senior note, 2.50%, 9/15/21 United States 956,000 1,183,050 b Emergent BioSolutions Inc., senior note, 2.875%, 1/15/21 United States 817,000 1,024,314 Intercept Pharmaceuticals Inc., senior note, 3.25%, 7/01/23 United States 760,000 753,350 Ionis Pharmaceuticals Inc., senior note, 1.00%, 11/15/21 United States 245,000 260,006 Ligand Pharmaceuticals Inc., senior note, 0.75%, 8/15/19 United States 1,075,000 1,593,687 PDL BioPharma Inc., senior note, 2.75%, 12/01/21 United States 981,000 844,886 PTC Therapeutics Inc., senior note, 3.00%, 8/15/22 United States 623,000 454,790 10,700,541 Capital Markets 0.5% Ares Capital Corp., senior note, 4.75%, 1/15/18 United States 1,932,000 1,981,507 d 144A, 3.75%, 2/01/22 United States 1,172,000 1,174,197 b Cowen Group Inc., senior note, 3.00%, 3/15/19 United States 1,324,000 1,299,175 FXCM Inc., senior note, 2.25%, 6/15/18 United States 599,000 176,705 d Hercules Capital Inc., senior note, 144A, 4.375%, 2/01/22 United States 524,000 528,913 d TCP Capital Corp., senior note, 144A, 4.625%, 3/01/22 United States 844,000 851,913 6,012,410 Chemicals 0.1% b Solazyme Inc., senior sub. note, 5.00%, 10/01/19 United States 1,390,000 569,900 Commercial Services & Supplies 0.1% RWT Holdings Inc., senior note, 5.625%, 11/15/19 United States 735,000 751,538 Communications Equipment 0.9% b Ciena Corp., senior note, 4.00%, 12/15/20 United States 1,015,000 1,477,459 Finisar Corp., senior bond, 0.50%, 12/15/33 United States 318,000 396,506 b InterDigital Inc., senior note, 1.50%, 3/01/20 United States 1,996,000 2,571,098 b Palo Alto Networks Inc., zero cpn., 7/01/19 United States 3,400,000 4,968,250 d Viavi Solutions Inc., senior note, 144A, 1.00%, 3/01/24 United States 636,000 637,193 10,050,506 Construction & Engineering 0.1% Dycom Industries Inc., senior note, 0.75%, 9/15/21 United States 479,000 528,097 Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2017 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Convertible Bonds (continued) Construction & Engineering (continued) i Mirait Holdings Corp., senior note, Reg S, zero cpn., 12/30/21 Japan 30,000,000 JPY $ 285,093 d Tutor Perini Corp., senior note, 144A, 2.875%, 6/15/21 United States 518,000 633,255 1,446,445 Construction Materials 0.2% b Cemex SAB de CV, sub. note, 3.75%, 3/15/18 Mexico 932,000 1,071,218 3.72%, 3/15/20 Mexico 1,367,000 1,518,224 2,589,442 Consumer Finance 0.2% Encore Capital Group Inc., senior note, b 3.00%, 11/27/17 United States 176,000 204,160 d 144A, 3.25%, 3/15/22 United States 1,049,000 1,049,000 b PRA Group Inc., senior note, 3.00%, 8/01/20 United States 949,000 911,040 2,164,200 Diversified Consumer Services 0.3% Ascent Capital Group Inc., senior note, 4.00%, 7/15/20 United States 163,000 126,529 b Carriage Services Inc., sub. note, 2.75%, 3/15/21 United States 504,000 633,780 TAL Education Group, senior note, 2.50%, 5/15/19 China 828,000 2,727,742 3,488,051 Diversified Financial Services 0.2% d Element Financial Corp., sub. note, 144A, 5.125%, 6/30/19 Canada 851,000 CAD 747,204 4.25%, 6/30/20 Canada 1,628,000 CAD 1,290,069 2,037,273 Electrical Equipment 0.0% † b General Cable Corp., sub. bond, 4.50%, 11/15/29 United States 406,000 302,216 Electronic Equipment, Instruments & Components 0.6% b,d Knowles Corp., senior note, 144A, 3.25%, 11/01/21 United States 1,022,000 1,289,636 d Nice Systems Inc., senior note, 144A, 1.25%, 1/15/24 Israel 635,000 666,750 d OSI Systems Inc., senior note, 144A, 1.25%, 9/01/22 United States 572,000 559,845 b TTM Technologies Inc., senior note, 1.75%, 12/15/20 United States 714,000 1,256,640 b Vishay Intertechnology Inc., senior bond, 2.25%, 11/15/40 United States 2,563,000 3,213,361 6,986,232 Energy Equipment & Services 0.4% d Ensco Jersey Finance Ltd., senior note, 144A, 3.00%, 1/31/24 United States 937,000 957,497 d Nabors Industries Inc., senior note, 144A, 0.75%, 1/15/24 United States 438,000 424,860 SEACOR Holdings Inc., senior bond, 2.50%, 12/15/27 United States 859,000 877,254 3.00%, 11/15/28 United States 1,384,000 1,230,895 Weatherford International Ltd., senior note, 5.875%, 7/01/21 United States 315,000 374,259 3,864,765 Equity Real Estate Investment Trusts (REITs) 1.3% b,d American Residential Properties Inc., senior note, 144A, 3.25%, 11/15/18 United States 1,042,000 1,409,305 b,d Colony Starwood Homes, senior note, 144A, 3.50%, 1/15/22 United States 2,068,000 2,157,182 d Empire State Realty OP LP, senior note, 144A, 2.625%, 8/15/19 United States 1,521,000 1,796,681 b Forest City Enterprises Inc., senior note, 3.625%, 8/15/20 United States 1,453,000 1,595,576 Forest City Realty Trust Inc., senior note, 4.25%, 8/15/18 United States 624,000 713,310 d GPT Property Trust LP, senior note, 144A, 3.75%, 3/15/19 United States 1,582,000 2,033,859 b National Health Investors Inc., senior note, 3.25%, 4/01/21 United States 1,555,000 1,767,841 b Starwood Waypoint Residential Trust, senior note, 3.00%, 7/01/19 United States 1,059,000 1,229,764 b VEREIT Inc., senior note, 3.00%, 8/01/18 United States 1,269,000 1,270,586 13,974,104 Health Care Equipment & Supplies 0.6% b Hologic Inc., senior bond, zero cpn., 12/15/43 United States 1,052,000 1,291,988 Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2017 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Convertible Bonds (continued) Health Care Equipment & Supplies (continued) b,d Insulet Corp., senior note, 144A, 1.25%, 9/15/21 United States 960,000 $ 973,200 i Nipro Corp., senior note, Reg S, zero cpn., 1/29/21 Japan 40,000,000 JPY 410,788 b,d NuVasive Inc., senior note, 144A, 2.25%, 3/15/21 United States 623,000 855,846 Quidel Corp., senior note, 3.25%, 12/15/20 United States 712,000 719,120 b Wright Medical Group Inc., senior note, 2.00%, 2/15/20 United States 1,215,000 1,388,137 b,d Wright Medical Group NV, senior note, 144A, 2.25%, 11/15/21 United States 950,000 1,370,969 7,010,048 Health Care Providers & Services 0.7% Brookdale Senior Living Inc., senior note, 2.75%, 6/15/18 United States 858,000 842,985 b HealthSouth Corp., senior sub. bond, 2.00%, 12/01/43 United States 2,105,000 2,540,472 b Healthways Inc., senior note, 1.50%, 7/01/18 United States 565,000 879,281 b Molina Healthcare Inc., senior note, 1.125%, 1/15/20 United States 2,995,000 3,992,710 8,255,448 Health Care Technology 0.2% b Allscripts Healthcare Solutions Inc., senior note, 1.25%, 7/01/20 United States 761,000 753,866 d Evolent Health Inc., senior note, 144A, 2.00%, 12/01/21 United States 50,000 56,187 Medidata Solutions Inc., senior note, 1.00%, 8/01/18 United States 770,000 870,100 1,680,153 Household Durables 0.4% CalAtlantic Group Inc., b senior bond, 1.25%, 8/01/32 United States 1,430,000 1,469,325 senior note, 0.25%, 6/01/19 United States 246,000 230,779 LGI Homes Inc., senior sub. note, 4.25%, 11/15/19 United States 621,000 899,673 b M/I Homes Inc., senior sub. note, 3.25%, 9/15/17 United States 708,000 783,225 b Meritage Homes Corp., senior bond, 1.875%, 9/15/32 United States 1,175,000 1,177,203 Toll Brothers Finance Corp., senior bond, 0.50%, 9/15/32 United States 222,000 219,919 4,780,124 Independent Power & Renewable Electricity Producers 0.0% † b Pattern Energy Group Inc., senior note, 4.00%, 7/15/20 United States 397,000 402,707 Insurance 0.1% b AmTrust Financial Services Inc., senior bond, 2.75%, 12/15/44 United States 945,000 760,725 d HCI Group Inc., senior bond, 144A, 4.25%, 3/01/37 United States 191,000 191,000 951,725 Internet & Direct Marketing Retail 0.3% d Ctrip.com International Ltd., senior note, 144A, 1.25%, 9/15/22 China 412,000 425,390 Priceline Group Inc., senior note, b 1.00%, 3/15/18 United States 682,000 1,250,191 0.90%, 9/15/21 United States 414,000 464,715 b Shutterfly Inc., senior note, 0.25%, 5/15/18 United States 1,226,000 1,219,870 3,360,166 Internet Software & Services 1.3% b Blucora Inc., senior note, 4.25%, 4/01/19 United States 1,084,000 1,086,710 b Cornerstone OnDemand Inc., senior note, 1.50%, 7/01/18 United States 393,000 410,194 j2 Global Inc., senior bond, 3.25%, 6/15/29 United States 1,797,000 2,390,010 b MercadoLibre Inc., senior note, 2.25%, 7/01/19 Argentina 1,157,000 2,013,903 Twitter Inc., senior note, 0.25%, 9/15/19 United States 1,332,000 1,252,912 b 1.00%, 9/15/21 United States 548,000 505,530 WebMD Health Corp., senior note, 1.50%, 12/01/20 United States 851,000 997,798 d 144A, 2.625%, 6/15/23 United States 636,000 608,970 b Yahoo! Inc., zero cpn., 12/01/18 United States 3,727,000 3,862,104 d Zillow Group Inc., senior note, 144A, 2.00%, 12/01/21 United States 795,000 795,497 Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2017 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Convertible Bonds (continued) IT Services 0.5% d Blackhawk Network Holdings Inc., senior note, 144A, 1.50%, 1/15/22 United States 792,000 $ 807,840 Cardtronics Inc., senior note, 1.00%, 12/01/20 United States 941,000 997,460 b,d CSG Systems International Inc., senior bond, 144A, 4.25%, 3/15/36 United States 1,566,000 1,643,321 Euronet Worldwide Inc., senior bond, 1.50%, 10/01/44 United States 1,772,000 2,217,215 5,665,836 Life Sciences Tools & Services 0.2% Albany Molecular Research Inc., senior note, 2.25%, 11/15/18 United States 1,220,000 1,377,838 Fluidigm Corp., senior bond, 2.75%, 2/01/34 United States 779,000 525,338 1,903,176 Machinery 0.5% The Greenbrier Cos Inc., senior note, b 3.50%, 4/01/18 United States 692,000 885,760 d 144A, 2.875%, 2/01/24 United States 1,049,000 1,067,358 i Hyundai Heavy Industries Co. Ltd., senior note, Reg S, zero cpn., 6/29/20 South Korea 1,000,000 967,100 Navistar International Corp., senior sub. note, 4.50%, 10/15/18 United States 159,000 157,509 b 4.75%, 4/15/19 United States 1,890,000 1,835,662 b Trinity Industries Inc., senior sub. bond, 3.875%, 6/01/36 United States 118,000 146,320 5,059,709 Media 0.5% b,d Dish Network Corp., A, senior bond, 144A, 3.375%, 8/15/26 United States 1,513,000 1,828,839 Liberty Interactive LLC, senior bond, 4.00%, 11/15/29 United States 1,122,000 673,200 Liberty Media Corp., b senior bond, 1.375%, 10/15/23 United States 788,000 892,410 d senior bond, 144A, 2.25%, 9/30/46 United States 80,000 85,950 d senior note, 144A, 1.00%, 1/30/23 United States 519,000 543,004 d World Wrestling Entertainment Inc., senior note, 144A, 3.375%, 12/15/23 United States 1,267,000 1,346,979 5,370,382 Metals & Mining 0.2% b AK Steel Corp., senior note, 5.00%, 11/15/19 United States 1,102,000 1,939,520 d Pretium Resources Inc., senior sub. note, 144A, 2.25%, 3/15/22 Canada 414,000 405,979 RTI International Metals Inc., senior note, 1.625%, 10/15/19 United States 278,000 337,770 2,683,269 Mortgage Real Estate Investment Trusts (REITs) 0.9% Apollo Commercial Real Estate Finance Inc., senior note, 5.50%, 3/15/19 United States 657,000 704,636 Blackstone Mortgage Trust Inc., senior note, 5.25%, 12/01/18 United States 513,000 580,331 b Colony Capital Inc., senior note, 3.875%, 1/15/21 United States 1,729,000 1,772,225 New York Mortgage Trust Inc., senior note, 6.25%, 1/15/22 United States 350,000 344,531 b Redwood Trust Inc., senior note, 4.625%, 4/15/18 United States 1,269,000 1,280,897 b Starwood Property Trust Inc., senior note, 3.75%, 10/15/17 United States 4,434,000 4,536,537 4.55%, 3/01/18 United States 278,000 306,495 Two Harbors Investment Corp., senior note, 6.25%, 1/15/22 United States 614,000 618,221 10,143,873 Oil, Gas & Consumable Fuels 0.8% b Aegean Marine Petroleum Network Inc., senior note, 4.00%, 11/01/18 Greece 637,000 662,082 d 144A, 4.25%, 12/15/21 Greece 1,902,000 1,862,771 b,d Chesapeake Energy Corp., senior note, 144A, 5.50%, 9/15/26 United States 1,787,000 1,766,896 DHT Holdings Inc., senior note, 4.50%, 10/01/19 United States 1,174,000 1,200,415 d Golar LNG Ltd., senior note, 144A, 2.75%, 2/15/22 Bermuda 540,000 546,413 Green Plains Inc., senior note, b 3.25%, 10/01/18 United States 1,272,000 1,704,480 Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2017 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Convertible Bonds (continued) Oil, Gas & Consumable Fuels (continued) Green Plains Inc., senior note, d 144A, 4.125%, 9/01/22 United States 1,040,000 $ 1,165,450 8,908,507 Personal Products 0.1% Herbalife Ltd., senior note, 2.00%, 8/15/19 United States 630,000 602,441 Pharmaceuticals 0.7% Depomed Inc., senior note, 2.50%, 9/01/21 United States 1,252,000 1,352,943 Impax Laboratories Inc., senior note, 2.00%, 6/15/22 United States 350,000 286,781 Medicines Co., senior note, b 2.50%, 1/15/22 United States 1,689,000 2,820,630 d 144A, 2.75%, 7/15/23 United States 1,111,000 1,399,860 d Sucampo Pharmaceuticals Inc., senior note, 144A, 3.25%, 12/15/21 United States 1,018,000 1,030,725 Theravance Inc., senior note, 2.125%, 1/15/23 United States 1,514,000 1,314,341 8,205,280 Professional Services 0.0% † 51job Inc., senior note, 3.25%, 4/15/19 China 222,000 238,650 Real Estate Management & Development 0.0% † i Cosmos Boom Investment Ltd., senior note, Reg S, 0.50%, 6/23/20 China 400,000 390,500 Semiconductors & Semiconductor Equipment 1.1% b Advanced Micro Devices Inc., senior note, 2.125%, 9/01/26 United States 1,638,000 3,216,622 d Cypress Semiconductor Corp., senior note, 144A, 4.50%, 1/15/22 United States 1,331,000 1,615,501 d Inphi Corp., senior note, 144A, 0.75%, 9/01/21 United States 632,000 694,015 b Intel Corp., junior sub. bond, 3.25%, 8/01/39 United States 845,000 1,485,620 Microchip Technology Inc., d junior sub. bond, 144A, 2.25%, 2/15/37 United States 1,408,000 1,425,600 senior sub. bond, 1.625%, 2/15/25 United States 1,180,000 1,689,613 d senior sub. bond, 144A, 1.625%, 2/15/27 United States 1,590,000 1,612,856 Micron Technology Inc., senior bond, 3.00%, 11/15/43 United States 446,000 449,624 12,189,451 Software 1.4% Bottomline Technologies de Inc., senior note, 1.50%, 12/01/17 United States 899,000 934,398 BroadSoft Inc., senior note, 1.00%, 9/01/22 United States 1,267,000 1,590,085 Citrix Systems Inc., senior note, 0.50%, 4/15/19 United States 3,193,000 3,855,547 FireEye Inc., senior bond, 1.625%, 6/01/35 United States 590,000 524,731 Nuance Communications Inc., senior bond, 2.75%, 11/01/31 United States 307,000 308,919 Rovi Corp., senior note, 0.50%, 3/01/20 United States 548,000 539,438 b Salesforce.com Inc., senior note, 0.25%, 4/01/18 United States 2,887,000 3,726,034 ServiceNow Inc., zero cpn., 11/01/18 United States 2,472,000 3,198,150 b Workday Inc., senior note, 1.50%, 7/15/20 United States 637,000 785,899 15,463,201 Specialty Retail 0.0% † Vitamin Shoppe Inc., senior note, 2.25%, 12/01/20 United States 401,000 346,865 Textiles, Apparel & Luxury Goods 0.2% b Iconix Brand Group Inc., senior sub. note, 1.50%, 3/15/18 United States 1,991,000 1,881,495 Trading Companies & Distributors 0.1% d Kaman Corp., senior note, 144A, 3.25%, 11/15/17 United States 497,000 773,456 Transportation Infrastructure 0.2% i DP World Ltd., senior bond, Reg S, 1.75%, 6/19/24 United Arab Emirates 1,800,000 1,840,500 Macquarie Infrastructure Corp., senior note, 2.00%, 10/01/23 United States 140,000 138,250 1,978,750 Total Convertible Bonds (Cost $178,724,493) 191,139,315 Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2017 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Convertible Bonds in Reorganization 0.0% † Semiconductors & Semiconductor Equipment 0.0% † j SunEdison Inc., senior note, d 144A, 0.25%, 1/15/20 United States 126,000 $ 2,835 2.375%, 4/15/22 United States 247,000 5,558 Total Convertible Bonds in Reorganization (Cost $337,664) 8,393 Corporate Bonds and Notes 17.8% Aerospace & Defense 0.1% Embraer Netherlands Finance BV, senior bond, 5.05%, 6/15/25 Brazil 95,000 98,971 5.40%, 2/01/27 Brazil 130,000 134,843 d Embraer Overseas Ltd., senior bond, 144A, 5.696%, 9/16/23 Brazil 90,000 97,538 d Meccanica Holdings USA Inc., senior bond, 144A, 6.25%, 1/15/40 Italy 555,000 561,937 893,289 Auto Components 0.0% † d Midas Intermediate Holdco II LLC / Midas Intermediate Holdco II Finance Inc., senior note, 144A, 7.875%, 10/01/22 United States 170,000 176,205 Automobiles 0.0% † d,k Daimler Finance North America LLC, senior note, 144A, FRN, 1.303%, 3/10/17 Germany 150,000 150,011 d,k Nissan Motor Acceptance Corp., senior note, 144A, FRN, 1.492%, 3/03/17 Japan 105,000 105,000 k Toyota Motor Credit Corp., senior note, FRN, 1.413%, 1/17/19 United States 40,000 40,118 1.464%, 10/18/19 United States 255,000 256,107 551,236 Banks 0.0% † k Bank of America Corp., senior note, FRN, 2.063%, 1/15/19 United States 20,000 20,234 k Wells Fargo & Co., senior note, FRN, 1.364%, 6/02/17 United States 115,000 115,064 135,298 Beverages 0.0% † k PepsiCo Inc., senior note, FRN, 1.268%, 10/04/19 United States 260,000 260,570 Biotechnology 0.0% † k Amgen Inc., senior note, FRN, 1.43%, 5/22/17 United States 125,000 125,079 Capital Markets 0.0% † d Donnelley Financial Solutions Inc., senior note, 144A, 8.25%, 10/15/24 United States 180,000 187,200 Commercial Services & Supplies 1.0% d Harland Clarke Holdings Corp., 144A, senior note, 9.25%, 3/01/21 United States 4,260,000 4,121,550 senior secured note, 8.375%, 8/15/22 United States 2,260,000 2,340,512 senior secured note, first lien, 6.875%, 3/01/20 United States 265,000 268,313 RR Donnelley & Sons Co., senior bond, 6.50%, 11/15/23 United States 445,000 449,450 b senior bond, 6.00%, 4/01/24 United States 1,695,000 1,648,388 senior bond, 6.625%, 4/15/29 United States 262,000 241,040 senior note, 7.00%, 2/15/22 United States 1,885,000 1,953,331 11,022,584 Communications Equipment 0.1% Alcatel-Lucent USA Inc., senior bond, 6.50%, 1/15/28 France 150,000 167,250 6.45%, 3/15/29 France 495,000 549,450 k Cisco Systems Inc., senior note, FRN, 1.222%, 3/03/17 United States 100,000 100,000 816,700 Construction & Engineering 0.2% d Engility Corp., senior note, 144A, 8.875%, 9/01/24 United States 2,108,000 2,274,005 Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2017 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Corporate Bonds and Notes (continued) Construction Materials 0.1% d Cemex SAB de CV, senior secured bond, 144A, 7.75%, 4/16/26 Mexico 300,000 $ 336,750 first lien, 6.125%, 5/05/25 Mexico 365,000 385,988 722,738 Diversified Financial Services 2.4% k American Honda Finance Corp., senior note, FRN, 1.447%, 9/20/17 United States 180,000 180,501 d,k Banco Hipotecario SA, senior note, 144A, FRN, 22.333%, 1/12/20 Argentina 3,890,000 ARS 256,024 d,k Banco Supervielle SA, senior note, 144A, FRN, 24.438%, 8/09/20 Argentina 3,800,000 ARS 256,859 d,k Bank of Tokyo-Mitsubishi UFJ Ltd., senior note, 144A, FRN, 1.979%, 9/14/18 Japan 335,000 337,477 i Citigroup Global Markets Holdings Inc., senior note, Reg S, zero cpn., 10/26/17 United States 15,967,004 EGP 898,850 Everi Payments Inc., senior note, 10.00%, 1/15/22 United States 6,626,000 6,837,204 d Financiera de Desarrollo Territorial SA Findeter, senior bond, 144A, 7.875%, 8/12/24 Colombia 795,000,000 COP 264,937 d,k Hyundai Capital Services Inc., senior note, 144A, FRN, 1.793%, 3/18/17 South Korea 200,000 200,045 d iPayment Inc., secured note, second lien, 144A, 9.50%, 12/15/19 United States 9,898,166 10,417,820 k JPMorgan Chase Bank NA, senior note, FRN, 1.588%, 9/23/19 United States 515,000 517,744 d Ladder Capital Finance Holdings LLP, senior note, 144A, 5.875%, 8/01/21 United States 225,000 226,969 d Opal Acquisition Inc., senior note, 144A, 8.875%, 12/15/21 United States 5,512,000 4,836,780 d Quicken Loans Inc., senior note, 144A, 5.75%, 5/01/25 United States 505,000 499,950 Rumo Luxembourg Sarl, senior note, 7.375%, 2/09/24 Brazil 200,000 206,000 k Shell International Finance BV, senior note, FRN, 1.354%, 5/10/17 Netherlands 390,000 390,395 26,327,555 Diversified Telecommunication Services 0.0% † k Verizon Communications Inc., senior note, FRN, 1.351%, 6/09/17 United States 125,000 125,116 Electric Utilities 0.2% k Duke Energy Corp., senior note, FRN, 1.378%, 4/03/17 United States 100,000 100,050 k Duke Energy Progress Inc., secured note, FRN, 1.146%, 3/06/17 United States 50,000 50,002 d Enel SpA, sub. bond, 144A, 8.75% to 9/24/23, FRN thereafter, 9/24/73 Italy 745,000 860,475 b GenOn Americas Generation LLC, senior bond, 9.125%, 5/01/31 United States 407,000 366,300 d Terraform Global Operating LLC, senior note, 144A, 9.75%, 8/15/22 United States 593,000 667,125 2,043,952 Energy Equipment & Services 0.3% b,d McDermott International Inc., second lien, 144A, 8.00%, 5/01/21 United States 1,672,000 1,734,700 Noble Holding International Ltd., senior bond, 8.20%, 4/01/45 United Kingdom 270,000 260,550 senior note, 7.75%, 1/15/24 United Kingdom 495,000 482,625 i SubseaSA, senior note, Reg S, 1.00%, 10/05/17 United Kingdom 600,000 597,000 Targa Resources Partners LP / Targa Resources Partners Finance Corp., senior bond, 6.375%, 8/01/22 United States 25,000 25,937 senior bond, 5.25%, 5/01/23 United States 15,000 15,563 senior note, 6.75%, 3/15/24 United States 590,000 647,525 3,763,900 Equity Real Estate Investment Trusts (REITs) 0.0% † d Communications Sales & Leasing Inc. / CSL Capital LLC, senior note, 144A, 7.125%, 12/15/24 United States 310,000 320,075 Food & Staples Retailing 0.1% d BRF GmbH, senior bond, 144A, 4.35%, 9/29/26 Brazil 530,000 507,475 b,d The Fresh Market Inc., secured note, first lien, 144A, 9.75%, 5/01/23 United States 915,000 766,313 1,273,788 Food Products 0.2% d Cosan Luxembourg SA, senior bond, 144A, 7.00%, 1/20/27 Brazil 225,000 236,745 Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2017 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Corporate Bonds and Notes (continued) Food Products (continued) b WhiteWave Foods Co., senior note, 5.375%, 10/01/22 United States 1,616,000 $ 1,767,500 2,004,245 Gas Utilities 0.2% AmeriGas Partners LP / AmeriGas Finance Corp., senior note, 5.50%, 5/20/25 United States 220,000 224,125 NGL Energy Partners LP / NGL Energy Finance Corp., senior note, 5.125%, 7/15/19 United States 230,000 231,725 6.875%, 10/15/21 United States 30,000 31,031 d 144A, 7.50%, 11/01/23 United States 825,000 872,438 k Transcanada Trust, junior sub. bond, FRN, 5.30%, 3/15/77 Canada 980,000 991,637 2,350,956 Health Care Providers & Services 0.2% Kindred Healthcare Inc., senior note, 8.75%, 1/15/23 United States 2,379,000 2,319,525 Hotels, Restaurants & Leisure 0.5% d Jack Ohio Finance LLC / Jack Ohio Finance 1 Corp., senior secured note, second lien, 144A, 10.25%, 11/15/22 United States 683,000 735,933 d Jacobs Entertainment Inc., second lien, 144A, 7.875%, 2/01/24 United States 1,271,000 1,309,130 d Mohegan Tribal Gaming Authority, senior note, 144A, 7.875%, 10/15/24 United States 558,000 574,087 d Viking Cruises Ltd., 144A, senior bond, 6.25%, 5/15/25 United States 1,317,000 1,274,197 senior note, 8.50%, 10/15/22 United States 1,319,000 1,383,301 5,276,648 Independent Power & Renewable Electricity Producers 0.1% b GenOn Energy Inc., senior note, 9.875%, 10/15/20 United States 1,406,000 1,040,440 Industrial Conglomerates 0.1% d Icahn Enterprises LP / Icahn Enterprises Finance Corp., senior note, 144 A, 6.25%, 2/01/22 United States 225,000 232,875 6.75%, 2/01/24 United States 295,000 307,169 540,044 Life Sciences Tools & Services 0.0% † d Quintiles IMS Inc., senior note, 144A, 3.25%, 3/15/25 United States 230,000 EUR 244,576 Machinery 0.7% k Caterpillar Financial Services Corp., senior note, FRN, 1.172%, 3/03/17 United States 110,000 110,000 1.121%, 6/09/17 United States 300,000 300,117 1.753%, 2/23/18 United States 505,000 508,016 Navistar International Corp., senior bond, 8.25%, 11/01/21 United States 6,494,000 6,591,410 7,509,543 Media 4.0% d American Media Inc., 144A, secured note, second lien, 5.50%, 9/01/21 United States 2,003,845 2,086,504 sub. note, zero cpn., 3/01/22 United States 24,036,513 18,568,206 d Cablevision SA, senior note, 144A, 6.50%, 6/15/21 Argentina 150,000 158,063 Clear Channel Worldwide Holdings Inc., senior sub. note, B, 7.625%, 3/15/20 United States 1,095,000 1,107,319 d Cox Communications Inc., senior bond, 144A, 4.70%, 12/15/42 United States 120,000 106,212 4.50%, 6/30/43 United States 220,000 187,227 DISH DBS Corp., senior note, 5.875%, 11/15/24 United States 405,000 433,856 7.75%, 7/01/26 United States 250,000 294,375 d Lee Enterprises Inc., senior secured note, first lien, 144A, 9.50%, 3/15/22 United States 3,783,000 4,000,523 Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2017 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Corporate Bonds and Notes (continued) Media (continued) The McClatchy Co., b senior bond, 7.15%, 11/01/27 United States 895,000 $ 823,400 senior bond, 6.875%, 3/15/29 United States 4,353,000 3,759,904 b senior secured note, first lien, 9.00%, 12/15/22 United States 1,494,000 1,579,905 d,l Postmedia Network Inc., secured note, second lien, 144A, PIK, 10.25%, 7/15/23 Canada 4,371,874 5,153,346 d Time Inc., senior note, 144A, 5.75%, 4/15/22 United States 5,175,000 5,362,594 Time Warner Cable Inc., senior bond, 4.50%, 9/15/42 United States 240,000 219,321 k Viacom Inc., junior sub. bond, FRN, 6.25%, 2/28/57 United States 60,000 60,846 43,901,601 Metals & Mining 1.2% AK Steel Corp., senior bond, 7.625%, 5/15/20 United States 5,480,000 5,606,314 senior bond, 8.375%, 4/01/22 United States 2,281,000 2,380,794 senior note, 7.625%, 10/01/21 United States 4,695,000 4,894,537 Vale Overseas Ltd., senior bond, 6.25%, 8/10/26 Brazil 155,000 171,469 13,053,114 Oil, Gas & Consumable Fuels 4.2% d Alta Mesa Holdings LP / Alta Mesa Finance Services Corp., senior note, 144A, 7.875%, 12/15/24 United States 500,000 531,250 d Baytex Energy Corp., senior note, 144A, 5.125%, 6/01/21 Canada 30,000 27,450 5.625%, 6/01/24 Canada 1,000,000 919,930 d Bellatrix Exploration Ltd., senior note, 144A, 8.50%, 5/15/20 Canada 625,000 617,187 k BP Capital Markets PLC, senior note, FRN, 1.459%, 2/13/18 United Kingdom 105,000 105,360 California Resources Corp., d secured note, second lien, 144A, 8.00%, 12/15/22 United States 11,630,000 9,929,112 senior note, 5.50%, 9/15/21 United States 9,000 6,840 senior note, 6.00%, 11/15/24 United States 112,000 86,240 d Callon Petroleum Co., senior note, 144A, 6.125%, 10/01/24 United States 520,000 544,700 b Calumet Specialty Products Partners LP / Calumet Finance Corp., senior note, 6.50%, 4/15/21 United States 2,454,000 2,141,802 Canadian Natural Resources Ltd., senior bond, 3.90%, 2/01/25 Canada 20,000 20,357 Chesapeake Energy Corp., d secured note, second lien, 144A, 8.00%, 12/15/22 United States 125,000 132,656 senior bond, 6.625%, 8/15/20 United States 1,000 1,000 senior bond, 6.125%, 2/15/21 United States 3,000 2,918 senior note, 4.875%, 4/15/22 United States 20,000 18,020 d senior note, 144A, 8.00%, 1/15/25 United States 200,000 199,500 k Chevron Corp., senior note, FRN, 1.209%, 11/15/17 United States 145,000 145,163 Clayton Williams Energy Inc., senior note, 7.75%, 4/01/19 United States 2,321,000 2,344,790 l Comstock Resources Inc., senior secured note, first lien, PIK, 10.00% (all cash), 3/15/20 United States 3,972,000 4,130,880 Concho Resources Inc., senior bond, 5.50%, 10/01/22 United States 75,000 78,000 5.50%, 4/01/23 United States 395,000 410,800 Continental Resources Inc., senior bond, 5.00%, 9/15/22 United States 1,535,000 1,569,537 senior note, 4.50%, 4/15/23 United States 35,000 34,453 senior note, 3.80%, 6/01/24 United States 405,000 377,156 Crestwood Midstream Partners LP / Crestwood Midstream Finance Corp., senior note, 6.125%, 3/01/22 United States 415,000 431,081 Eclipse Resources Corp., senior note, 8.875%, 7/15/23 United States 545,000 565,437 Enable Midstream Partners LP, senior bond, 5.00%, 5/15/44 United States 400,000 373,412 Energy Transfer Equity LP, secured bond, first lien, 7.50%, 10/15/20 United States 200,000 225,750 Energy Transfer Partners LP, senior bond, 5.15%, 3/15/45 United States 230,000 225,091 6.125%, 12/15/45 United States 540,000 598,236 Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2017 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Corporate Bonds and Notes (continued) Oil, Gas & Consumable Fuels (continued) EnLink Midstream Partners LP, senior bond, 4.85%, 7/15/26 United States 210,000 $ 220,831 5.60%, 4/01/44 United States 145,000 145,318 5.05%, 4/01/45 United States 245,000 234,538 i,k EP PetroEcuador via Noble Sovereign Funding I Ltd., secured note, FRN, Reg S, 6.627%, 9/24/19 Ecuador 467,211 480,059 k Exxon Mobil Corp., senior note, FRN, 1.003%, 3/15/17 United States 110,000 110,015 d Halcon Resources Corp., senior note, 144A, 6.75%, 2/15/25 United States 295,000 292,788 d Hilcorp Energy I LP / Hilcorp Finance Co., senior bond, 144A, 5.00%, 12/01/24 United States 590,000 567,875 HollyFrontier Corp., senior bond, 5.875%, 4/01/26 United States 900,000 964,119 Kinder Morgan Energy Partners LP, senior bond, 5.625%, 9/01/41 United States 130,000 133,498 5.00%, 8/15/42 United States 300,000 296,046 4.70%, 11/01/42 United States 150,000 141,557 5.00%, 3/01/43 United States 145,000 143,069 Marathon Oil Corp., senior bond, 5.20%, 6/01/45 United States 785,000 791,649 Matador Resources Co., senior note, 6.875%, 4/15/23 United States 497,000 526,820 d MEG Energy Corp., 144A, secured note, second lien, 6.50%, 1/15/25 Canada 230,000 225,400 senior bond, 6.375%, 1/30/23 Canada 180,000 160,650 senior bond, 7.00%, 3/31/24 Canada 665,000 601,825 MPLX LP, senior bond, 4.00%, 2/15/25 United States 30,000 30,297 senior bond, 5.20%, 3/01/47 United States 240,000 246,040 senior note, 4.875%, 12/01/24 United States 155,000 165,735 Oasis Petroleum Inc., senior bond, 6.875%, 1/15/23 United States 70,000 71,313 senior note, 6.875%, 3/15/22 United States 725,000 743,125 d Parsley Energy LLC / Parsley Finance Corp., senior note, 144A, 6.25%, 6/01/24 United States 270,000 285,525 d PDC Energy Inc., senior note, 144A, 6.125%, 9/15/24 United States 130,000 134,875 Petrobras Global Finance BV, senior bond, 7.375%, 1/17/27 Brazil 115,000 120,578 senior bond, 5.625%, 5/20/43 Brazil 80,000 64,200 senior note, 5.375%, 1/27/21 Brazil 745,000 755,244 senior note, 8.375%, 5/23/21 Brazil 1,199,000 1,341,321 senior note, 6.125%, 1/17/22 Brazil 219,000 225,570 senior note, 8.75%, 5/23/26 Brazil 75,000 85,463 i Petroleos de Venezuela SA, senior bond, Reg S, 6.00%, 11/15/26 Venezuela 218,086 83,069 Petroleos Mexicanos, senior note, 6.375%, 2/04/21 Mexico 770,000 838,145 4.25%, 1/15/25 Mexico 247,000 235,268 6.875%, 8/04/26 Mexico 317,000 347,812 i,k FRN, Reg S, 4.607%, 3/11/22 Mexico 402,000 423,989 i Reg S, 5.375%, 3/13/22 Mexico 442,000 462,995 i Reg S, 1.875%, 4/21/22 Mexico 869,000 EUR 893,767 i Reg S, 3.75%, 2/21/24 Mexico 290,000 EUR 312,563 d Raizen Fuels Finance SA, senior bond, 144A, 5.30%, 1/20/27 Brazil 200,000 205,000 Rice Energy Inc., senior note, 6.25%, 5/01/22 United States 815,000 835,375 Rose Rock Midstream LP / Rose Rock Finance Corp., senior note, 5.625%, 11/15/23 United States 285,000 279,300 RSP Permian Inc., senior note, 6.625%, 10/01/22 United States 1,250,000 1,328,125 Sabine Pass Liquefaction LLC, senior secured note, first lien, 5.625%, 3/01/25 United States 455,000 500,500 SM Energy Co., senior bond, 6.50%, 1/01/23 United States 85,000 85,638 senior bond, 5.625%, 6/01/25 United States 10,000 9,513 senior bond, 6.75%, 9/15/26 United States 90,000 92,025 senior note, 6.50%, 11/15/21 United States 10,000 10,275 Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2017 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Corporate Bonds and Notes (continued) Oil, Gas & Consumable Fuels (continued) SM Energy Co., senior note, 6.125%, 11/15/22 United States 220,000 $ 222,750 senior note, 5.00%, 1/15/24 United States 230,000 216,775 d Transocean Proteus Ltd., senior note, 144A, 6.25%, 12/01/24 United States 340,000 352,325 Whiting Petroleum Corp., senior note, 5.00%, 3/15/19 United States 25,000 25,344 5.75%, 3/15/21 United States 790,000 790,000 Williams Partners LP, senior bond, 6.30%, 4/15/40 United States 535,000 614,463 d,k YPF SA, senior note, 144A, FRN, 23.854%, 7/07/20 Argentina 245,000 273,175 46,537,642 Paper & Forest Products 0.8% Resolute Forest Products Inc., senior note, 5.875%, 5/15/23 United States 10,608,000 9,109,620 Pharmaceuticals 0.2% d Valeant Pharmaceuticals International Inc., 144A, senior bond, 7.00%, 10/01/20 United States 264,000 247,500 b senior bond, 6.125%, 4/15/25 United States 983,000 792,544 senior note, 5.875%, 5/15/23 United States 1,620,000 1,311,187 2,351,231 Professional Services 0.2% b,d Altegrity Inc., senior note, first lien, 144A, 9.50%, 7/01/19 United States 2,073,000 2,181,832 Real Estate Management & Development 0.0% † d Rialto Holdings LLC / Rialto Corp., senior note, 144A, 7.00%, 12/01/18 United States 178,000 182,005 Retailing 0.1% i Punch Taverns Finance PLC, Reg S, 7.32%, 10/15/25 United Kingdom 146,000 GBP 231,890 7.274%, 10/15/26 United Kingdom 225,000 GBP 360,935 592,825 Road & Rail 0.1% d Park Aerospace Holdings Ltd., senior note, 144A, 5.25%, 8/15/22 Ireland 525,000 547,969 Software 0.0% † k Oracle Corp., senior note, FRN, 1.209%, 7/07/17 United States 135,000 135,153 Specialty Retail 0.3% b CST Brands Inc., senior note, 5.00%, 5/01/23 United States 2,057,000 2,144,422 b,d Guitar Center Inc., senior secured note, first lien, 144A, 6.50%, 4/15/19 United States 1,469,000 1,318,428 k Lowe's Cos. Inc., senior note, FRN, 1.559%, 9/14/18 United States 255,000 256,980 3,719,830 Technology Hardware, Storage & Peripherals 0.1% d Diamond 1 Finance Corp. / Diamond 2 Finance Corp., senior secured bond, first lien, 144A, 6.02%, 6/15/26 United States 1,170,000 1,292,389 Thrifts & Mortgage Finance 0.0% † Santander Holdings USA Inc., senior bond, 4.50%, 7/17/25 United States 435,000 445,966 Wireless Telecommunication Services 0.1% i GTH Finance BV, senior note, Reg S, 6.25%, 4/26/20 Netherlands 511,000 542,168 Total Corporate Bonds and Notes (Cost $171,395,747) 196,898,612 Corporate Bonds and Notes in Reorganization 0.1% Communications Equipment 0.1% b,d,j Avaya Inc., senior note, first lien, 144A, 7.00%, 4/01/19 United States 944,000 758,740 Diversified Telecommunication Services 0.0% † d,j Oi SA, senior note, 144A, 9.75%, 9/15/16 Brazil 300,000 BRL 20,371 Oil, Gas & Consumable Fuels 0.0% † j Bonanza Creek Energy Inc., senior note, 6.75%, 4/15/21 United States 115,000 104,363 Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2017 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Corporate Bonds and Notes in Reorganization (continued) Oil, Gas & Consumable Fuels (continued) j Bonanza Creek Energy Inc., senior note, 5.75%, 2/01/23 United States 415,000 $ 378,687 483,050 Total Corporate Bonds and Notes in Reorganization (Cost $1,278,023) 1,262,161 Senior Floating Rate Interests 0.7% Aerospace & Defense 0.0% † TransDigm Group Inc., Term Loan E, 4.00%, 5/14/22 United States 29,169 29,336 TransDigm Inc., Term Loan F, 3.78%, 6/09/23 United States 205,939 207,381 236,717 Auto Components 0.0% † Gates Global Inc., Term Loan B, 4.25%, 7/06/21 United States 177,975 178,392 Building Products 0.0% † Ply Gem Holdings Inc., Term Loan, first lien, 4.00%, 2/01/21 United States 27,347 27,531 Quickrete Holdings Inc., Term Loan B, 4.02%, 11/15/23 United States 210,000 212,931 240,462 Capital Markets 0.0% † Donnelley Financial Solutions Inc., Term Loan B, 5.00%, 9/29/23 United States 98,571 99,659 Thomson Reuters, Term Loan B, 4.75%, 10/03/23 Canada 130,972 132,707 232,366 Commercial Services & Supplies 0.0% † GFL Environmental, Term Loan B, 3.75%, 9/29/23 Canada 69,825 70,072 Construction & Engineering 0.0% † Engility Corp., Term Loan B2, 4.75%, 8/14/23 United States 99,253 100,308 Construction Materials 0.0% † Headwaters Inc., Term Loan B, 4.00%, 3/24/22 United States 185,823 186,776 Diversified Financial Services 0.0% † Harbor Frieght Tools USA Inc., Term Loan B, 3.778%, 8/18/23 United States 118,573 118,853 Serta Simmons Holdings LLC, Term Loan, second lien, 9.04%, 11/08/24 United States 199,727 202,473 321,326 Diversified Telecommunication Services 0.1% Integra Telecom, Term Loan, 7.00%, 8/14/20 United States 221,556 222,110 Sprint Communications Inc., Term Loan B, 3.313%, 2/02/24 United States 225,000 225,534 Zayo Group Term Loan B2, 3.50%, 1/19/24 United States 36,239 36,624 484,268 Electric Utilities 0.0% † Power Buyer LLC, Delayed Draw, first lien, Term Loan, 4.288%, 5/06/20 United States 66,112 66,346 Food & Staples Retailing 0.0% † Albertsons Cos. Inc., Term Loan B4, 3.78%, 8/25/21 United States 300,000 303,673 Health Care Providers & Services 0.1% Envision Healthcare Corp., Term Loan B, 4.00%, 12/01/23 United States 75,000 75,737 Inventiv Health Inc., Initial Term Loan, 4.80%, 11/09/23 United States 485,000 488,334 Team Health Inc., Term Loan B, 3.75%, 2/06/24 United States 239,946 239,533 Universal Services, Delayed Draw, Term Loan B, 4.75%, 7/28/22 United States 118,801 119,692 923,296 Hotels, Restaurants & Leisure 0.0% † Boyd Gaming Corp., Term Loan B, 3.71%, 9/15/23 United States 64,897 65,610 Insurance 0.1% Asurion LLC, Term Loan, 10.00%, 8/31/21 United States 525,000 548,187 Hyperion Insurance Group Ltd., Term Loan B, 5.50%, 4/29/22 United States 44,212 44,522 592,709 Internet Software & Services 0.1% GTT Communications, Term Loan B, 5.00%, 1/09/24 United States 53,000 53,919 Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2017 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Senior Floating Rate Interests (continued) Internet Software & Services (continued) Rackspace Hosting Inc., Term Loan B, 4.53%, 11/03/23 United States 85,000 $ 86,063 Uber Technologies Inc., Term Loan, 5.00%, 7/13/23 United States 259,350 261,187 401,169 IT Services 0.0% † Presidio Inc., Term Loan B, 4.50%, 2/02/22 United States 180,270 181,885 Machinery 0.0% † North American Lifting Holdings Inc., Initial Term Loan, 5.50%, 11/27/20 United States 15,537 14,381 Media 0.0% † AMC Entertainment Holdings Inc., Term Loan B, 3.53%, 12/15/23 United States 25,000 25,287 Cablevision SA, Term Loan B, 3.77%, 10/11/24 Argentina 34,912 35,318 CBS Radio Inc., Term Loan B, 4.50%, 10/17/23 United States 90,566 91,539 Cequel/SuddenLink, Term Loan, 3.78%, 1/15/25 United States 24,299 24,593 176,737 Metals & Mining 0.0% † Signode Industrial Group, Initial Term Loan B, 4.00%, 5/01/21 United States 24,271 24,552 Oil, Gas & Consumable Fuels 0.1% California Resources Corp., Term Loan L, 11.38%, 12/31/21 United States 635,000 717,285 Chesapeake Energy Corp., Term Loan A, 8.55%, 8/23/21 United States 468,445 508,995 MEG Energy Corp., Term Loan B, 4.54%, 12/31/23 Canada 28,422 28,620 Southcross Energy Partners LP, senior secured, Term Loan B, first lien guaranteed, 5.284%, 8/04/21 United States 29,397 24,939 1,279,839 Retailing 0.0% † Talbots Inc., Term Loan, first lien, 5.50%, 3/19/20 United States 66,796 60,617 Semiconductors & Semiconductor Equipment 0.0% † Cavium Inc., Term Loan B, 3.78%, 8/16/22 United States 65,598 66,336 Specialty Retail 0.1% m Bass Pro Group LLC, Term Loan B, 5.97%, 12/15/23 United States 210,000 202,240 The Men's Warehouse Inc., Term Loan B, 4.50%, 6/18/21 United States 99,616 95,382 PetSmart Inc., Term Loan B, 4.00%, 3/11/22 United States 243,759 240,442 538,064 Technology Hardware, Storage & Peripherals 0.1% Western Digital Corp., Term Loan B, 4.53%, 4/29/23 United States 335,140 337,889 Xerox Busines, Term Loan B, 6.28%, 11/18/23 United States 420,000 427,744 765,633 Trading Companies & Distributors 0.0% † HD Supply Inc., Term Loan B, 3.748%, 10/17/23 United States 144,638 145,843 Wireless Telecommunication Services 0.0% † Virgin Media, Term Loan I, 3.52%, 1/31/25 United Kingdom 210,000 211,444 Total Senior Floating Rate Interests (Cost $7,664,436) 7,868,821 Foreign Government and Agency Securities 2.3% Brazil Letras do Tesouro Nacional, senior note, zero cpn., 7/01/17 Brazil 3,700,000 BRL 1,147,359 Government of Argentina, 7.82%, 12/31/33 Argentina 1,589,400 EUR 1,737,377 2.26% to 3/31/19, 3.38% to 3/31/29, 4.74% thereafter, 12/31/38 Argentina 2,313,071 EUR 1,484,524 i Reg S, 5.00%, 1/15/27 Argentina 419,000 EUR 410,912 senior bond, 7.82%, 12/31/33 Argentina 610,990 EUR 672,204 senior note, 8.75%, 6/02/17 Argentina 2,083,173 2,126,920 d senior note, 144A, 5.625%, 1/26/22 Argentina 340,000 343,825 i senior note, Reg S, 3.875%, 1/15/22 Argentina 1,046,000 EUR 1,094,115 i senior note, Reg S, 5.625%, 1/26/22 Argentina 525,000 530,906 i Government of Ecuador, senior note, Reg S, 10.75%, 3/28/22 Ecuador 316,000 353,525 i Government of Egypt, senior note, Reg S, 6.125%, 1/31/22 Egypt 660,000 686,519 Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2017 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Foreign Government and Agency Securities (continued) i Government of Hellenic Republic, senior bond, Reg S, 3.00% to 2/24/20, 3.65% to 2/24/21, 4.30% thereafter, 2/24/42 Greece 1,868,040 EUR $ 1,367,582 i Government of Honduras, senior note, Reg S, 8.75%, 12/16/20 Honduras 200,000 228,000 i Government of Iraq, senior bond, Reg S, 5.80%, 1/15/28 Iraq 814,000 722,380 i Government of Pakistan, senior note, Reg S, 6.75%, 12/03/19 Pakistan 648,000 693,381 i Government of Paraguay, senior note, Reg S, 4.625%, 1/25/23 Paraguay 945,000 978,075 Government of Poland, senior bond, 2.50%, 7/25/27 Poland 13,222,000 PLN 2,908,050 senior note, 4.75%, 4/25/17 Poland 3,900,000 PLN 964,244 i Government of Russia, Reg S, 4.75%, 5/27/26 Russia 1,600,000 1,677,600 Government of South Africa, R186, 10.50%, 12/21/26 South Africa 11,080,000 ZAR 938,854 i Government of Ukraine, Reg S, 7.75%, 9/01/19 Ukraine 1,030,000 1,036,839 7.75%, 9/01/27 Ukraine 775,000 719,859 Mexican Bonos, senior bond, 5.75%, 3/05/26 Mexico 100,000 MXN 446,041 Mexico City Airport Trust, senior bond, 5.50%, 10/31/46 Mexico 600,000 575,100 Provincia de Buenos Aires, i senior bond, Reg S, 7.875%, 6/15/27 Argentina 472,000 474,360 d senior bond, 144A, 7.875%, 6/15/27 Argentina 240,000 240,528 d senior note, 144A, 5.75%, 6/15/19 Argentina 250,000 259,138 d senior note, 144A, 6.50%, 2/15/23 Argentina 185,000 185,463 i RZD Capital PLC, senior note, (Russian Railways), loan participation, Reg S, 4.375%, 3/01/24 Russia 839,000 840,540 Total Foreign Government and Agency Securities (Cost $25,380,975) 25,844,220 Asset-Backed Securities and Commercial Mortgage-Backed Securities 2.1% Airlines 0.1% d Air Canada 2015-2 Class B Pass Through Trust, third lien note, 144A, 5.00%, 6/15/25 Canada 481,432 495,273 Latam Airlines 2015-1 Class B Pass Through Trust, secured note, 4.50%, 8/15/25 Chile 726,070 710,641 1,205,914 Banks 0.0% † k Wells Fargo Mortgage Backed Securities 2003-M Trust, A1, FRN, 3.00%, 12/25/33 United States 29,508 29,659 k Wells Fargo Mortgage Backed Securities 2004-0 Trust, A1, FRN, 2.995%, 8/25/34 United States 11,359 11,578 Wells Fargo Mortgage Backed Securities 2005-16 Trust, A18, 6.00%, 1/25/36 United States 5,743 5,698 k Wells Fargo Mortgage Backed Securities 2005-AR10 Trust, 2A4, FRN, 3.07%, 6/25/35 United States 18,025 18,429 65,364 Commercial Services & Supplies 0.0% † d Shenton Aircraft Investment I Ltd., 2015-A, 144A, 4.75%, 10/15/42 Cayman Islands 308,462 313,170 Consumer Finance 0.1% American Express Credit Account Master Trust, k 2012-A, FRN, 1.04%, 1/15/20 United States 100,000 100,066 2014-A, 1.26%, 1/15/20 United States 100,000 100,048 2014-A, 1.49%, 4/15/20 United States 100,000 100,141 k 2014-A, FRN, 1.06%, 5/15/20 United States 100,000 100,147 k Bank of America Credit Card Trust, FRN, A, 1.04%, 9/16/19 United States 120,000 120,040 A, 1.15%, 6/15/21 United States 100,000 100,412 A3, 1.06%, 1/15/20 United States 100,000 100,114 720,968 Diversified Financial Services 1.7% k Adjustable Rate Mortgage 2005-1 Trust, 3A1, FRN, 3.282%, 5/25/35 United States 115,365 113,896 d AIM Aviation Finance Ltd., 2015-B1, 144A, 5.072%, 2/15/40 Cayman Islands 321,429 315,000 d Ajax Mortgage Loan 2016-B Trust, A, 144A, 4.00%, 9/25/65 United States 163,718 163,851 Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2017 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Asset-Backed Securities and Commercial Mortgage-Backed Securities (continued) Diversified Financial Services (continued) d Ajax Mortgage Loan 2016-C Trust, A, 144A, 4.00%, 10/25/57 United States 148,908 $ 148,438 k Alliance Bancorp 2007-OA1 Trust, A1, FRN, 1.018%, 7/25/37 United States 334,315 245,134 Ally Auto Receivables 2016-3 Trust, A3, 1.44%, 8/17/20 United States 180,000 179,709 k American Express Issuance 2013-2 Trust II, A, FRN, 1.20%, 8/15/19 United States 240,000 240,972 k American Home Mortgage Investment 2005-2 Trust, 1A1, FRN, 1.078%, 9/25/45 United States 93,788 78,358 k American Home Mortgage Investment 2006-1 Trust, 11A1, FRN, 1.058%, 3/25/46 United States 329,597 275,173 Banc of America Alternative Loan 2003-8 Trust, 1CB1, 5.50%, 10/25/33 United States 10,318 10,558 Banc of America Alternative Loan 2004-6 Trust, 2A1, 6.00%, 7/25/34 United States 259,277 271,303 Banc of America Alternative Loan 2004-9 Trust, 2CB1, 6.00%, 10/25/34 United States 11,241 11,478 Banc of America Alternative Loan 2005-6 Trust, CB7, 5.25%, 7/25/35 United States 19,953 18,311 Banc of America Funding 2005-5 Trust, 1A1, 5.50%, 9/25/35 United States 14,623 15,210 Banc of America Funding 2007-4 Trust, 5A1, 5.50%, 11/25/34 United States 186,263 185,266 k Banc of America Mortgage 2005-A Trust, 2A1, FRN, 3.489%, 2/25/35 United States 11,308 11,299 d Bayview Opportunity Master Fund 2016-LT1 Trust, A1, 144A, 3.475%, 10/28/31 United States 142,894 142,554 d Bayview Opportunity Master Fund IIA 2016-RPL3 Trust, A1, 144A, 3.475%, 7/28/31 United States 70,952 70,901 d Bayview Opportunity Master Fund IIIA 2016-RN3 Trust, A1, 144A, 3.598%, 9/29/31 United States 77,226 77,317 d Bayview Opportunity Master Fund IVB 2017-NPL1 Trust, A1, A1, 144A, 3.598%, 1/28/32 United States 135,000 135,000 BCAP LLC 2007-AA2 Trust, 22A1, 6.00%, 3/25/22 United States 206,616 204,835 k Bear Stearns ARM 2004-6 Trust, 2A1, FRN, 3.323%, 9/25/34 United States 75,917 70,470 d Blackbird Capital Aircraft Lease Securitization Ltd., 2016-1, A, 144A, 4.213%, 12/16/41 United States 253,672 255,292 d,k BLCP Hotel 2014-CLRN Trust, E, 144A, FRN, 4.44%, 8/15/29 United States 100,000 100,678 BMW Vehicle Owner 2014-A3 Trust, 0.97%, 11/26/18 United States 22,564 22,550 BXHT 2015-DRMZ Mortgage Trust, 8.97%, 7/15/29 United States 239,031 232,601 d CAM Mortgage 2016-1 Trust, 144A, A, 4.00%, 1/15/56 United States 52,477 52,377 k M, FRN, 5.00%, 1/15/56 United States 150,000 144,801 d,k CAM Mortgage LLC, 2015-1, M, 144A, FRN, 4.75%, 7/15/64 United States 82,691 82,224 d,k CCRESG Commercial Mortgage 2016-HEAT Trust, D, 144A, FRN, 5.488%, 4/10/29 United States 100,000 98,494 Chase Issuance Trust, k 2007-A12, FRN, 0.82%, 8/15/19 United States 330,000 329,896 2014-A6, 1.26%, 7/15/19 United States 100,000 100,035 k 2015-A1, FRN, 1.09%, 2/18/20 United States 110,000 110,185 2015-A2, 1.59%, 2/18/20 United States 135,000 135,295 k A5, FRN, 1.14%, 4/15/21 United States 120,000 120,531 d CLI Funding LLC, 2014-2A, 144A, 3.38%, 10/18/29 United States 76,273 74,369 d Colony American Finance Ltd., 2015-1, D, 144A, 5.649%, 10/15/47 Cayman Islands 115,000 115,123 d,k Colony American Homes, 2014-2, 144A, FRN, 3.98%, 7/17/31 United States 100,000 100,218 d,k COMM 2016-SAVA Mortgage Trust, C, 144A, FRN, 3.77%, 10/15/34 United States 155,000 155,984 Countrywide Alternative Loan Trust, 2003-1A1, 5.75%, 12/25/33 United States 67,951 69,830 2003-2A1, 5.75%, 10/25/33 United States 20,656 21,374 2003-A7, 5.50%, 7/25/33 United States 22,857 22,694 2004-16CB, 5.50%, 7/25/34 United States 50,239 51,411 2004-16CB, 5.50%, 8/25/34 United States 55,177 56,964 2004-1A1, 5.50%, 4/25/34 United States 47,198 48,089 2004-5A1, 5.75%, 1/25/35 United States 8,827 8,895 2004-J10, 6.00%, 9/25/34 United States 113,704 117,616 2005-2A1, 5.50%, 2/25/25 United States 9,928 10,131 k 2005-2A1, FRN, 0.988%, 5/25/35 United States 52,232 43,949 k Countrywide Home Loans Mortgage Pass-Through 2004-12 Trust, 8A1, FRN, 3.223%, 8/25/34 United States 14,796 12,911 Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2017 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Asset-Backed Securities and Commercial Mortgage-Backed Securities (continued) Diversified Financial Services (continued) k Countrywide Home Loans Mortgage Pass-Through 2004-HYB4 Trust, 2A1, FRN, 3.156%, 9/20/34 United States 118,238 $ 114,577 Countrywide Home Loans Mortgage Pass-Through 2005-21 Trust, A17, 5.50%, 10/25/35 United States 15,332 13,746 d CPS Auto Receivables 2014-B Trust, D, 144A, 4.62%, 5/15/20 United States 110,000 110,568 d CPS Auto Receivables 2016-B Trust, E, 144A, 8.14%, 5/15/23 United States 500,000 518,748 d,k Credit Suisse Mortgage Capital Certificates, 2015-A, 144A, FRN, 2.02%, 3/15/28 United States 110,000 109,945 k Deutsche Alt-A Securities Inc. Mortgage Loan 2005-5 Trust, 1A4, FRN, 5.50%, 11/25/35 United States 11,165 10,969 k Deutsche Mortgage Securities Inc. Mortgage Loan 2004-7 Trust, AR1, FRN, 1.128%, 6/25/34 United States 98,293 90,517 k DSLA Mortgage Loan 2005-AR5 Trust, 2A1A, FRN, 1.109%, 9/19/45 United States 62,132 46,920 d DT Auto Owner 2014-3 Trust, D, 144A, 4.47%, 11/15/21 United States 50,000 50,853 d DT Auto Owner 2016-1 Trust, D, 144A, 4.66%, 12/15/22 United States 180,000 185,917 d DT Auto Owner 2016-2 Trust, D, 144A, 5.43%, 11/15/22 United States 240,000 252,104 i,k Dukinfield 2 PLC, FRN, Reg S, 1.615%, 12/20/52 United Kingdom 236,663 GBP 296,996 i,k Eurosail PLC, 2007-2X, FRN, Reg S, 0.527%, 3/13/45 United Kingdom 69,894 GBP 84,480 d First Investors Auto Owner 2016-1 Trust, D, 144A, 4.70%, 4/18/22 United States 110,000 114,360 Ford Credit Auto Owner Trust, d 2014-A, 144A, 2.31%, 4/15/26 United States 100,000 100,931 2014-A3, 0.90%, 10/15/18 United States 26,440 26,425 2014-A3, 1.06%, 5/15/19 United States 28,190 28,170 2015-A3, 1.28%, 9/15/19 United States 63,520 63,504 k Freddie Mac Structured Agency Credit Risk Debt Notes, FRN, 2013-M2, 5.028%, 11/25/23 United States 250,000 267,417 2015-M2, 2.628%, 10/25/27 United States 250,000 254,782 2015-M3, 4.078%, 10/25/27 United States 250,000 266,477 k GMACM Mortgage Loan 2005-AR4 Trust, 3A1, FRN, 3.578%, 7/19/35 United States 197,262 192,304 d,k GP Portfolio 2014-GGP Trust, A, 144A, FRN, 1.717%, 2/15/27 United States 65,716 65,851 GSR Mortgage Loan 2005-4F Trust, 6A1, 6.50%, 2/25/35 United States 22,492 22,606 k GSR Mortgage Loan 2005-AR6 Trust, 4A5, FRN, 3.077%, 9/25/35 United States 170,588 171,404 k Harborview Mortgage Loan 2003-2 Trust, 1A, FRN, 1.521%, 10/19/33 United States 112,997 106,888 k Harborview Mortgage Loan 2004-11 Trust, 2A2A, FRN, 1.419%, 1/19/35 United States 158,733 135,541 k Harborview Mortgage Loan 2004-2 Trust, 1A1, FRN, 1.301%, 6/19/34 United States 164,291 150,764 k Harborview Mortgage Loan 2006-7 Trust, 2A1A, FRN, 0.981%, 9/19/46 United States 43,515 35,568 Honda Auto Receivables 2014-2 Owner Trust, A3, 0.77%, 3/19/18 United States 16,128 16,118 Honda Auto Receivables 2014-3 Owner Trust, A4, 1.31%, 10/15/20 United States 30,000 29,994 Honda Auto Receivables 2015-1 Owner Trust, A3, 1.05%, 10/15/18 United States 35,940 35,919 Honda Auto Receivables 2015-3 Owner Trust, A3, 1.27%, 4/18/19 United States 134,567 134,538 Hyundai Auto Receivables 2014-4 Owner Trust, A3, 0.79%, 7/16/18 United States 8,132 8,130 Hyundai Auto Receivables 2015-A Owner Trust, A3, 1.05%, 4/15/19 United States 32,567 32,539 k JP Morgan Alternative Loan 2006-A1 Trust, 3A1, FRN, 3.379%, 3/25/36 United States 249,876 208,240 k JP Morgan Chase Commercial Mortgage Securities 2007-LDP10 Trust, AM, FRN, 5.464%, 1/15/49 United States 80,000 79,849 d,k JP Morgan Chase Commercial Mortgage Securities 2015-SGP Trust, D, 144A, FRN, 5.27%, 7/15/36 United States 180,000 183,161 k JP Morgan Mortgage 2003-A2 Trust, 3A1, FRN, 2.801%, 11/25/33 United States 12,801 12,279 JP Morgan Mortgage 2004-S1 Trust, 2A1, 6.00%, 9/25/34 United States 164,332 166,586 k JP Morgan Mortgage 2005-A1 Trust, 6T1, FRN, 3.299%, 2/25/35 United States 23,211 22,958 k JP Morgan Mortgage 2005-A3 Trust, 4A1, FRN, 3.085%, 6/25/35 United States 11,737 11,839 k JP Morgan Mortgage 2006-A1 Trust, 1A2, FRN, 3.224%, 2/25/36 United States 43,787 39,076 k JP Morgan Mortgage 2006-A7 Trust, 2A4, FRN, 3.204%, 1/25/37 United States 34,291 31,743 k JP Morgan Mortgage 2007-A1 Trust, 4A2, FRN, 3.199%, 7/25/35 United States 8,341 8,379 k Lehman XS Trust Series 2006-2N, Series 2006-1A1, FRN, 1.038%, 2/25/46 United States 72,156 54,251 i,k Ludgate Funding PLC, FRN, Reg S, 2007-A2B, 1.209%, 1/01/61, 0.00% United Kingdom 37,603 EUR 37,835 2008-A1, 0.97%, 1/01/61 United Kingdom 179,702 GBP 214,471 Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2017 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Asset-Backed Securities and Commercial Mortgage-Backed Securities (continued) Diversified Financial Services (continued) k MASTR Adjustable Rate Mortgages 2004-7 Trust, 3A1, FRN, 2.897%, 7/25/34 United States 48,636 $ 47,468 MASTR Alternative Loan 2004-2 Trust, 8A4, 5.50%, 3/25/34 United States 245,000 250,451 MASTR Alternative Loan 2004-8 Trust, 2A1, 6.00%, 9/25/34 United States 90,251 96,373 d Merlin Aviation Holdings DAC, 2016-A, 144A, 4.50%, 12/15/32 United States 192,500 186,529 k Merrill Lynch Mortgage Investors MLCC, FRN, 2006-1A, 3.252%, 2/25/36 United States 129,327 120,693 2006-2A, 2.80%, 5/25/36 United States 11,686 11,369 d,k Morgan Stanley Capital I 2011-C2 Trust, E, 144A, FRN, 5.472%, 6/15/44 United States 150,000 153,982 d Motel 6 2015-M6MZ Trust, M, 144A, 8.23%, 2/05/20 United States 989,469 1,002,455 National City Mortgage Capital 2008-1 Trust, 2A1, 6.00%, 3/25/38 United States 51,632 53,851 k New York Mortgage 2006-1 Trust, 2A2, FRN, 3.394%, 5/25/36 United States 31,678 28,931 i,k Newgate Fund PLC, 2007-A2B, FRN, Reg S, 0.284%, 12/15/50 United Kingdom 80,964 EUR 83,758 Nissan Auto Receivables 2013-C Owner Trust, A3, 0.67%, 8/15/18 United States 2,294 2,293 Nissan Auto Receivables 2016-C Owner Trust, A3, 1.18%, 1/15/21 United States 85,000 84,252 d OneMain Financial Issuance 2014-A Trust, 144A, 3.19%, 3/18/26 United States 150,000 151,514 d OneMain Financial Issuance 2015-3 Trust, B, 144A, 4.16%, 11/20/28 United States 155,000 149,281 d OneMain Financial Issuance 2015-D Trust, 144A, 5.64%, 7/18/25 United States 285,000 285,049 d OneMain Financial Issuance 2016-2 Trust, B, 144A, 5.94%, 3/20/28 United States 235,000 246,727 d Prestige Auto Receivables 2016-1 Trust, E, 144A, 7.69%, 3/15/23 United States 200,000 211,432 k RALI 2006-QO4 Trust, 2A1, FRN, 0.968%, 4/25/46 United States 95,811 78,438 k RALI 2006-QO7 Trust, 3A2, FRN, 0.983%, 9/25/46 United States 43,391 32,770 k RALI 2007-QO4 Trust, A1A, FRN, 0.968%, 5/25/47 United States 79,379 67,177 k RFMSI 2005-SA1 Trust, FRN, 4.225%, 3/25/35 United States 140,070 114,556 i,k RMAC Securities PLC, FRN, Reg S, 2005-A2C, 0.042%, 6/12/43 United Kingdom 22,294 EUR 22,624 2006-A2C, zero cpn., 6/12/44 United Kingdom 52,834 EUR 53,394 d,k SCG Trust 2013-SRP1, FRN, 144A, A, 2.418%, 11/15/26 United States 100,000 100,016 B, 3.27%, 11/15/26 United States 100,000 96,207 C, 4.268%, 11/15/26 United States 100,000 97,082 D, 4.114%, 11/15/26 United States 245,000 229,213 d Sierra Timeshare 2013-3 Receivables Funding LLC, A, 144A, 2.20%, 10/20/30 United States 37,842 37,789 d Sofi Professional Loan Program 2016-A LLC, B, 144A, 3.57%, 1/26/38 United States 209,727 210,251 k Structured Adjustable Rate Mortgage Loan Trust, FRN, 1A, 3.093%, 6/25/34 United States 17,438 17,307 2005-A1, 1.088%, 7/25/35 United States 334,705 248,748 7A3, 3.197%, 9/25/34 United States 32,616 32,908 Structured Asset Securities Corp. 2005-1 Trust, 7A7, 5.50%, 2/25/35 United States 18,521 18,485 d TAL Advantage V LLC, A, 144A, 3.55%, 11/20/38 United States 67,500 66,487 i,k Towd Point Mortgage Funding 2016-GR1X PLC, B, FRN, Reg S, 1.76%, 7/20/46 United Kingdom 100,000 GBP 124,835 Toyota Auto Receivables 2014-C Owner Trust, A3, 0.93%, 7/16/18 United States 13,801 13,792 Toyota Auto Receivables 2015-C Owner Trust, A3, 1.34%, 6/17/19 United States 135,000 135,027 Toyota Auto Receivables 2016-C Owner Trust, A3, 1.14%, 8/17/20 United States 70,000 69,490 d US Residential Opportunity Fund III 2016-1 Trust, A, 144A, 3.475%, 7/27/36 United States 92,037 91,830 USAA Auto Owner 2015-1 Trust, A3, 1.20%, 6/17/19 United States 128,163 128,172 USAA Auto Owner 2016-1 Trust, A3, 1.20%, 6/15/20 United States 120,000 119,442 d VOLT LIV LLC, 144A, 2017-A1, 3.50%, 2/25/47 United States 121,000 121,908 2017-A2, 5.875%, 2/25/47 United States 100,000 99,871 d VOLT LLC, 144A, 2015-NPL1 A1, 3.625%, 10/25/57 United States 43,385 43,636 2015-NPL2 A1, 3.375%, 2/25/55 United States 83,440 83,719 d VOLT XL LLC, 2015-A2, 144A, 4.875%, 11/27/45 United States 140,000 135,899 d VOLT XLVIII LLC, 2016-A1, 144A, 3.50%, 7/25/46 United States 233,403 233,280 d VOLT XXIX LLC, 2014-A1, 144A, 3.375%, 10/25/54 United States 35,396 35,501 Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2017 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Asset-Backed Securities and Commercial Mortgage-Backed Securities (continued) Diversified Financial Services (continued) d VOLT XXVI LLC, 2014-A1, 144A, 3.125%, 9/25/43 United States 250,550 $ 251,047 d VOLT XXVII LLC, 2014-A2, 144A, 4.75%, 8/27/57 United States 99,169 98,223 d VOLT XXXIII LLC, 2015-A1, 144A, 3.50%, 3/25/55 United States 102,013 102,459 d VOLT XXXIX LLC, 2015-A1, 144A, 4.125%, 10/25/45 United States 126,017 126,894 d VOLT XXXV, 2016-A1, 144A, 3.50%, 9/25/46 United States 220,875 220,474 k WaMu Mortgage Pass-Through Certificates, 2007-HY5 Trust, 2A3, FRN, 2.424%, 5/25/37 United States 139,352 117,516 d,k Wedgewood Real Estate 2016-1 Trust, A2, 144A, FRN, 5.00%, 7/15/46 United States 55,941 55,985 k Wells Fargo Bank, N.A., Adjustable Rate Mortgage 2004-4 Trust, 3A1, FRN, 3.301%, 3/25/35 United States 48,506 47,142 d,k WF -RBS Commercial Mortgage 2012-C6 Trust, D, 144A, FRN, 5.579%, 4/15/45 United States 150,000 150,991 k World Financial Network Credit Card Master 2015-A Trust, FRN, 1.25%, 2/15/22 United States 120,000 120,275 18,314,055 Equity Real Estate Investment Trusts (REITs) 0.1% d American Homes 4 Rent, 144A, k 2014-E, FRN, 3.272%, 6/17/31 United States 100,000 100,421 2014-E, 6.231%, 10/17/36 United States 250,000 275,331 2014-E, 6.418%, 12/17/36 United States 100,000 111,797 2015-E, 5.639%, 4/17/52 United States 210,000 223,682 711,231 Mortgage Real Estate Investment Trusts (REITs) 0.0% † k Citigroup Mortgage Loan 2005-2 Trust, 1A4, FRN, 2.971%, 5/25/35 United States 19,897 18,720 k Citigroup Mortgage Loan 2005-3 Trust, 2A3, FRN, 3.015%, 8/25/35 United States 103,990 90,777 d,k Citigroup Mortgage Loan 2009-10 Trust, 6A2, 144A, FRN, 3.238%, 9/25/34 United States 106,271 100,956 d,k Citigroup Mortgage Loan 2014-11 Trust, 2A1, 144A, FRN, 0.911%, 8/25/36 United States 74,630 69,313 d,k Citigroup Mortgage Loan 2015-2 Trust, 1A1, 144A, FRN, 0.971%, 6/25/47 United States 81,686 76,185 355,951 Thrifts & Mortgage Finance 0.1% Citibank Credit Card Issuance Trust, k 2013-A2, FRN, 1.059%, 5/26/20 United States 125,000 125,257 k 2013-A7, FRN, 1.202%, 9/10/20 United States 200,000 200,865 2014-A4, 1.23%, 4/24/19 United States 100,000 100,023 2014-A8, 1.73%, 4/09/20 United States 100,000 100,354 Credit Suisse First Boston Mortgage Securities Corp., k 2003-4A1, FRN, 3.293%, 12/25/33 United States 6,226 6,173 2003-4A4, 5.75%, 11/25/33 United States 27,798 29,236 k 2003-7A1, FRN, 3.15%, 11/25/33 United States 8,680 8,429 k 2004-3A1, FRN, 3.015%, 5/25/34 United States 23,003 21,579 2005-2A1, 5.25%, 11/25/20 United States 51,701 50,639 k GS Mortgage Securities 2007-GG10 Trust, AM, FRN, 5.865%, 8/10/45 United States 510,000 512,138 k IndyMac INDX Mortgage Loan 2004-AR12 Trust, A1, FRN, 1.558%, 12/25/34 United States 107,514 89,498 k IndyMac INDX Mortgage Loan 2004-AR7 Trust, A5, FRN, 1.998%, 9/25/34 United States 73,549 63,830 k IndyMac INDX Mortgage Loan 2005-AR11 Trust, A3, FRN, 3.176%, 8/25/35 United States 83,391 69,798 k IndyMac INDX Mortgage Loan 2006-AR2 Trust, 2A1, FRN, 0.988%, 2/25/46 United States 354,802 283,584 1,661,403 Total Asset-Backed Securities and Commercial Mortgage-Backed Securities (Cost $22,940,602) 23,348,056 Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2017 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Number of Contracts Value Options Purchased 0.1% Calls – Exchange-Traded Biotechnology 0.0% † Amicus Therapeutics Inc., April Strike Price $6.00, Expires 4/21/17 United States 92 $ 7,912 Intercept Pharmaceuticals Inc., June Strike Price $130.00, Expires 6/16/17 United States 16 21,344 29,256 Construction Materials 0.0% † Cemex SAB de CV, ADR, April Strike Price $10.00, Expires 4/21/17 Mexico 159 2,067 Diversified Telecommunication Services 0.0% † Frontier Communications Corp., March Strike Price $3.50, Expires 3/17/17 United States 190 380 Frontier Communications Corp., May Strike Price $4.50, Expires 5/19/17 United States 251 502 Frontier Communications Corp., August Strike Price $3.00, Expires 8/18/17 United States 193 4,246 Telecom Italia SpA, December Strike Price 0.90 EUR, Expires 12/15/17 Italy 1,115 50,084 Telecom Italia SpA, June Strike Price 0.76 EUR, Expires 6/15/18 Italy 556 64,793 120,005 Exchange Traded Funds 0.0% † SPDR S&P Retail ETF, March Strike Price $45.00, Expires 3/17/17 United States 92 1,932 VanEck Vectors Gold Miners ETF, June Strike Price $25.00, Expires 6/16/17 United States 171 19,665 21,597 Household Durables 0.0% † CalAtlantic Group Inc., March Strike Price $35.00, Expires 3/17/17 United States 31 2,945 Independent Power & Renewable Electricity Producers 0.0% † NRG Energy Inc., June Strike Price $17.00, Expires 6/16/17 United States 151 19,630 NRG Energy Inc., June Strike Price $18.00, Expires 6/16/17 United States 133 11,970 31,600 Internet Software & Services 0.0% † Pandora Media Inc., June Strike Price $15.00, Expires 6/16/17 United States 32 1,280 WebMD Health Corp., April Strike Price $55.00, Expires 4/21/17 United States 32 2,720 4,000 Media 0.1% Charter Communications Inc., January Strike Price $300.00, Expires 1/19/18 United States 54 261,900 DISH Network Corp., June Strike Price $70.00, Expires 6/16/17 United States 332 61,420 DISH Network Corp., January Strike Price $60.00, Expires 1/19/18 United States 218 196,200 Liberty Global PLC, April Strike Price $37.50, Expires 4/21/17 United Kingdom 165 12,375 Liberty Global PLC, July Strike Price $40.00, Expires 7/21/17 United Kingdom 110 12,650 Vivendi SA, September Strike Price 22.00 EUR, Expires 9/15/17 France 189 1,802 546,347 Metals & Mining 0.0% † AK Steel Holding Corp., March Strike Price $9.00, Expires 3/17/17 United States 113 2,373 Teck Resources Ltd., May Strike Price $24.00, Expires 5/19/17 Canada 48 3,648 6,021 Multi-Utilities 0.0% † E.ON SE, December Strike Price 8.00 EUR, Expires 12/15/17 Germany 734 29,549 Oil, Gas & Consumable Fuels 0.0% † Scorpio Tankers Inc., April Strike Price $5.00, Expires 4/21/17 Monaco 64 320 Pharmaceuticals 0.0% † Allergan PLC, May Strike Price $250.00, Expires 5/19/17 United States 82 80,770 Semiconductors & Semiconductor Equipment 0.0% † Cypress Semiconductor Corp., April Strike Price $14.00, Expires 4/21/17 United States 191 6,685 Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2017 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Number of Contracts Value Options Purchased (continued) Calls – Exchange-Traded (continued) Semiconductors & Semiconductor Equipment (continued) QUALCOMM Inc., June Strike Price $52.50, Expires 6/16/17 United States 93 $ 47,244 53,929 Software 0.0% † Nice Ltd., ADR, May Strike Price $75.00, Expires 5/19/17 Israel 16 1,600 Wireless Telecommunication Services 0.0% † Vodafone Group PLC, ADR, January Strike Price $28.00, Expires 1/19/18 United Kingdom 273 19,110 Vodafone Group PLC, ADR, January Strike Price $40.00, Expires 1/19/18 United Kingdom 36 468 19,578 Notional Counterparty Amount * Calls – Over-the-Counter Currency Options 0.0% † USD/EUR, July Strike Price $1.05, Expires 7/13/17 United States MSCS 2,149,000 38,795 Number of Contracts Puts – Exchange-Traded Biotechnology 0.0% † PTC Therapeutics Inc., April Strike Price $11.00, Expires 4/21/17 United States 38 6,745 Diversified Financial Services 0.0% † CAC 40 Index, March Strike Price 4,600.00 EUR, Expires 3/17/17 France 99 9,681 Deutsche Boerse AG German Stock Index DAX, March Strike Price 11,200.00 EUR, Expires 3/17/17 Germany 54 5,635 EURO STOXX 50 Price EUR, March Strike Price 3,150.00 EUR, Expires 3/17/17 Germany 163 10,706 EURO STOXX Utilities Price EUR, April Strike Price 230.00 EUR, Expires 4/21/17 Germany 263 16,717 S&P 500 Index, March Strike Price $2,175.00, Expires 3/17/17 United States 143 21,450 S&P 500 Index, March Strike Price $2,230.00, Expires 3/17/17 United States 5 1,150 S&P 500 Index, March Strike Price $2,225.00, Expires 3/31/17 United States 85 41,650 S&P 500 Index, March Strike Price $2,250.00, Expires 3/31/17 United States 303 195,435 S&P 500 Index, April Strike Price $2,250.00, Expires 4/21/17 United States 71 88,040 390,464 Exchange Traded Funds 0.0% † iShares iBoxx High Yield Corporate Bond ETF, March Strike Price $ 85.00, Expires 3/17/17 United States 421 1,684 iShares iBoxx High Yield Corporate Bond ETF, March Strike Price $ 86.00, Expires 3/17/17 United States 105 840 iShares iBoxx High Yield Corporate Bond ETF, June Strike Price $ 87.00, Expires 6/16/17 United States 56 9,464 iShares Russell 2000 ETF, March Strike Price $135.00, Expires 3/17/17 United States 229 27,480 SPDR S&P rust, March Strike Price $234.00, Expires 3/01/17 United States 95 1,045 SPDR S&P rust, March Strike Price $225.00, Expires 3/17/17 United States 98 3,626 44,139 Independent Power & Renewable Electricity Producers 0.0% † Dynegy Inc., March Strike Price $7.50, Expires 3/17/17 United States 70 1,575 Internet & Direct Marketing Retail 0.0% † Netflix Inc., June Strike Price $100.00, Expires 6/16/17 United States 261 12,528 Life Sciences Tools & Services 0.0% † Fluidigm Corp., March Strike Price $5.00, Expires 3/17/17 United States 63 1,260 Media 0.0% † Liberty Global PLC, April Strike Price $30.00, Expires 4/21/17 United Kingdom 329 4,935 Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2017 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Number of Contracts Value Options Purchased (continued) Puts – Exchange-Traded (continued) Media (continued) Time Warner Inc., April Strike Price $95.00, Expires 4/21/17 United States 54 $ 4,050 8,985 Mortgage Real Estate Investment Trusts (REITs) 0.0% † Two Harbors Investment Corp., June Strike Price $9.00, Expires 6/16/17 United States 68 1,700 Oil, Gas & Consumable Fuels 0.0% † Scorpio Tankers Inc., April Strike Price $2.50, Expires 4/21/17 Monaco 157 1,570 Specialty Retail 0.0% † Cabela's Inc., March Strike Price $45.00, Expires 3/17/17 United States 297 28,215 Total Options Purchased (Cost $2,050,709) 1,485,560 Total Investments before Short Term Investments (Cost $750,394,105) 842,148,052 Principal Amount * Short Term Investments 24.1% U.S. Government and Agency Securities 1.1% n U.S. Treasury Bill, 3/30/17 United States 12,000,000 11,996,088 b 4/06/17 United States 600,000 599,738 Total U.S. Government and Agency Securities (Cost $12,594,646) 12,595,826 Shares Money Market Funds 19.0% o,p Dreyfus Government Cash Management, Institutional Shares, 0.48% United States 72,539,471 72,539,471 o Fidelity Investments Money Market Funds, 0.444% United States 137,687,108 137,687,108 Total Money Market Funds (Cost $210,226,579) 210,226,579 Principal Amount * Repurchase Agreements (Cost $43,928,807) 4.0% q Joint Repurchase Agreement, 0.504%, 3/01/17 (Maturity Value $43,929,422) United States 43,928,807 43,928,807 BNP Paribas Securities Corp. (Maturity Value $15,996,899) Deutsche Bank Securities Inc. (Maturity Value $3,137,439) HSBC Securities (USA) Inc. (Maturity Value $15,996,899) Merrill Lynch, Pierce, Fenner & Smith Inc. (Maturity Value $8,798,185) Collateralized by U.S. Government Agency Securities, 0.00% - 1.50%, 3/01/17 - 1/17/20; n U.S. Treasury Bill, 9/14/17; and U.S. Treasury Note, 0.625% - 3.50%, 6/30/17 - 5/15/20 (valued at $44,822,936) Total Investments (Cost $1,017,144,137) 100.1% 1,108,899,264 Options Written ( ) % † (196,330) Securities Sold Short ( ) % (261,073,855) Other Assets, less Liabilities 23.5% 260,253,513 Net Assets 100.0% $ 1,107,882,592 Number of Contracts Options Written (0.0)% † Calls – Exchange-Traded Banks (0.0)% † JPMorgan Chase & Co., March Strike Price $92.50, Expires 3/17/17 United States 26 (1,950) Wells Fargo & Co., March Strike Price $60.00, Expires 3/17/17 United States 35 (1,120) (3,070) Diversified Telecommunication Services (0.0)% † AT&T Inc., April Strike Price $41.00, Expires 4/21/17 United States 70 (8,400) Telecom Italia SpA, December Strike Price 1.20 EUR, Expires 12/15/17 Italy 1,115 (9,332) Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2017 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Number of Contracts Value Options Written (continued) Calls – Exchange-Traded (continued) Energy Equipment & Services (0.0)% † Halliburton Co., March Strike Price $62.50, Expires 3/17/17 United States 18 $ (18 ) Exchange Traded Funds (0.0)% † PowerShares QQQ Trust Series 1, April Strike Price $132.00, Expires 4/21/17 United States 20 (2,640 ) Metals & Mining (0.0)% † Thyssenkrupp AG, April Strike Price 25.00 EUR, Expires 4/21/17 Germany 116 (4,547 ) Semiconductors & Semiconductor Equipment (0.0)% † QUALCOMM Inc., June Strike Price $57.50, Expires 6/16/17 United States 93 (22,878 ) Software (0.0)% † Microsoft Corp., April Strike Price $67.50, Expires 4/21/17 United States 13 (390 ) Technology Hardware, Storage & Peripherals (0.0)% † Apple Inc., May Strike Price $140.00, Expires 5/19/17 United States 26 (9,750 ) Puts – Exchange-Traded Biotechnology (0.0)% † Intercept Pharmaceuticals Inc., June Strike Price $100.00, Expires 6/16/17 United States 16 (6,048 ) PTC Therapeutics Inc., April Strike Price $9.00, Expires 4/21/17 United States 57 (5,130 ) (11,178 ) Construction Materials (0.0)% † Cemex SAB de CV, ADR, April Strike Price $8.00, Expires 4/21/17 Mexico 159 (5,724 ) Diversified Financial Services (0.0)% † CAC 40 Index, March Strike Price 4,300.00 EUR, Expires 3/17/17 France 99 (1,804 ) Deutsche Boerse AG German Stock Index DAX, March Strike Price 10,200.00 EUR, Expires 3/17/17 Germany 54 (572 ) EURO STOXX 50 Price EUR, March Strike Price 2,950.00 EUR, Expires 3/17/17 Germany 163 (2,072 ) S&P 500 Index, April Strike Price $2,100.00, Expires 4/21/17 United States 71 (28,400 ) (32,848 ) Exchange Traded Funds (0.0)% † iShares iBoxx High Yield Corporate Bond ETF, June Strike Price $84.00, Expires 6/16/17 United States 56 (3,976 ) SPDR S&P Retail ETF, March Strike Price $44.00, Expires 3/17/17 United States 64 (9,856 ) VanEck Vectors Gold Miners ETF, June Strike Price $18.00, Expires 6/16/17 United States 205 (6,765 ) (20,597 ) Household Durables (0.0)% † CalAtlantic Group Inc., March Strike Price $31.00, Expires 3/17/17 United States 23 (173 ) Internet Software & Services (0.0)% † Pandora Media Inc., June Strike Price $12.00, Expires 6/16/17 United States 32 (3,616 ) WebMD Health Corp., June Strike Price $45.00, Expires 6/16/17 United States 32 (3,280 ) (6,896 ) Machinery (0.0)% † The Greenbrier Cos Inc., March Strike Price $45.00, Expires 3/17/17 United States 32 (11,200 ) Trinity Industries Inc., April Strike Price $28.00, Expires 4/21/17 United States 16 (3,400 ) (14,600 ) Metals & Mining (0.0)% † Teck Resources Ltd., May Strike Price $21.00, Expires 5/19/17 Canada 48 (11,520 ) Multi-Utilities (0.0)% † E.ON SE, December Strike Price 6.00 EUR, Expires 12/15/17 Germany 734 (22,550 ) Real Estate Management & Development (0.0)% † Vonovia SE, March Strike Price 32.00 EUR, Expires 3/17/17 Germany 74 (1,411 ) Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2017 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Number of Contracts Value Options Written (continued) Puts – Exchange-Traded (continued) Real Estate Management & Development (continued) Vonovia SE, March Strike Price 33.00 EUR, Expires 3/17/17 Germany 74 $ (3,998 ) (5,409 ) Semiconductors & Semiconductor Equipment (0.0)% † Advanced Micro Devices Inc., April Strike Price $10.00, Expires 4/21/17 United States 81 (810 ) Software (0.0)% † Nice Ltd., ADR, May Strike Price $65.00, Expires 5/19/17 Israel 16 (3,000 ) Total Options Written (Premiums Received $257,955) (196,330 ) Shares Securities Sold Short (23.6)% Common Stocks (11.8)% Aerospace & Defense (0.2)% Aerojet Rocketdyne Holdings Inc. United States 16,946 (328,583 ) Arconic Inc. United States 6,413 (184,630 ) The KEYW Holding Corp. United States 22,039 (218,627 ) MacDonald Dettwiler & Associates Ltd. Canada 4,841 (238,903 ) Rockwell Collins Inc. United States 17,752 (1,696,914 ) (2,667,657 ) Air Freight & Logistics (0.2)% Atlas Air Worldwide Holdings Inc. United States 2,692 (153,040 ) CH Robinson Worldwide Inc. United States 19,193 (1,542,541 ) XPO Logistics Inc. United States 3,126 (159,395 ) (1,854,976 ) Airlines (0.0)% † Allegiant Travel Co. United States 1,539 (267,940 ) Auto Components (0.1)% Horizon Global Corp. United States 18,545 (339,003 ) Lear Corp. United States 1,315 (186,717 ) Magna International Inc. Canada 2,046 (87,691 ) (613,411 ) Automobiles (0.0)% † Tesla Motors Inc. United States 1,286 (321,487 ) Beverages (0.0)% † The Boston Beer Co. Inc. United States 769 (122,002 ) Dr Pepper Snapple Group Inc. United States 2,152 (201,083 ) (323,085 ) Biotechnology (0.5)% Ablynx NV Belgium 9,395 (116,998 ) Acorda Therapeutics Inc. United States 9,108 (240,907 ) AMAG Pharmaceuticals Inc. United States 22,118 (496,549 ) Amicus Therapeutics Inc. United States 135,062 (876,552 ) BioMarin Pharmaceutical Inc. United States 7,486 (703,160 ) Clovis Oncology Inc. United States 11,960 (691,408 ) Emergent BioSolutions Inc. United States 18,724 (587,559 ) Intercept Pharmaceuticals Inc. United States 2,566 (327,396 ) Ligand Pharmaceuticals Inc. United States 11,767 (1,231,181 ) PDL BioPharma Inc. United States 163,521 (349,935 ) PTC Therapeutics Inc. United States 7,187 (97,959 ) (5,719,604 ) Capital Markets (0.1)% Ares Capital Corp. United States 24,834 (440,804 ) Cowen Group Inc., A United States 31,196 (446,106 ) Hercules Capital Inc. United States 6,540 (96,857 ) Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2017 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Shares Value Securities Sold Short (continued) Common Stocks (continued) Capital Markets (continued) TCP Capital Corp. United States 16,097 $ (276,225 ) Virtus Investment Partners Inc. United States 2,389 (261,954 ) (1,521,946 ) Chemicals (0.2)% Axalta Coating Systems Ltd. United States 9,306 (270,898 ) CF Industries Holdings Inc. United States 15,722 (493,985 ) Methanex Corp. Canada 5,170 (263,670 ) Mosaic Co. United States 16,101 (502,190 ) TerraVia Holdings Inc. United States 76,763 (71,927 ) The Valspar Corp. United States 4,698 (522,512 ) (2,125,182 ) Communications Equipment (0.6)% ARRIS International PLC United States 6,308 (162,746 ) Ciena Corp. United States 29,135 (767,416 ) Finisar Corp. United States 7,910 (264,827 ) InterDigital Inc. United States 20,667 (1,737,061 ) Palo Alto Networks Inc. United States 23,395 (3,553,701 ) Viavi Solutions Inc. United States 26,186 (262,384 ) (6,748,135 ) Construction & Engineering (0.1)% Dycom Industries Inc. United States 3,347 (275,056 ) Mirait Holdings Corp. Japan 5,600 (55,629 ) Tutor Perini Corp. United States 12,128 (369,298 ) (699,983 ) Construction Materials (0.1)% Cemex SAB de CV, ADR Mexico 101,349 (857,413 ) Consumer Finance (0.1)% Encore Capital Group Inc. United States 21,527 (716,849 ) PRA Group Inc. United States 7,719 (314,935 ) (1,031,784 ) Diversified Consumer Services (0.3)% Ascent Capital Group Inc. United States 873 (14,012 ) Carriage Services Inc. United States 17,987 (463,525 ) TAL Education Group, ADR China 31,517 (2,725,275 ) (3,202,812 ) Diversified Financial Services (0.0)% † Element Financial Corp. Canada 52,205 (553,022 ) Diversified Telecommunication Services (0.5)% AT&T Inc. United States 29,118 (1,216,841 ) CenturyLink Inc. United States 138,503 (3,360,083 ) Frontier Communications Corp. United States 139,546 (408,870 ) Iridium Communications Inc. United States 42,386 (368,758 ) Windstream Holdings Inc. United States 34,415 (257,080 ) (5,611,632 ) Electric Utilities (0.0)% † Great Plains Energy Inc. United States 806 (23,422 ) Electrical Equipment (0.0)% † Eaton Corp. PLC United States 3,805 (273,884 ) General Cable Corp. United States 11,111 (185,554 ) (459,438 ) Electronic Equipment, Instruments & Components (0.6)% Belden Inc. United States 1,765 (124,697 ) Knowles Corp. United States 43,141 (816,659 ) Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2017 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Shares Value Securities Sold Short (continued) Common Stocks (continued) Electronic Equipment, Instruments & Components (continued) MTS Systems Corp. United States 26,451 $ (1,453,482 ) OSI Systems Inc. United States 2,424 (182,818 ) TTM Technologies Inc. United States 66,472 (1,074,188 ) Vishay Intertechnology Inc. United States 177,547 (2,814,120 ) (6,465,964 ) Energy Equipment & Services (0.1)% Ensco PLC United States 53,454 (520,642 ) Nabors Industries Ltd. United States 6,952 (101,777 ) SEACOR Holdings Inc. United States 7,504 (516,650 ) Weatherford International PLC United States 29,380 (166,291 ) (1,305,360 ) Equity Real Estate Investment Trusts (REITs) (0.7)% American Homes 4 Rent United States 39,756 (945,000 ) Colony NorthStar Inc., A United States 32,506 (477,188 ) Colony Starwood Homes United States 34,487 (1,134,622 ) Empire State Realty Trust Inc. United States 50,827 (1,108,537 ) Forest City Realty Trust Inc. United States 51,655 (1,180,317 ) Gramercy Property Trust United States 47,642 (1,332,070 ) National Health Investors Inc. United States 13,195 (999,125 ) Omega Healthcare Investors Inc. United States 16,335 (533,175 ) Welltower Inc. United States 1,950 (137,241 ) (7,847,275 ) Food Products (0.1)% Post Holdings Inc. United States 15,102 (1,236,401 ) Health Care Equipment & Supplies (0.3)% Hologic Inc. United States 5,084 (206,309 ) Insulet Corp. United States 10,681 (465,264 ) Nipro Corp. Japan 11,000 (142,267 ) NuVasive Inc. United States 7,666 (573,110 ) Quidel Corp. United States 9,201 (193,221 ) Wright Medical Group NV United States 57,825 (1,612,161 ) (3,192,332 ) Health Care Providers & Services (0.5)% Brookdale Senior Living Inc. United States 1,605 (23,112 ) HealthSouth Corp. United States 38,398 (1,625,003 ) Molina Healthcare Inc. United States 58,343 (2,830,219 ) Tivity Health Inc. United States 24,695 (713,686 ) (5,192,020 ) Health Care Technology (0.1)% Allscripts Healthcare Solutions Inc. United States 14,866 (181,068 ) Medidata Solutions Inc. United States 7,937 (443,837 ) (624,905 ) Hotels, Restaurants & Leisure (0.0)% † The Cheesecake Factory Inc. United States 4,123 (251,709 ) Household Durables (0.2)% CalAtlantic Group Inc. United States 11,504 (406,436 ) LGI Homes Inc. United States 23,110 (670,421 ) M/I Homes Inc. United States 15,766 (372,078 ) Meritage Homes Corp. United States 7,354 (261,435 ) Newell Brands Inc. United States 5,181 (254,024 ) PulteGroup Inc. United States 13,516 (298,028 ) William Lyon Homes, A United States 17,840 (328,791 ) Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2017 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Shares Value Securities Sold Short (continued) Common Stocks (continued) Independent Power & Renewable Electricity Producers (0.1)% Dynegy Inc. United States 74,156 $ (596,214 ) Pattern Energy Group Inc. United States 5,616 (116,757 ) (712,971 ) Insurance (0.1)% AmTrust Financial Services Inc. United States 11,499 (264,477 ) Fairfax Financial Holdings Ltd. Canada 692 (314,860 ) HCI Group Inc. United States 1,886 (92,980 ) (672,317 ) Internet & Direct Marketing Retail (0.2)% Ctrip.com International Ltd., ADR China 2,782 (131,978 ) Priceline Group Inc. United States 800 (1,379,304 ) Shutterfly Inc. United States 3,729 (169,222 ) (1,680,504 ) Internet Software & Services (0.8)% Alibaba Group Holding Ltd., ADR China 27,544 (2,834,278 ) Blucora Inc. United States 5,107 (79,669 ) Cornerstone OnDemand Inc. United States 1,679 (70,132 ) j2 Global Inc. United States 20,282 (1,651,360 ) MercadoLibre Inc. Argentina 8,069 (1,701,510 ) WebMD Health Corp. United States 11,925 (618,908 ) Yahoo! Inc. United States 26,485 (1,209,305 ) Zillow Group Inc. United States 7,642 (259,369 ) (8,424,531 ) IT Services (0.3)% Blackhawk Network Holdings Inc. United States 8,125 (296,156 ) Cardtronics PLC United States 10,986 (484,263 ) CSG Systems International Inc. United States 9,972 (392,997 ) Euronet Worldwide Inc. United States 16,495 (1,365,456 ) International Business Machines Corp. United States 1,628 (292,747 ) (2,831,619 ) Leisure Products (0.0)% † Polaris Industries Inc. United States 5,848 (498,308 ) Life Sciences Tools & Services (0.1)% Albany Molecular Research Inc. United States 54,608 (817,482 ) Fluidigm Corp. United States 4,687 (30,747 ) (848,229 ) Machinery (0.2)% Greenbrier Cos Inc. United States 21,330 (896,927 ) Navistar International Corp. United States 12,079 (326,496 ) PACCAR Inc. United States 5,893 (393,711 ) SKF AB, B Sweden 13,619 (259,356 ) Trinity Industries Inc. United States 3,244 (87,069 ) (1,963,559 ) Marine (0.0)% † Kirby Corp. United States 5,776 (399,699 ) Media (0.2)% Dish Network Corp., A United States 18,143 (1,124,866 ) Liberty Media Corp. United States 8,833 (271,173 ) Liberty SiriusXM Group United States 5,625 (221,231 ) World Wrestling Entertainment Inc. United States 26,947 (565,348 ) (2,182,618 ) Metals & Mining (0.1)% AK Steel Holding Corp. United States 173,459 (1,444,913 ) Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2017 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Shares Value Securities Sold Short (continued) Common Stocks (continued) Metals & Mining (continued) Pretium Resources Inc. Canada 14,235 $ (143,916 ) (1,588,829 ) Mortgage Real Estate Investment Trusts (REITs) (0.2)% Apollo Commercial Real Estate Finance Inc. United States 14,671 (269,800 ) Blackstone Mortgage Trust Inc., A United States 10,265 (319,652 ) New York Mortgage Trust Inc. United States 10,133 (64,142 ) Redwood Trust Inc. United States 7,092 (116,096 ) Starwood Property Trust Inc. United States 40,664 (929,579 ) Two Harbors Investment Corp. United States 24,591 (228,696 ) (1,927,965 ) Multiline Retail (0.0)% † Dollar Tree Inc. United States 5,946 (455,939 ) Oil, Gas & Consumable Fuels (0.9)% Aegean Marine Petroleum Network Inc. Greece 107,891 (1,089,699 ) Chesapeake Energy Corp. United States 152,371 (830,422 ) Delek U.S. Holdings Inc. United States 41,673 (1,003,069 ) Enbridge Inc. Canada 74,727 (3,127,325 ) Exxon Mobil Corp. United States 1 (81 ) Golar LNG Ltd. Bermuda 10,159 (277,442 ) Green Plains Inc. United States 80,492 (2,016,325 ) JX Holdings Inc. Japan 304,200 (1,448,907 ) (9,793,270 ) Paper & Forest Products (0.1)% Domtar Corp. United States 19,825 (755,134 ) Personal Products (0.0)% † Herbalife Ltd. United States 3,247 (183,423 ) Pharmaceuticals (0.4)% Depomed Inc. United States 42,777 (701,115 ) Innoviva Inc. United States 42,102 (486,278 ) Medicines Co. United States 60,572 (3,175,184 ) Sucampo Pharmaceuticals Inc., A United States 43,551 (511,725 ) (4,874,302 ) Professional Services (0.0)% † 51job Inc., ADR China 2,625 (94,369 ) Road & Rail (0.1)% Ryder System Inc. United States 3,306 (251,752 ) Werner Enterprises Inc. United States 10,854 (303,912 ) (555,664 ) Semiconductors & Semiconductor Equipment (0.9)% Advanced Micro Devices Inc. United States 190,841 (2,759,561 ) Cypress Semiconductor Corp. United States 46,196 (613,021 ) Inphi Corp. United States 7,627 (358,011 ) Intel Corp. United States 33,917 (1,227,796 ) Linear Technology Corp. United States 7,793 (503,272 ) Microchip Technology Inc. United States 51,562 (3,739,276 ) Micron Technology Inc. United States 11,996 (281,186 ) Silicon Laboratories Inc. United States 2,023 (136,553 ) (9,618,676 ) Software (1.0)% Bottomline Technologies de Inc. United States 10,180 (253,991 ) BroadSoft Inc. United States 22,567 (965,868 ) Citrix Systems Inc. United States 28,636 (2,260,812 ) Electronic Arts Inc. United States 2,332 (201,718 ) FireEye Inc. United States 1,884 (21,214 ) Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2017 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Shares Value Securities Sold Short (continued) Common Stocks (continued) Software (continued) Nice Ltd., ADR Israel 3,055 $ (208,504 ) Salesforce.com Inc. United States 33,492 (2,724,574 ) ServiceNow Inc. United States 22,426 (1,949,268 ) Take-Two Interactive Software Inc. United States 2,972 (169,345 ) TiVo Corp. United States 8,342 (154,327 ) VMware Inc., A United States 23,117 (2,077,987 ) Workday Inc., A United States 5,079 (421,201 ) (11,408,809 ) Specialty Retail (0.1)% Advance Auto Parts Inc. United States 1,922 (301,004 ) Sally Beauty Holdings Inc. United States 16,689 (364,989 ) Vitamin Shoppe Inc. United States 6,704 (142,795 ) (808,788 ) Textiles, Apparel & Luxury Goods (0.0)% † Fossil Group Inc. United States 9,204 (174,047 ) Iconix Brand Group Inc. United States 4,808 (37,070 ) (211,117 ) Tobacco (0.3)% British American Tobacco PLC, ADR United Kingdom 44,330 (2,830,027 ) Trading Companies & Distributors (0.1)% Gatx Corp. United States 8,456 (491,124 ) Kaman Corp. United States 14,865 (769,561 ) WW Grainger Inc. United States 1,163 (288,378 ) (1,549,063 ) Total Common Stocks (Proceeds $125,172,535) (130,179,838 ) Exchange Traded Funds (9.6)% Consumer Discretionary Select Sector SPDR ETF United States 28,382 (2,451,353 ) Consumer Staples Select Sector SPDR ETF United States 10,014 (551,771 ) Health Care Select Sector SPDR Fund United States 47,739 (3,579,948 ) Industrial Select Sector SPDR ETF United States 5,820 (383,305 ) iShares 20+ Year Treasury Bond ETF United States 2,221 (270,385 ) iShares Core S&P Small-Cap ETF United States 43,332 (3,009,841 ) iShares Edge MSCI USA Momentum Factor ETF United States 39,883 (3,239,297 ) iShares Micro-Cap ETF United States 13,891 (1,181,013 ) iShares MSCI Taiwan Capped ETF Taiwan 38,428 (1,244,683 ) iShares Nasdaq Biotechnology ETF United States 14,226 (4,228,394 ) iShares North American Tech ETF United States 19,282 (2,611,361 ) iShares North American Tech-Multimedia Networking ETF United States 22,577 (1,041,251 ) iShares North American Tech-Software ETF United States 25,243 (3,099,588 ) iShares PHLX Semiconductor ETF United States 21,110 (2,775,121 ) iShares Russell 1000 Growth ETF United States 5,454 (615,048 ) iShares Russell 2000 ETF United States 58,642 (8,083,213 ) iShares Russell 2000 Growth ETF United States 20,126 (3,225,192 ) iShares Russell 2000 Value ETF United States 22,302 (2,667,096 ) iShares Russell Mid-Cap Growth ETF United States 13,072 (1,352,429 ) iShares S&P Small-Cap 600 Growth ETF United States 11,549 (1,765,149 ) iShares STOXX Europe Germany 21,174 (829,302 ) iShares U.S. Consumer Goods ETF United States 4,993 (592,754 ) Powershares QQQ Trust Series 1 United States 9,465 (1,230,639 ) PureFunds ISE Cyber Security ETF United States 147,371 (4,281,128 ) SPDR S&P rust United States 194,158 (45,912,542 ) SPDR S&P MidCap rust United States 7,888 (2,482,038 ) SPDR S&P Retail ETF United States 6,282 (269,686 ) Utilities Select Sector SPDR Fund United States 18,964 (981,766 ) VanEck Vectors Gold Miners ETF United States 10,258 (234,395 ) Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2017 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Shares Value Securities Sold Short (continued) Exchange Traded Funds (continued) Vanguard Small-Cap Growth ETF United States 18,576 $ (2,607,699 ) Total Exchange Traded Funds (Proceeds $100,848,962) (106,797,387 ) Principal Amount * Convertible Bonds and Notes (0.3)% Internet & Direct Marketing Retail (0.1)% Priceline Group Inc., senior note, 0.90%, 9/15/21 United States 748,000 (839,630 ) Internet Software & Services (0.0)% † Akamai Technologies Inc., senior note, zero cpn., 2/15/19 United States 252,000 (254,049 ) Media (0.0)% † Live Nation Entertainment Inc., senior note, 2.50%, 5/15/19 United States 193,000 (207,113 ) Semiconductors & Semiconductor Equipment (0.1)% ON Semiconductor Corp., senior note, 1.00%, 12/01/20 United States 641,000 (701,895 ) Software (0.1)% Proofpoint Inc., senior note, 0.75%, 6/15/20 United States 400,000 (474,500 ) Red Hat Inc., senior note, 0.25%, 10/01/19 United States 267,000 (341,593 ) Synchronoss Technologies Inc., senior note, 0.75%, 8/15/19 United States 252,000 (239,558 ) (1,055,651 ) Trading Companies & Distributors (0.0)% † Air Lease Corp., senior note, 3.875%, 12/01/18 United States 188,000 (269,192 ) Total Convertible Bonds and Notes (Proceeds $3,182,836) (3,327,530 ) Corporate Bonds and Notes (1.6)% Chemicals (0.4)% d CVR Partners LP / CVR Nitrogen Finance Corp., senior note, 144A, 9.25%, 6/15/23 United States 4,091,000 (4,392,711 ) Electric Utilities (0.0)% † Talen Energy Supply LLC, senior note, 6.50%, 6/01/25 United States 116,000 (95,700 ) Equity Real Estate Investment Trusts (REITs) (0.0)% † d Rayonier AM Products Inc., senior bond, 144A, 5.50%, 6/01/24 United States 355,000 (340,800 ) Health Care Providers & Services (0.1)% Centene Corp., senior note, 4.75%, 1/15/25 United States 1,332,000 (1,373,625 ) Hotels, Restaurants & Leisure (0.0)% † d Wynn Macau Ltd., senior note, 144A, 5.25%, 10/15/21 Monaco 267,000 (274,343 ) Independent Power & Renewable Electricity Producers (0.0)% † d NRG Energy Inc., senior note, 144A, 7.25%, 5/15/26 United States 299,000 (309,091 ) Multiline Retail (0.3)% Dollar Tree Inc., senior note, 5.75%, 3/01/23 United States 1,439,000 (1,528,937 ) Kohl's Corp., senior bond, 4.25%, 7/17/25 United States 786,000 (762,666 ) Nordstrom Inc., senior bond, 5.00%, 1/15/44 United States 337,000 (327,710 ) (2,619,313 ) Pharmaceuticals (0.5)% Teva Pharmaceutical Finance Netherlands III BV, senior bond, 3.15%, 10/01/26 Israel 1,915,000 (1,776,015 ) d Valeant Pharmaceuticals International Inc., senior bond, 144A, 6.125%, 4/15/25 United States 4,083,000 (3,291,919 ) (5,067,934 ) Wireless Telecommunication Services (0.3)% T-Mobile U.S. Inc., senior bond, 6.50%, 1/15/26 United States 2,351,000 (2,589,039 ) Total Corporate Bonds and Notes (Proceeds $16,580,869) (17,062,556 ) U.S. Government and Agency Securities (0.3)% U.S. Treasury Note, 0.75%, 4/30/18 United States 1,915,000 (1,909,389 ) 1.75%, 5/15/22 United States 651,000 (644,019 ) Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2017 (unaudited) (continued) Franklin K2 Alternative Strategies Fund Country Principal Amount* Value Securities Sold Short (continued) U.S. Government and Agency Securities (continued) U.S. Treasury Note, 1.75%, 9/30/22 United States 1,170,000 $ (1,153,136 ) Total U.S. Government and Agency Securities (Proceeds $3,748,099) (3,706,544 ) Total Securities Sold Short (Proceeds $249,533,301) $ (261,073,855 ) † Rounds to less than 0.1% of net assets. * The principal/notional amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b A portion or all of the security has been segregated as collateral for securities sold short, open swap, forward, futures and written options contracts. At February 28, 2017, the aggregate value of these securities and/or cash pledged amounted to $433,793,019, representing 39.2% of net assets. c A portion or all of the security is held in connection with written option contracts open at period end. d Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust’s Board of Trustees. At February 28, 2017, the value of these securities was $155,509,065, representing 14.0% o f net assets. e Contingent distributions represent the right to receive additional distributions, if any, during the reorganization of the underlying company. f Security has been deemed illiquid because it may not be able to be sold within seven days. At February 28, 2017, the value of this security was $229,583, representing less than 0.1% of net assets. g Security does not guarantee any return of principal at maturity, upon redemption or otherwise. Cash payment at maturity or upon early redemption is based on the performance of the indicated index less an investor fee. h Variable rate security. The rate shown represents the yield at period end. i Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At February 28, 2017, the aggregate value of these securities was $22,154,736, representing 2.0% of net assets. j Defaulted security or security for which income has been deemed uncollectible. k The coupon rate shown represents the rate at period end. l Income may be received in additional securities and/or cash. m See Note 5 regarding unfunded loan commitments. n The security was issued on a discount basis with no stated coupon rate. o The rate shown is the annualized seven-day yield at period end. p A portion or all of the security is owned by K2 Holdings Investment Corp., a wholly-owned subsidiary of the Fund. See Note 6. q Investment is through participation in a joint account with other funds managed by the investment manager or an affiliate of the investment manager. At February 28, 2017, all repurchase agreements had been entered into on that date. Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2017 (unaudited) (continued) At February 28, 2017, the Fund had the following futures contracts outstanding. See Note 3. Futures Contracts Number of Notional Expiration Unrealized Unrealized Description Type Contracts Value Date Appreciation Depreciation Commodity Contracts a Aluminum Long 116 $ 5,571,625 3/13/17 $ 578,979 $ — Aluminum Short 116 5,571,625 3/13/17 — (115,211 ) Aluminum Long 87 4,190,681 6/19/17 55,485 — Brent Crude Oil Long 94 5,311,940 3/31/17 56,447 — Cocoa Short 32 613,079 5/15/17 56,799 — Coffee Short 19 1,016,025 5/18/17 58,859 — Copper Long 72 10,737,000 3/13/17 508,297 — Copper Short 72 10,737,000 3/13/17 6,923 — Copper Long 22 3,287,075 6/19/17 27,161 — Corn Long 47 878,313 5/12/17 2,210 — Cotton Long 20 763,400 5/08/17 16,210 — Gold 100 Oz Long 38 4,764,820 4/26/17 — (20,724 ) Kansas City Wheat Short 35 831,250 7/14/17 — (22,470 ) Low Sulphur Diesel Long 13 895,385 3/31/17 — (3,620 ) Low Sulphur Gas Oil Long 89 4,378,800 4/12/17 — (68,135 ) Natural Gas Short 56 1,553,440 3/29/17 29,303 — Natural Gas Short 11 315,700 4/26/17 — (2,035 ) Silver Long 50 4,617,250 5/26/17 83,039 — Soybean Meal Long 42 1,412,880 5/12/17 — (15,014 ) Soybean Oil Long 20 407,160 5/12/17 — (7,459 ) Soybeans Long 71 3,676,913 5/12/17 — (51,818 ) Sugar Long 24 516,902 4/28/17 — (31,909 ) Wheat Short 30 665,625 5/12/17 — (9,932 ) Zinc Long 88 6,210,600 3/13/17 466,495 — Zinc Short 88 6,210,600 3/13/17 — (137,830 ) Zinc Long 53 3,747,100 6/19/17 5,509 — 88,882,188 1,951,716 (486,157 ) Equity Contracts CAC 40 10 Euro Index a Long 122 6,278,813 3/17/17 — (90,754 ) DAX Index a Long 28 8,785,503 3/17/17 250,307 — DJIA Mini E-CBOT Index a Long 89 9,259,115 3/17/17 598,723 — EURO STOXX 50 Price EUR a Long 17 598,646 3/17/17 16,414 — EURO STOXX 50 Price EUR Short 127 4,472,239 3/17/17 — (189,292 ) FTSE 100 Index a Long 133 11,990,464 3/17/17 488,215 — FTSE 100 Index Short 52 4,688,001 3/17/17 — (286,189 ) Hang Seng Index a Long 61 9,328,099 3/30/17 — (137,206 ) Nasdaq 100 E-Mini Index a Long 82 8,744,890 3/17/17 542,856 — Nikkei 225 Index a Long 16 2,724,465 3/09/17 67,911 — Russell 2000 Mini Index a Long 74 5,124,500 3/17/17 48,504 — S&P 500 E-Mini Index a Long 57 6,733,980 3/17/17 103,082 — S&P 500 E-Mini Index Short 71 8,387,940 3/17/17 — (379,354 ) STOXX 600 Bank Index Short 81 727,252 3/17/17 — (6,483 ) TOPIX Index a Long 41 5,598,291 3/09/17 105,334 — 93,442,198 2,221,346 (1,089,278 ) Interest Rate Contracts 3 Month Euribor a Long 567 150,515,425 6/18/18 42,363 — 90 Day Eurodollar Long 200 49,220,000 12/18/17 — (28,014 ) 90 Day Eurodollar Short 42 10,336,200 12/18/17 7,350 — 90 Day Eurodollar a Short 1,135 278,699,250 6/18/18 449,581 — 90 Day Eurodollar Short 200 48,970,000 3/18/19 — (514 ) 90 Day Sterling a Long 851 131,374,907 6/20/18 60,916 — Australian 10 Yr. Bond a Short 127 12,495,589 3/15/17 — (30,598 ) Euro BOBL Short 38 5,423,856 3/08/17 — (74,707 ) Euro-Bund a Long 91 16,008,126 3/08/17 195,618 — Euro-Buxl 30 Yr. Bond Short 11 2,023,264 3/08/17 — (35,972 ) Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2017 (unaudited) (continued) Futures Contracts (continued) Number of Notional Expiration Unrealized Unrealized Description Type Contracts Value Date Appreciation Depreciation Interest Rate Contracts (continued) Euro OAT Short 13 $ 2,065,143 3/08/17 $ — $ (32,860 ) Long Gilt a Long 18 2,841,717 6/28/17 30,080 — U.S. Treasury 5 Yr. Note Short 27 3,187,898 3/31/17 — (11,665 ) U.S. Treasury 5 Yr. Note Short 47 5,532,047 6/30/17 16,931 — U.S. Treasury 10 Yr. Note Short 11 1,376,203 3/22/17 — (9,140 ) U.S. Treasury 10 Yr. Note Short 86 10,713,719 6/21/17 32,273 — U.S. Treasury Long Bond a Short 74 11,222,562 6/21/17 3,224 (65,000 ) U.S. Treasury Ultra 10 Yr. Note Short 21 2,812,687 6/21/17 5,423 — U.S. Treasury Ultra Bond Short 15 2,426,719 6/21/17 4,291 — 747,245,312 848,050 (288,470 ) Total Futures Contracts $ 929,569,698 $ 5,021,112 $ (1,863,905 ) Net unrealized appreciation (depreciation) $ 3,157,207 a A portion or all of the contracts are owned by K2 Holdings Investment Corp., a wholly-owned subsidiary of the Fund. See Note 6. At February 28, 2017, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Contract Amount * Date Appreciation Depreciation OTC Forward Exchange Contracts British Pound MSCS Sell 100,000 123,789 3/09/17 $ — $ (327 ) British Pound BNYM Sell 2,347,000 2,948,494 3/10/17 35,403 — Euro BNYM Sell 5,932,000 6,345,525 3/10/17 59,694 (1,666 ) Euro BOFA Sell 1,395,000 1,494,826 3/10/17 16,225 — Hungarian Forint BOFA Buy 433,500,000 1,501,143 3/10/17 — (10,413 ) Swiss Franc BNYM Sell 447,000 449,693 3/10/17 4,345 (1 ) British Pound DBAB Sell 481,000 603,160 3/13/17 6,093 — Chinese Yuan MSCO Sell 21,245,970 3,028,001 3/15/17 — (67,577 ) Chinese Yuan MSCS Buy 10,282,696 1,487,874 3/15/17 10,334 — Euro BNYM Buy 1,581,926 1,686,201 3/15/17 859 (9,913 ) Euro BNYM Sell 3,799,732 3,996,116 3/15/17 4,603 (36,935 ) Euro DBAB Buy 237,650 254,475 3/15/17 — (2,521 ) Euro DBAB Sell 7,012,187 7,367,335 3/15/17 4,121 (71,058 ) Euro MSCO Buy 788,029 844,934 3/15/17 — (9,472 ) Euro MSCO Sell 1,791,386 1,898,003 3/15/17 7,024 (8,234 ) Mexican Peso BOFA Buy 16,939,338 855,349 3/15/17 — (14,234 ) Mexican Peso BOFA Sell 16,939,338 784,774 3/15/17 — (56,342 ) Russian Ruble DBAB Buy 103,696,444 1,672,793 3/15/17 97,375 — Russian Ruble DBAB Sell 103,696,444 1,717,824 3/15/17 — (52,344 ) Russian Ruble MSCO Buy 48,656,719 798,712 3/15/17 31,891 — Russian Ruble MSCO Sell 49,788,978 763,225 EUR 3/15/17 — (40,765 ) Russian Ruble MSCO Sell 48,656,719 804,011 3/15/17 — (26,592 ) South African Rand DBAB Buy 10,761,201 754,838 3/15/17 63,254 — South African Rand DBAB Sell 10,761,201 774,899 3/15/17 — (43,193 ) South Korean Won BOFA Sell 938,113,947 806,772 3/15/17 — (22,996 ) South Korean Won MSCO Buy 916,075,085 802,659 3/15/17 7,615 — South Korean Won MSCO Sell 916,075,085 785,825 3/15/17 — (24,449 ) Swiss Franc BNYM Buy 1,288,001 1,288,129 3/15/17 3,609 (8,088 ) Swiss Franc BNYM Sell 4,061,610 3,993,142 3/15/17 — (54,750 ) Turkish Lira DBAB Sell 8,219,050 2,227,049 3/15/17 30,201 (51,537 ) Turkish Lira MSCO Buy 6,457,050 1,702,263 3/15/17 64,112 — Turkish Lira MSCO Sell 2,729,022 772,132 3/15/17 25,587 — Australian Dollar b MSCO Buy 51,331,000 38,673,568 3/17/17 667,940 (2,229 ) Australian Dollar b MSCO Sell 30,126,000 22,091,073 3/17/17 7,844 (1,004,867 ) Brazilian Real BOFA Sell 275,000 88,070 3/17/17 56 — Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2017 (unaudited) (continued) Forward Exchange Contracts (continued) Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Contract Amount * Date Appreciation Depreciation OTC Forward Exchange Contracts (continued) British Pound b MSCO Buy 15,086,000 18,777,100 3/17/17 $ 53,552 $ (102,249 ) British Pound b MSCO Sell 21,282,000 26,933,716 3/17/17 540,225 (26,891 ) Canadian Dollar b MSCO Buy 39,032,000 29,696,742 3/17/17 38,457 (344,295 ) Canadian Dollar b MSCO Sell 32,720,000 24,864,124 3/17/17 246,283 (20,155 ) Euro DBAB Sell 183,000 193,789 3/17/17 — (245 ) Euro b MSCO Buy 17,228,000 18,281,618 3/17/17 31,292 (46,081 ) Euro b MSCO Sell 29,617,000 31,670,435 3/17/17 275,935 (8,367 ) Japanese Yen b MSCO Buy 2,610,810,000 22,762,077 3/17/17 495,632 — Japanese Yen b MSCO Sell 3,480,175,000 30,357,474 3/17/17 672 (645,414 ) Mexican Peso b MSCO Buy 121,288,000 5,859,381 3/17/17 161,228 (10 ) Mexican Peso b MSCO Sell 227,189,000 11,123,401 3/17/17 3,664 (157,666 ) New Zealand Dollar DBAB Sell 805,000 578,022 3/17/17 — (1,505 ) New Zealand Dollar b MSCO Buy 32,031,000 22,987,622 3/17/17 82,286 (10,482 ) New Zealand Dollar b MSCO Sell 20,442,000 14,649,546 3/17/17 69,442 (136,294 ) New Zealand Dollar MSCS Sell 1,300,000 933,725 3/17/17 — (2,157 ) Swedish Krona MSCS Buy 13,525,000 1,515,933 3/17/17 — (16,148 ) Swiss Franc b MSCO Buy 19,667,000 19,601,988 3/17/17 60,739 (59,653 ) Swiss Franc b MSCO Sell 27,834,000 27,780,396 3/17/17 52,227 (15,359 ) British Pound DBAB Buy 431,000 534,456 3/20/17 2,967 (2,314 ) British Pound DBAB Sell 1,158,000 1,441,948 3/20/17 6,101 (1,864 ) Euro DBAB Buy 7,115,000 7,573,437 3/20/17 19,134 (47,423 ) Euro DBAB Sell 8,866,000 9,293,622 3/20/17 786 (109,178 ) Canadian Dollar BNYM Sell 2,875,000 2,157,890 3/21/17 — (7,036 ) Japanese Yen BNYM Sell 61,000,000 519,299 3/21/17 — (24,205 ) Indonesian Rupiah MSCS Sell 12,800,000,000 955,224 3/23/17 — (2,050 ) Canadian Dollar MSCS Sell 1,920,000 1,465,369 3/27/17 19,510 — Euro DBAB Sell 230,000 243,409 3/27/17 — (581 ) Norwegian Krone MSCS Buy 12,600,000 1,510,900 3/27/17 — (7,617 ) Canadian Dollar MSCS Sell 1,280,000 977,036 3/28/17 13,122 — Colombian Peso MSCS Sell 780,000,000 270,434 3/28/17 5,176 — Euro BOFA Sell 2,800,000 2,965,872 3/28/17 — (4,591 ) Mexican Peso MSCS Buy 20,565,000 1,031,455 3/28/17 — (12,407 ) Norwegian Krone MSCS Buy 12,050,000 1,445,117 3/28/17 — (7,442 ) British Pound BNYM Sell 264,000 323,981 3/31/17 — (3,887 ) Euro BNYM Buy 200,000 212,980 3/31/17 — (774 ) Euro BNYM Sell 5,291,000 5,546,026 3/31/17 — (67,890 ) Hong Kong Dollar BNYM Sell 686,000 88,497 3/31/17 87 — Japanese Yen BNYM Buy 2,025,000 17,626 3/31/17 425 — Japanese Yen BNYM Sell 2,025,000 17,954 3/31/17 — (97 ) Swiss Franc DBAB Buy 1,304,000 1,311,407 4/13/17 96 (9,675 ) Swiss Franc DBAB Sell 1,304,000 1,289,605 4/13/17 428 (12,650 ) British Pound MSCO Buy 288,402 361,631 4/28/17 — (3,254 ) British Pound MSCO Sell 1,606,167 2,004,145 4/28/17 8,277 — Canadian Dollar MSCO Buy 330,379 252,324 4/28/17 — (3,469 ) Canadian Dollar MSCO Sell 6,398,443 4,894,343 4/28/17 74,753 — Euro MSCO Buy 57,950 61,489 4/28/17 72 — Euro MSCO Sell 1,100,363 1,167,900 4/28/17 — (1,032 ) Polish Zloty DBAB Sell 4,000,000 1,038,354 4/28/17 55,437 — Swedish Krona MSCO Buy 2,833,498 315,854 4/28/17 — (1,008 ) Swedish Krona MSCO Sell 10,938,923 1,226,936 4/28/17 11,450 — Polish Zloty MSCS Sell 11,860,000 2,953,545 5/02/17 39,336 — Russian Ruble MSCS Sell 56,500,000 957,895 5/24/17 9,036 — Turkish Lira MSCS Buy 3,500,000 959,693 5/24/17 — (20,167 ) Brazilian Real MSCS Sell 2,970,000 946,885 6/01/17 13,452 — Mexican Peso MSCS Buy 19,205,000 961,452 6/01/17 — (18,158 ) Brazilian Real MSCS Sell 3,350,000 966,671 7/06/17 — (77,495 ) Chinese Yuan BOFA Buy 11,100,000 1,574,289 9/19/17 19,368 — Chinese Yuan BOFA Sell 11,100,000 1,616,780 9/19/17 23,122 — Chinese Yuan MSCS Buy 4,300,000 609,497 9/19/17 7,866 — Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2017 (unaudited) (continued) Forward Exchange Contracts (continued) Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Contract Amount * Date Appreciation Depreciation OTC Forward Exchange Contracts (continued) Chinese Yuan MSCS Sell 4,300,000 627,234 9/19/17 $ 9,871 $ — Euro JPHQ Sell 1,893,297 50,638,117 CZK 11/29/17 19,346 (23,592 ) Euro MSCO Sell 1,985,404 53,038,073 CZK 12/15/17 11,310 (17,147 ) Total Forward Exchange Contracts $ 3,630,347 $ (3,700,477 ) Net unrealized appreciation (depreciation) $ (70,130 ) * In U.S. dollars unless otherwise indicated. a May be comprised of multiple contracts with the same counterparty, currency and settlement date. b A portion or all of the contracts are owned by K2 Holdings Investment Corp., a wholly-owned subsidiary of the Fund. See Note 6. At February 28, 2017, the Fund had the following credit default swap contracts outstanding. See Note 3. Credit Default Swap Contracts Unamortized Periodic Upfront Payment Counterparty/ Notional Expiration Payments Unrealized Unrealized Description Rate Exchange Amount a Date (Receipts) Appreciation Depreciation Value Rating b Centrally Cleared Swap Contracts Contracts to Buy Protection Single Name Government of Mexico 1.00 % ICE 1,810,000 12/20/21 $ 51,248 $ — $ (17,618 ) $ 33,630 Government of South Africa 1.00 % ICE 2,644,000 12/20/21 181,272 — (74,237 ) 107,035 Government of South Korea 1.00 % ICE 1,947,567 12/20/21 (56,447 ) 7,580 — (48,867 ) Government of Turkey 1.00 % ICE 1,976,000 9/20/20 157,717 — (99,091 ) 58,626 Government of Turkey 1.00 % ICE 1,723,000 12/20/20 104,521 — (45,070 ) 59,451 Government of Turkey 1.00 % ICE 429,000 12/20/21 26,236 141 — 26,377 Traded Index CDX.NA.HY.27 5.00 % ICE 8,583,300 12/20/21 (343,332 ) — (318,307 ) (661,639 ) Contracts to Sell Protection c Single Name Government of Russia 1.00 % ICE 2,800,131 9/20/20 (339,144 ) 317,760 — (21,384 ) BB+ Government of Russia 1.00 % ICE 413,000 6/20/21 (30,563 ) 22,026 — (8,537 ) BB+ Government of Russia 1.00 % ICE 374,000 12/20/21 (13,889 ) 2,586 — (11,303 ) BB+ Total Centrally Cleared Swap Contracts $ (262,381 ) $ 350,093 $ (554,323 ) $ (466,611 ) OTC Swap Contracts Contracts to Buy Protection Single Name Enel SpA 1.00 % BZWS 450,000 EUR 12/20/21 2,444 — (2,505 ) (61 ) Enel SpA 1.00 % BZWS 450,000 EUR 12/20/21 2,003 — (2,064 ) (61 ) Government of Argentina 5.00 % MSCO 2,137,000 6/20/17 (25,128 ) — (24,421 ) (49,549 ) Government of China 1.00 % DBAB 500,000 6/20/21 2,237 — (6,658 ) (4,421 ) Government of South Korea 1.00 % DBAB 825,000 12/20/21 (20,418 ) — (1,910 ) (22,328 ) Government of South Korea 1.00 % DBAB 325,000 12/20/21 (7,815 ) — (981 ) (8,796 ) Government of Turkey 1.00 % BOFA 925,000 12/20/21 68,566 — (13,517 ) 55,049 Intesa Sanpaolo SpA 1.00 % BZWS 450,000 EUR 12/20/21 14,965 — (6,286 ) 8,679 Intesa Sanpaolo SpA 1.00 % BZWS 450,000 EUR 12/20/21 16,026 — (7,346 ) 8,680 Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2017 (unaudited) (continued) Credit Default Swap Contracts (continued) Unamortized Periodic Upfront Payment Counterparty/ Notional Expiration Payments Unrealized Unrealized Description Rate Exchange Amount a Date (Receipts) Appreciation Depreciation Value Rating b OTC Swap Contracts (continued) Contracts to Buy Protection (continued) Traded Index CDX.EM.26 1.00 % DBAB 500,000 12/20/21 $ 27,422 $ — $ (2,954 ) $ 24,468 CMBX.NA.BBB-.S6 3.00 % MSCS 154,000 5/11/63 16,667 3,229 — 19,896 CMBX.NA.BBB-.S6 3.00 % MSCS 154,000 5/11/63 16,331 3,565 — 19,896 CMBX.NA.BBB-.S6 3.00 % MSCS 104,000 5/11/63 15,301 — (1,864 ) 13,437 iTraxx Asia Ex Japan 1.00 % BZWS 310,000 6/20/21 5,198 — (8,332 ) (3,134 ) iTraxx Asia Ex Japan 1.00 % MSCS 635,000 6/20/21 11,021 — (17,440 ) (6,419 ) Total OTC Swap Contracts $ 144,820 $ 6,794 $ (96,278 ) $ 55,336 Total Credit Default Swap Contracts $ (117,561 ) $ 356,887 $ (650,601 ) $ (411,275 ) Net unrealized appreciation (depreciation) $ (293,714 ) a In U.S. dollars unless otherwise indicated. For contracts to sell protection, the notional amount is equal to the maximum potential amount of the future payments and no recourse provisions have been entered into in association with the contracts. b Based on Standard and Poor's (S&P) Rating for single name swaps. c The Fund enters contracts to sell protection to create a long credit position. Performance triggers include default, bankruptcy or restructuring for single name swaps. At February 28, 2017, the Fund had the following interest rate swap contracts outstanding. See Note 3. Interest Rate Swap Contracts Counterparty/ Notional Expiration Unrealized Unrealized Description Exchange Amount * Date Appreciation Depreciation Centrally Cleared Swaps Receive Floating rate 3 Month USD-LIBOR Pay Fixed rate 1.41% CME 1,663,200 7/18/26 $ 126,925 $ — Receive Floating rate 6 Month CZK-PRIBOR Pay Fixed rate 1.07% LCH 10,000,000 CZK 1/29/27 734 — Receive Floating rate 6 Month CZK-PRIBOR Pay Fixed rate 1.08% LCH 61,000,000 CZK 2/02/27 — (1,102 ) Receive Floating rate 6 Month GBP-LIBOR Pay Fixed rate 1.37% LCH 800,000 GBP 1/05/67 — (40,240 ) Receive Floating rate 6 Month GBP-LIBOR Pay Fixed rate 1.44% LCH 688,548 GBP 1/07/47 — (9,875 ) Receive Floating rate 6 Month GBP-LIBOR Pay Fixed rate 1.56% LCH 761,018 GBP 11/29/46 — (38,350 ) Receive Floating rate 6 Month GBP-LIBOR Pay Fixed rate 1.60% LCH 399,138 GBP 12/03/46 — (25,105 ) Receive Floating rate HUF-Budapest Interbank Offered Rate Pay Fixed rate 1.46% LCH 220,462,453 HUF 3/16/22 2,359 — Receive Floating rate HUF-Budapest Interbank Offered Rate Pay Fixed rate 1.51% LCH 477,829,114 HUF 3/16/22 — — Total Centrally Cleared Swap Contracts $ 130,018 $ (114,672 ) OTC Swap Contracts Receive Fixed rate 0.33% Pay Floating rate 6 Month CZK-PRIBOR DBAB 148,000,000 CZK 7/29/18 3,287 — Receive Floating rate 6 Month CZK-PRIBOR Pay Fixed rate 0.38% DBAB 58,000,000 CZK 7/29/21 28,886 — Receive Fixed rate 6.14% Pay Floating rate 1 Month MXN TIIE DBAB 9,000,000MXN 7/03/26 — (52,679 ) Receive Fixed rate 6.13% Pay Floating rate 1 Month MXN TIIE BOFA 28,653,000MXN MXN 7/03/26 — (168,216 ) Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2017 (unaudited) (continued) Interest Rate Swap Contracts (continued) Counterparty/ Notional Expiration Unrealized Unrealized Description Exchange Amount * Date Appreciation Depreciation OTC Swap Contracts (continued) Receive Floating rate 3 Month ZAR-JIBAR-SAFEX Pay Fixed rate 7.95% BZWS 12,500,000 ZAR 5/05/25 $ 2,920 $ — Total OTC Swap Contracts $ 35,093 $ (220,895 ) Total Interest Rate Swap Contracts $ 165,111 $ (335,567 ) Net unrealized appreciation (depreciation) $ (170,456 ) *In U.S. dollars unless otherwise indicated. At February 28, 2017, the Fund had the following total return swap contracts outstanding. See Note 3. Total Return Swap Contracts Counter- Expiration Unrealized Unrealized Underlying Instrument Financing Rate Party Notional Value * Date Appreciation Depreciation OTC Swap Contracts Equity Contracts - Long Valeo SA LIBOR + DBAB 357,041 EUR 4/18/17 $ 13,049 $ — Anima Holding SpA LIBOR + 50 MSCS 43,540 EUR 4/18/17 — (2,134 ) Barclays PLC LIBOR + 50 MSCS 371,803 GBP 4/18/17 — (4,482 ) BNP Paribas SA LIBOR + 50 MSCS 1,087,097 EUR 4/18/17 — (11,838 ) Croda International PLC LIBOR + 50 MSCS 791,107 GBP 4/18/17 32,665 — Danone SA LIBOR + 50 MSCS 666,597 EUR 4/18/17 14,940 — Hikma Pharmaceuticals PLC LIBOR + 50 MSCS 295,412 GBP 4/18/17 40,194 — Iliad SA LIBOR + 50 MSCS 1,785,482 EUR 4/18/17 63,432 — ITV PLC LIBOR + 50 MSCS 919,335 GBP 4/18/17 — (35,835 ) Remy Cointreau SA LIBOR + 50 MSCS 1,060,371 EUR 4/18/17 — (5,384 ) RSA Insurance Group PLC LIBOR + 50 MSCS 396,316 GBP 4/18/17 2,322 — Smith & Nephew PLC LIBOR + 50 MSCS 75,584 GBP 4/18/17 1,948 — Smiths Group PLC LIBOR + 50 MSCS 413,213 GBP 4/18/17 — (15,143 ) Societe Generale SA LIBOR + 50 MSCS 1,217,212 EUR 4/18/17 — (14,510 ) Sports Direct International PLC LIBOR + 50 MSCS 700,917 GBP 4/18/17 — (8,969 ) Alphabet Inc. LIBOR + 50 MSCS 1,354,071 5/25/17 71,326 — Brunswick Corp. LIBOR + 50 MSCS 1,225,880 5/25/17 391,161 — Continental Resources Inc. LIBOR + 50 MSCS 507,608 5/25/17 — (12,488 ) Monster Beverage Corp. LIBOR + 50 MSCS 1,056,680 5/25/17 — (157,225 ) NVR Inc. LIBOR + 50 MSCS 2,863,096 5/25/17 819,152 — Rio Tinto PLC LIBOR + 50 MSCS 2,421,352 5/25/17 334,353 — Swift Transportation Co. LIBOR + 50 MSCS 1,471,672 5/25/17 55,548 — Take-Two Interactive Software Inc. LIBOR + 50 MSCS 2,213,031 5/25/17 668,562 — Sky PLC LIBOR + 45 DBAB 1,169,649 GBP 7/03/17 — (340 ) Air China Ltd. HONIX + 95 MSCS 1,995,759 HKD 7/13/17 14,736 — Weichai Power Co Ltd. HONIX + 95 MSCS 2,375,563 HKD 7/13/17 103,486 — LafargeHolcim Ltd. LIBOR + 50 MSCS 1,703,475 CHF 7/26/17 27,342 — Nestle SA LIBOR + 50 MSCS 1,602,936 CHF 7/26/17 9,924 — Syngenta AG LIBOR + 50 MSCS 1,585,713 CHF 7/26/17 — (1,268 ) Belden Inc. LIBOR + 75 DBAB 268,683 7/31/17 — (6,984 ) Black Hills Corp. LIBOR + 75 DBAB 906,487 7/31/17 55,387 — EPR Properties LIBOR + 75 DBAB 188,795 7/31/17 12,056 — Frontier Communications Corp. LIBOR + 75 DBAB 2,093,231 7/31/17 — (225,434 ) Hess Corp. LIBOR + 75 DBAB 660,530 7/31/17 11,381 — Welltower Inc. LIBOR + 75 DBAB 1,285,302 7/31/17 83,677 — Zodiac Aerospace LIBOR + 45 DBAB 662,867 EUR 8/15/17 14,860 — Accor SA EURIBOR + 50 MSCS 568,441 EUR 8/23/17 15,581 — Air France EURIBOR + 50 MSCS 357,777 EUR 8/23/17 98,927 — Kering EURIBOR + 50 MSCS 359,191 EUR 8/23/17 — (97 ) Plastic Omnium SA EURIBOR + 50 MSCS 634,049 EUR 8/23/17 73,404 — Conwert Immobilien Invest SE EONIA + 65 MSCS 930,995 EUR 10/30/17 — — Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2017 (unaudited) (continued) Total Return Swap Contracts (continued) Counter- Expiration Unrealized Unrealized Underlying Instrument Financing Rate Party Notional Value * Date Appreciation Depreciation OTC Swap Contracts (continued) Equity Contracts - Long (continued) Delta Lloyd NV EONIA + 65 MSCS 3,376,425 EUR 10/30/17 $ — $ — SFR Group SA EONIA + 65 MSCS 84,095 EUR 10/30/17 — — Vivendi SA EONIA + 65 MSCS 2,019,286 EUR 10/30/17 — — Zodiac Aerospace EONIA + 65 MSCS 1,142,020 EUR 10/30/17 — — Celesio AG EONIA + 65 MSCS 592,756 EUR 11/02/17 — — E.ON SE EONIA + 65 MSCS 1,593,178 EUR 11/02/17 — — STADA Arzneimittel AG EONIA + 65 MSCS 239,801 EUR 11/02/17 — — ThyssenKrupp AG EONIA + 65 MSCS 973,648 EUR 11/02/17 — — ONEOK Partners LP LIBOR + 85 DBAB 1,733,075 11/06/17 — (10,565 ) SunCoke Energy Partners LP LIBOR + 85 DBAB 553,933 11/06/17 — (24,004 ) Bank of Nagoya Ltd. LIBOR + 75 DBAB 436,500 JPY 11/17/17 — (125 ) Oita Bank Ltd. LIBOR + 75 DBAB 3,073,600 JPY 11/17/17 — (363 ) Yamagata Bank Ltd. LIBOR + 75 DBAB 7,771,500 JPY 11/17/17 — (2,096 ) Hess Corp. LIBOR + 75 BNPP 265,629 11/30/17 — (4,886 ) DUET Group RBACR + 55 MSCS 3,605,107 AUD 12/05/17 — — Tatts Group Ltd. RBACR + 55 MSCS 538,981 AUD 12/05/17 — — ONEOK Partners LP FEDEF + MSCS 463,877 12/21/17 — — Siemens AG EURIBOR + 80 BNPP 188,500 EUR 12/29/17 335,646 — Moncler SpA EURIBOR + 50 MSCS 72,516 EUR 1/10/18 26,126 — Anglo American PLC LIBOR + 50 MSCS 622,222 GBP 1/18/18 641,200 — Antofagasta PLC LIBOR + 50 MSCS 485,915 GBP 1/18/18 505,903 — International Consolidated Airlines Group SA LIBOR + 50 MSCS 466,024 GBP 1/18/18 163,220 — Rio Tinto PLC LIBOR + 50 MSCS 812,958 GBP 1/18/18 495,123 — Wizz Air Holdings PLC LIBOR + 50 MSCS 277,422 GBP 1/18/18 — (11,221 ) Booker Group PLC SONIA + 65 MSCS 1,422,687 GBP 2/06/18 — — Micro Focus International PLC SONIA + 65 MSCS 653,802 GBP 2/06/18 — — Sky PLC SONIA + 65 MSCS 2,681,250 GBP 2/06/18 — — Vodafone Group PLC SONIA + 65 MSCS 1,086,345 GBP 2/06/18 — — Actelion Ltd. FEDEF + MSCS 2,808,434 8/10/18 — (5,452 ) Syngenta AG FEDEF + 65 MSCS 1,426,422 8/10/18 — (2,770 ) Calsonic Kansei Corp. MUTSCALM + 55 MSCS 114,201,528 JPY 11/01/18 406,135 — TonenGeneral Sekiyu K.K. MUTSCALM + 55 MSCS 359,075,995 JPY 11/01/18 — — Yahoo! Inc. FEDEF + 40 MSCS 3,837,757 12/20/18 690,698 — Global Logistic Properties Ltd. SIBOR + 65 MSCS 424,539 SGD 1/15/19 — — Intime Retail Group Co. Ltd. HIBOR + 65 MSCS 5,166,977 HKD 1/16/19 — — Qantas Airways Ltd. BBSW + 55 MSCS 342,060 AUD 1/31/19 19,784 — 6,313,248 (563,613 ) OTC Swap Contracts Equity Contracts - Short Larsen & Toubro Ltd. LIBOR - 200 DBAB 119,946 3/17/17 — (711 ) Adidas AG EONIA - 35 MSCS 635,249 EUR 4/18/17 — (40,745 ) JD Sports Fashion PLC SONIA - 30 MSCS 171,815 GBP 4/18/17 — (495 ) LVMH Moet Hennessy Louis Vuitton SE EONIA - 40 MSCS 1,487,464 EUR 4/18/17 — (37,546 ) Galp Energia SGPS SA LIBOR - 40 DBAB 187,074 EUR 6/06/17 — (2,890 ) Alstria Office REIT-AG LIBOR - 40 DBAB 1,787,984 EUR 7/19/17 — (2,990 ) Aroundtown Property Holdings PLC LIBOR - 400 DBAB 275,369 EUR 7/19/17 — (12,378 ) China Railway Construction Corp. Ltd. LIBOR - 40 DBAB 1,304,630 HKD 7/19/17 5,053 — Deutsche EuroShop AG LIBOR - 40 DBAB 554,040 EUR 7/19/17 — (3,703 ) Drillisch AG LIBOR - 400 DBAB 3,668,456 EUR 7/19/17 37,408 — ENN Energy Holdings Ltd. LIBOR - 41 DBAB 304,800 HKD 7/19/17 620 — Fresenius SE & Co. KGaA LIBOR - 40 DBAB 924,733 EUR 7/19/17 — (214 ) Haitian International Holdings Ltd. LIBOR - 40 DBAB 559,680 HKD 7/19/17 2,725 — Hansteen Holdings PLC LIBOR - 100 DBAB 1,929,726 EUR 7/19/17 5,477 — Kloeckner & Co. SE LIBOR - 40 DBAB 346,394 EUR 7/19/17 — (2,486 ) Koninklijke KPN NV LIBOR - 40 DBAB 66,659 EUR 7/19/17 — (2,092 ) OCI NV LIBOR - 40 DBAB 186,275 EUR 7/19/17 — (4,163 ) Playtech PLC LIBOR - 40 DBAB 1,013,826 EUR 7/19/17 — (4,461 ) Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2017 (unaudited) (continued) Total Return Swap Contracts (continued) Counter- Expiration Unrealized Unrealized Underlying Instrument Financing Rate Party Notional Value * Date Appreciation Depreciation OTC Swap Contracts (continued) Equity Contracts - Short (continued) Shenzhou International Group Holdings Ltd. LIBOR - 47 DBAB 23,030,280 HKD 7/19/17 $ 104,886 $ — Siemens AG LIBOR - 40 DBAB 1,404,394 EUR 7/19/17 — (8,924 ) Steinhoff International Holdings NV LIBOR - 75 DBAB 732,624 EUR 7/19/17 — (20,372 ) Yuexiu Transport Infrastructure Ltd. LIBOR - 188 DBAB 3,120,810 HKD 7/19/17 — (928 ) Swisscom AG TOIS - 40 MSCS 559,825 CHF 7/19/17 — — Iberdrola SA LIBOR - 40 DBAB 1,044,741 EUR 7/20/17 — (41,379 ) NH Hotel Group SA LIBOR - 40 DBAB 205,646 EUR 7/20/17 3,137 — Ayala Land Inc. LIBOR - 500 DBAB 115,361 7/21/17 2,763 — Advanced Semiconductor Engineering Inc. LIBOR - 35 DBAB 1,638,796 7/31/17 — (1,904 ) Apollo Commercial Real Estate Finance Inc. LIBOR - 35 DBAB 101,276 7/31/17 — (4,901 ) Belden Inc. LIBOR - 35 DBAB 341,547 7/31/17 13,401 — Black Hills Corp. LIBOR - 35 DBAB 801,822 7/31/17 — (50,091 ) Colony Starwood Homes LIBOR - 35 DBAB 235,254 7/31/17 — (6,676 ) Ctrip.com International Ltd. LIBOR - 35 DBAB 3,758,339 7/31/17 — — DHT Holdings Inc. LIBOR - 35 DBAB 1,298,444 7/31/17 43,461 — EPR Properties LIBOR - 35 DBAB 138,722 7/31/17 — (5,199 ) Frontier Communications Corp. LIBOR - 25 DBAB 1,627,111 7/31/17 182,343 — General Cable Corp. LIBOR - 35 DBAB 53,936 7/31/17 — (485 ) Golar LNG Ltd LIBOR - 35 DBAB 492,816 7/31/17 2,002 — Gramercy Property Trust LIBOR - 35 DBAB 428,796 7/31/17 — (13,503 ) Hess Corp. LIBOR - 35 DBAB 568,493 7/31/17 — (4,304 ) Intel Corp. LIBOR - 35 DBAB 740,034 7/31/17 — (8,365 ) Pattern Energy Group Inc. LIBOR - 35 DBAB 48,585 7/31/17 — (681 ) Priceline Group Inc. LIBOR - 35 DBAB 5,682,732 7/31/17 — — Ship Finance International Ltd. LIBOR - 90 DBAB 1,702,270 7/31/17 11,406 — Siliconware Precision Industries Co. Ltd. LIBOR - 35 DBAB 77,402 7/31/17 5 — Take-Two Interactive Software Inc. LIBOR - 35 DBAB 6,409,653 7/31/17 265,713 — VeriSign Inc. LIBOR - 35 DBAB 6,740,676 7/31/17 31,392 — Welltower Inc. LIBOR - 35 DBAB 851,379 7/31/17 — (58,157 ) Airbus SE EONIA - 40 MSCS 277,653 EUR 8/23/17 — (32,505 ) Advanced Semiconductor Engineering Inc. LIBOR - 501 DBAB 14,954 9/19/17 2,515 — Advanced Semiconductor Engineering Inc. LIBOR - 80 DBAB 4,006,720 9/19/17 67,098 — IHH Healthcare Bhd LIBOR - 311 DBAB 484,487 SGD 9/20/17 14,597 — Outokumpu OYJ LIBOR - 75 DBAB 579,224 EUR 10/02/17 37,651 — SubseaSA LIBOR - 75 DBAB 1,669,235 EUR 10/19/17 3,663 — Tenaga Nasional Bhd LIBOR - 50 DBAB 109,781 10/19/17 — (53 ) Altice NV EONIA - 40 MSCS 87,244 EUR 10/30/17 — — Kone OYJ EONIA - 50 MSCS 901,152 EUR 10/30/17 — — Proximus SADP EONIA - 50 MSCS 232,309 EUR 11/02/17 — — Vonovia SE EONIA - 40 MSCS 485,226 EUR 11/02/17 — — ONEOK Inc. LIBOR - 35 DBAB 1,760,198 11/06/17 9,291 — SunCoke Energy Inc. LIBOR - 35 DBAB 517,795 11/06/17 5,293 — Advantest Corp. LIBOR - 40 DBAB 75,819,499 JPY 11/17/17 12,390 — AEON Financial Service Co. Ltd. LIBOR - 40 DBAB 2,516,167 JPY 11/17/17 — (827 ) Bank of Nagoya Ltd. LIBOR - 150 DBAB 179,237 11/17/17 2,371 — DCM Holdings Co. Ltd. LIBOR - 40 DBAB 130,731,255 JPY 11/17/17 — (8,616 ) EDION Corp. LIBOR - 350 DBAB 99,585,396 JPY 11/17/17 6,997 — Japan Airport Terminal Co. Ltd. LIBOR - 600 DBAB 11,200,000 JPY 11/17/17 1,722 — K's Holdings Corp. LIBOR - 40 DBAB 278,034,160 JPY 11/17/17 148,349 — Kansai Paint Co. Ltd. LIBOR - 40 DBAB 27,522,541 JPY 11/17/17 8,002 — LIXIL Group Corp. LIBOR - 40 DBAB 15,589,809 JPY 11/17/17 — (925 ) MINEBEA MITSUMI Inc. LIBOR - 40 DBAB 7,878,600 JPY 11/17/17 3,598 — Nagoya Railroad Co. Ltd. LIBOR - 40 DBAB 11,422,113 JPY 11/17/17 2,643 — Nippon Ceramic Co. Ltd. LIBOR - 450 DBAB 33,533,370 JPY 11/17/17 — (31,178 ) Oita Bank Ltd. LIBOR - 40 DBAB 1,033,448 11/17/17 — (6,244 ) OSG Corp. LIBOR - 125 DBAB 146,398,559 JPY 11/17/17 28,626 — Resorttrust Inc. LIBOR - 40 DBAB 1,131,000 JPY 11/17/17 898 — Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2017 (unaudited) (continued) Total Return Swap Contracts (continued) Counter- Expiration Unrealized Unrealized Underlying Instrument Financing Rate Party Notional Value * Date Appreciation Depreciation OTC Swap Contracts (continued) Equity Contracts - Short (continued) Sankyo Co. Ltd. LIBOR - 40 DBAB 28,062,101 JPY 11/17/17 $ — $ (1,452 ) SBI Holdings Inc. LIBOR - 40 DBAB 8,821,209 JPY 11/17/17 153 — Shionogi & Co. Ltd. LIBOR - 40 DBAB 62,656,462 JPY 11/17/17 — (241 ) Suzuki Motor Corp. LIBOR - 40 DBAB 122,999,826 JPY 11/17/17 19,160 — Teijin Ltd. LIBOR - 40 DBAB 149,632,217 JPY 11/17/17 17,630 — Terumo Corp. LIBOR - 40 DBAB 84,209,000 JPY 11/17/17 7,544 — Toho Holdings Co. Ltd. LIBOR - 40 DBAB 72,063,908 JPY 11/17/17 14,894 — Tohoku Electric Power Co. Inc. LIBOR - 40 DBAB 77,516,266 JPY 11/17/17 — (8,330 ) Toppan Printing Co. Ltd. LIBOR - 40 DBAB 41,834,054 JPY 11/17/17 1,532 — Unicharm Corp. LIBOR - 40 DBAB 69,243,889 JPY 11/17/17 14,396 — Yamada Denki Co. Ltd. LIBOR - 40 DBAB 414,046,600 JPY 11/17/17 62,834 — Yamagata Bank Ltd. LIBOR - 150 DBAB 821,684 11/17/17 8,155 — Yamaguchi Financial Group Inc. LIBOR - 40 DBAB 1,308,000 JPY 11/17/17 107 — Yamaguchi Financial Group Inc. LIBOR - 40 DBAB 2,742,618 11/17/17 — (25,868 ) British American Tobacco PLC LIBOR - 40 DBAB 2,604,799 11/27/17 — (59,309 ) British Land Co. PLC LIBOR - 40 BNPP 103,182 GBP 11/29/17 — (1,586 ) Evonik Industries AG LIBOR - 35 BNPP 677,301 EUR 11/29/17 785 — Fresenius SE & Co. KGaA LIBOR - 35 BNPP 507,191 EUR 11/29/17 2,573 — General Cable Corp. LIBOR - 30 BNPP 35,996 11/30/17 857 — Hess Corp. LIBOR - 30 BNPP 221,351 11/30/17 5,336 — Lam Research Corp. LIBOR - 30 BNPP 1,673,758 11/30/17 10,996 — Terumo Corp. LIBOR - 40 BNPP 60,923,731 JPY 11/30/17 1,224 — Tabcorp Holdings Ltd. RBACR - 100 MSCS 169,514 AUD 12/05/17 — (6,452 ) Takashimaya Co. Ltd. LIBOR - 40 BNPP 6,740,200 JPY 12/27/17 — (849 ) Toray Industries Inc. LIBOR - 40 BNPP 24,083,196 JPY 12/27/17 — (2,187 ) Ayala Land Inc. LIBOR - 400 BNPP 273,345 12/28/17 3,994 — Galp Energia SGPS SA LIBOR - 35 BNPP 253,658 EUR 12/29/17 — (2,194 ) J Sainsbury PLC LIBOR - 40 BNPP 233,804 GBP 12/29/17 — (676 ) Koninklijke KPN NV LIBOR - 35 BNPP 5,023 EUR 12/29/17 32 — Outokumpu OYJ LIBOR - 35 BNPP 40,628 EUR 12/29/17 — (271 ) Richter Gideon Nyrt LIBOR - 50 BNPP 379,049 EUR 12/29/17 1,415 — Siemens AG LIBOR - 35 BNPP 820,329 EUR 12/29/17 — (4,816 ) Nyrstar NV LIBOR - 250 DBAB 87,557 EUR 1/15/18 13,656 — British Land Co. PLC LIBOR - 40 DBAB 260,330 GBP 1/17/18 — (3,986 ) Carillion PLC LIBOR - 125 DBAB 289,646 GBP 1/17/18 — (1,765 ) Great Portland Estates PLC LIBOR - 40 DBAB 653,795 GBP 1/17/18 10,467 — Intu Properties PLC LIBOR - 200 DBAB 13,436 GBP 1/17/18 — (660 ) J Sainsbury PLC LIBOR - 50 DBAB 133,091 GBP 1/17/18 — (710 ) Mol Hungarian Oil And Gas LIBOR - 40 DBAB 913,426 EUR 1/17/18 34,609 — Primary Health Properties PLC LIBOR - 250 DBAB 228,459 GBP 1/17/18 — (6,142 ) Richter Gedeon Nyrt LIBOR - 40 DBAB 1,038,863 EUR 1/17/18 36,347 — St. Modwen Properties PLC LIBOR - 40 DBAB 11,235 GBP 1/17/18 — (37 ) UNITE Group PLC LIBOR - 40 DBAB 1,666,228 GBP 1/17/18 — (666 ) Burberry Group PLC SONIA - 35 MSCS 136,129 GBP 1/18/18 — (64,552 ) Thomas Cook Group PLC SONIA - 35 MSCS 75,484 GBP 1/18/18 — (25,126 ) AEON Financial Service Co. Ltd. LIBOR - 40 BNPP 6,455,373 JPY 1/29/18 — (610 ) Primary Health Properties PLC LIBOR - 275 BNPP 16,356 GBP 1/29/18 — (279 ) Suzuki Motor Corp. LIBOR - 40 BNPP 112,819,200 JPY 1/29/18 2,592 — CP ALL PCL LIBOR - 100 DBAB 205,641 2/06/18 — (642 ) Tesco PLC SONIA - 35 MSCS 1,086,571 GBP 2/06/18 — — STMicroelectronics NV LIBOR - 40 DBAB 228,636 2/27/18 — (23,049 ) SPDR S&P rust FEDEF - 35 MSCS 4,584,460 2/27/18 — (461,337 ) BE Semiconductor Industries NV EURIBOR - 35 BNPP 88,789 EUR 2/28/18 — (1,976 ) Prysmian SpA EURIBOR - 35 BNPP 1,165,448 EUR 2/28/18 3,120 — Aperam SA LIBOR - 35 BNPP 192,299 3/28/18 1,594 — National Grid PLC LIBOR - 40 BNPP 142,387 GBP 3/28/18 155 — STMicroelectronics NV LIBOR - 35 BNPP 2,218,668 3/28/18 18,139 — Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2017 (unaudited) (continued) Total Return Swap Contracts (continued) Counter- Expiration Unrealized Unrealized Underlying Instrument Financing Rate Party Notional Value * Date Appreciation Depreciation OTC Swap Contracts (continued) Equity Contracts - Short (continued) Golar LNG Ltd LIBOR - 40 CITI 438,986 5/29/18 $ 9,646 $ — Janus Capital Group Inc. LIBOR - 30 CITI 505,300 5/29/18 — (18,920 ) JX Holdings Inc. MUTSCALM - 40 MSCS 365,698,042 JPY 11/01/18 — — Alibaba Group Holding Ltd. FEDEF - 35 MSCS 2,858,932 12/20/18 — (443,663 ) ONEOK Inc. FEDEF - 35 MSCS 477,683 12/20/18 6,306 — 1,377,744 (1,589,442 ) OTC Swap Contracts Fixed Income Contracts - Long Premier Oil Finance Jersey Ltd. LIBOR + 90 DBAB 642,454 3/17/17 12,963 — Elekta AB STIBOR + 50 BNPP 19,950,419 SEK 4/25/17 — (15,070 ) NH Hotel Group SA LIBOR + 90 DBAB 794,088 EUR 4/25/17 — (2,816 ) Sacyr SA LIBOR + 90 DBAB 92,681 EUR 4/25/17 1,313 — AYC Finance Ltd. LIBOR + 90 DBAB 620,375 5/17/17 2,004 — Haitian International Holdings Ltd. LIBOR + 90 DBAB 502,611 5/17/17 — (197 ) Parpublica - Participacoes Publicas SGPS SA LIBOR + 90 DBAB 1,131,865 EUR 6/06/17 — (11,133 ) Resorttrust Inc. LIBOR + 90 DBAB 10,398,750 JPY 6/19/17 — (1,129 ) Siem Industries Inc. LIBOR + 90 DBAB 2,151,014 EUR 6/19/17 11,974 — Alstria Office REIT-AG LIBOR + 90 DBAB 2,360,684 EUR 7/19/17 11,488 — Aroundtown Property Holdings PLC LIBOR + 90 DBAB 511,972 EUR 7/19/17 22,064 — British Land Jersey Ltd. LIBOR + 90 DBAB 1,223,456 GBP 7/19/17 3,262 — Carillion Finance White 2015 Ltd. LIBOR + 90 DBAB 2,201,394 GBP 7/19/17 31,729 — Deutsche EuroShop AG LIBOR + 90 DBAB 636,949 EUR 7/19/17 12,432 — Drillisch AG LIBOR + 90 DBAB 3,910,969 EUR 7/19/17 — (42,518 ) Fresenius SE & Co. KGaA LIBOR + 90 DBAB 1,071,648 EUR 7/19/17 4,685 — Great Portland Estates Capital Jersey Ltd. LIBOR + 90 DBAB 1,610,692 GBP 7/19/17 1,016 — Hansteen Jersey Securities Ltd. LIBOR + 90 DBAB 2,460,778 EUR 7/19/17 8,269 — PHP Finance Jersey Ltd. LIBOR + 90 DBAB 454,834 GBP 7/19/17 7,529 — St. Modwen Properties Securities Jersey Ltd. LIBOR + 90 DBAB 197,035 GBP 7/19/17 2,836 — Steinhoff Finance Holding GmbH LIBOR + 90 DBAB 305,844 EUR 7/19/17 — (2,854 ) Steinhoff Finance Holding GmbH LIBOR + 90 DBAB 983,382 EUR 7/19/17 18,098 — Unite Jersey Issuer Ltd. LIBOR + 90 DBAB 2,580,346 GBP 7/19/17 27,605 — Gulf Keystone Petroleum Ltd. LIBOR + 90 DBAB 187,000 7/20/17 18,930 — America Movil SAB de CV LIBOR + 90 DBAB 2,792,874 EUR 7/25/17 16,983 — Klockner & Co. Financial Services SA LIBOR + 90 DBAB 652,170 EUR 7/25/17 16,021 — Apollo Commercial Real Estate Finance Inc. LIBOR + 75 DBAB 370,826 7/31/17 6,714 — Ctrip.com International Ltd. LIBOR + 75 DBAB 5,127,401 7/31/17 — (15,589 ) DHT Holdings Inc. LIBOR + 75 DBAB 3,095,636 7/31/17 — (1,052 ) General Cable Corp. LIBOR + 75 DBAB 98,238 7/31/17 1,735 — Golar LNG Ltd. LIBOR + 75 DBAB 2,113,454 7/31/17 1,364 — GPT Property Trust LP LIBOR + 75 DBAB 553,766 7/31/17 15,420 — Intel Corp. LIBOR + 75 DBAB 895,635 7/31/17 3,849 — Pattern Energy Group Inc. LIBOR + 75 DBAB 150,225 7/31/17 2,614 — Priceline Group Inc. LIBOR + 75 DBAB 5,817,836 7/31/17 502 — Ship Finance International Ltd LIBOR + 75 DBAB 2,120,596 7/31/17 2,131 — Ship Finance International Ltd. LIBOR + 75 DBAB 1,172,156 7/31/17 — (9,987 ) Take-Two Interactive Software Inc. LIBOR + 75 DBAB 6,591,486 7/31/17 — (268,011 ) VeriSign Inc. LIBOR + 75 DBAB 6,783,846 7/31/17 12,481 — CEZ MH BV LIBOR + 90 DBAB 1,221,719 EUR 8/04/17 — (30,099 ) Cahaya Capital Ltd. LIBOR + DBAB 1,925,000 8/17/17 2,113 — Asia View Ltd. LIBOR + 90 DBAB 1,056,875 8/18/17 15,356 — CP Foods Holdings Ltd. LIBOR + 90 DBAB 796,511 8/18/17 5,536 — British Land Jersey Ltd. LIBOR + 80 BNPP 409,071 GBP 9/10/17 — (725 ) Advanced Semiconductor Engineering Inc. LIBOR + DBAB 6,871,500 9/19/17 147,141 — Indah Capital Ltd. LIBOR + DBAB 825,188 SGD 9/19/17 — (29,191 ) Siliconware Precision Industries Co. Ltd. LIBOR + DBAB 3,520,563 9/19/17 19,858 — Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2017 (unaudited) (continued) Total Return Swap Contracts (continued) Counter- Expiration Unrealized Unrealized Underlying Instrument Financing Rate Party Notional Value * Date Appreciation Depreciation OTC Swap Contracts (continued) Fixed Income Contracts - Long (continued) Parpublica - Participacoes Publicas SGPS SA EURIBOR + 80 BNPP 695,377 EUR 9/28/17 $ — $ (1,437 ) Green Plains Inc. LIBOR + DBAB 290,973 9/29/17 53,804 — Outokumpu OYJ LIBOR + 90 DBAB 854,416 EUR 10/02/17 — (38,456 ) Dana Gas Sukuk Ltd. LIBOR + 90 DBAB 145,682 10/31/17 1,121 — SBI Holdings Inc. LIBOR + 90 DBAB 22,541,660 JPY 11/02/17 16 — Golden Ocean Group Ltd. LIBOR + 90 DBAB 852,139 11/07/17 29,909 — Advantest Corp. LIBOR + 90 DBAB 117,450,000 JPY 11/17/17 — (15,326 ) DCM Holdings Co. Ltd. LIBOR + 90 DBAB 261,630,000 JPY 11/17/17 6,930 — EDION Corp. LIBOR + 90 DBAB 142,550,040 JPY 11/17/17 1,854 — Japan Airport Terminal Co. Ltd. LIBOR + 90 DBAB 200,600,000 JPY 11/17/17 3,929 — K's Holdings Corp. LIBOR + 90 DBAB 427,962,500 JPY 11/17/17 — (156,105 ) Kansai Paint Co. Ltd. LIBOR + 90 DBAB 135,512,780 JPY 11/17/17 — (9,501 ) LIXIL Group Corp. LIBOR + 90 DBAB 62,730,000 JPY 11/17/17 972 — MINEBEA MITSUMI Inc. LIBOR + 90 DBAB 32,718,000 JPY 11/17/17 — (245 ) Nagoya Railroad Co. Ltd. LIBOR + 90 DBAB 32,677,500 JPY 11/17/17 — (2,021 ) Nippon Ceramic Co. Ltd. LIBOR + 90 DBAB 31,593,750 JPY 11/17/17 37,470 — OSG Corp. LIBOR + 90 DBAB 177,840,000 JPY 11/17/17 — (25,297 ) Sankyo Co. Ltd. LIBOR + 90 DBAB 112,882,000 JPY 11/17/17 6,364 — Shionogi & Co. Ltd. LIBOR + 90 DBAB 82,770,000 JPY 11/17/17 2,722 — Suzuki Motor Corp. LIBOR + 90 DBAB 187,474,950 JPY 11/17/17 — (16,954 ) Teijin Ltd. LIBOR + 90 DBAB 279,910,000 JPY 11/17/17 — (15,059 ) Terumo Corp. LIBOR + 90 DBAB 141,720,000 JPY 11/17/17 — (9,448 ) Toho Holdings Co. Ltd. LIBOR + 90 DBAB 133,100,000 JPY 11/17/17 — (1,586 ) Tohoku Electric Power Co. Inc. LIBOR + 90 DBAB 213,845,520 JPY 11/17/17 14,282 — Tohoku Electric Power Co. Inc. LIBOR + 90 DBAB 211,522,500 JPY 11/17/17 6,459 — Toppan Printing Co. Ltd. LIBOR + 90 DBAB 79,957,500 JPY 11/17/17 — (1,936 ) Unicharm Corp. LIBOR + 90 DBAB 120,558,300 JPY 11/17/17 — (15,297 ) Yamada Denki Co. Ltd. LIBOR + 90 DBAB 732,571,560 JPY 11/17/17 — (24,684 ) AYC Finance Ltd. LIBOR + BNPP 1,252,983 11/29/17 — (9,428 ) Fresenius SE & Co. KGaA EURIBOR + 80 BNPP 462,456 EUR 11/29/17 — (1,466 ) RAG-Stiftung EURIBOR + 80 BNPP 2,393,058 EUR 11/29/17 1,030 — Sacyr SA EURIBOR + 80 BNPP 278,895 EUR 11/29/17 2,970 — General Cable Corp. LIBOR + 75 BNPP 60,669 11/30/17 603 — Lam Research Corp. LIBOR + 75 BNPP 1,700,582 11/30/17 — (14,749 ) Bank of Nagoya Ltd. LIBOR + 90 DBAB 321,300 12/19/17 4,021 — Oita Bank Ltd. LIBOR + 90 DBAB 2,421,900 12/19/17 49,250 — Yamagata Bank Ltd. LIBOR + 90 DBAB 2,835,000 12/19/17 — (1,580 ) Yamaguchi Financial Group Inc. LIBOR + 90 DBAB 4,508,400 12/19/17 32,587 — Takashimaya Co. Ltd. LIBOR + 75 BNPP 31,862,610 JPY 12/27/17 — (748 ) Toray Industries Inc. LIBOR + 75 BNPP 38,569,560 JPY 12/27/17 1,466 — Terumo Corp. LIBOR + 75 BNPP 129,556,790 JPY 12/28/17 — (5,986 ) J Sainsbury PLC LIBOR + 80 BNPP 741,589 GBP 12/29/17 1,145 — Magyar Nemzeti Vagyonkezelo ZRT EURIBOR + 80 BNPP 485,044 EUR 12/29/17 — (699 ) J Sainsbury PLC LIBOR + 90 DBAB 316,860 GBP 1/15/18 1,803 — Nyrstar NV LIBOR + 90 DBAB 217,750 EUR 1/15/18 — (12,557 ) Magyar Nemzeti Vagyonkezelo ZRT LIBOR + 90 DBAB 2,193,520 EUR 1/17/18 — (14,097 ) China Railway Construction Corp. Ltd. LIBOR + DBAB 310,625 1/22/18 — (6,434 ) AEON Financial Service Co. Ltd. LIBOR + 75 BNPP 29,560,248 JPY 1/29/18 891 — CP Foods Holdings Ltd. LIBOR + 75 BNPP 797,167 1/29/18 4,074 — DP World Ltd. LIBOR + 80 BNPP 204,520 1/29/18 372 — ENN Energy Holdings Ltd. LIBOR + 90 BNPP 258,068 1/29/18 — (1,091 ) Suzuki Motor Corp. LIBOR + 75 BNPP 223,102,800 JPY 1/29/18 — (4,472 ) ACS Actividades Finance BV LIBOR + 90 DBAB 1,739,593 EUR 2/09/18 44,251 — OCI NV LIBOR + 90 DBAB 1,664,542 EUR 2/09/18 7,556 — Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2017 (unaudited) (continued) Total Return Swap Contracts (continued) Counter- Expiration Unrealized Unrealized Underlying Instrument Financing Rate Party Notional Value * Date Appreciation Depreciation OTC Swap Contracts (continued) Fixed Income Contracts - Long (continued) Intu Jersey 2 Ltd. LIBOR + 90 DBAB 95,842 GBP 2/17/18 $ 3,000 $ — DP World Ltd. LIBOR + 90 DBAB 202,264 2/19/18 2,841 — PT Jersey Ltd. LIBOR + 90 DBAB 1,589,767 EUR 2/19/18 8,323 — Shenzhou International Group Holdings Ltd. LIBOR + 90 DBAB 31,483,668 HKD 2/19/18 — (89,438 ) Larsen & Toubro Ltd. LIBOR + DBAB 748,520 2/20/18 — (812 ) STMicroelectronics NV LIBOR + 90 DBAB 485,440 2/27/18 35,489 — BE Semiconductor Industries NV EURIBOR + 80 BNPP 220,348 EUR 2/28/18 3,485 — Prysmian SpA EURIBOR + 80 BNPP 2,078,223 EUR 2/28/18 — (6,283 ) Chugoku Electric Power Co. Inc. LIBOR + 75 BNPP 40,060,000 JPY 3/02/18 — — Aperam SA LIBOR + 80 BNPP 262,338 3/28/18 — (21 ) National Grid North America Inc. LIBOR + 80 BNPP 713,285 GBP 3/28/18 3,153 — STMicroelectronics NV LIBOR + 80 BNPP 2,871,352 3/28/18 — (7,727 ) Zhen Ding Technology Holding Ltd. LIBOR + 75 BNPP 102,573 3/28/18 59 — Janus Capital Group Inc. LIBOR + 75 CITI 689,790 5/29/18 20,101 — 862,317 (941,311 ) OTC Swap Contracts Fixed Income Contracts - Short iBoxx USD Liquid High Yield Index LIBOR JPHQ 2,080,000 3/20/17 — (50,398 ) iBoxx USD Liquid High Yield Index LIBOR JPHQ 2,080,000 3/20/17 — (53,600 ) iBoxx USD Liquid High Yield Index LIBOR JPHQ 1,670,000 3/20/17 — (25,588 ) iBoxx USD Liquid High Yield Index LIBOR JPHQ 1,665,000 3/20/17 — (25,973 ) iBoxx USD Liquid High Yield Index LIBOR JPHQ 1,890,000 3/20/17 — (32,678 ) iBoxx USD Liquid Investment Grade Index LIBOR JPHQ 8,430,000 3/20/17 — (194,254 ) iBoxx USD Liquid Investment Grade Index LIBOR JPHQ 1,680,000 3/20/17 — (30,491 ) iBoxx USD Liquid Investment Grade Index LIBOR JPHQ 1,304,000 3/20/17 — (17,346 ) iBoxx USD Liquid Investment Grade Index LIBOR JPHQ 3,028,000 3/20/17 40,786 — iBoxx USD Liquid Investment Grade Index LIBOR JPHQ 3,028,000 3/20/17 36,627 — iBoxx USD Liquid Investment Grade Index LIBOR JPHQ 1,514,000 3/20/17 13,787 — iBoxx USD Liquid Investment Grade Index LIBOR MSCO 1,690,000 3/20/17 — (37,283 ) iBoxx USD Liquid Investment Grade Index LIBOR MSCO 2,530,000 3/20/17 — (55,814 ) iBoxx USD Liquid Investment Grade Index LIBOR MSCO 2,530,000 3/20/17 — (70,800 ) iBoxx USD Liquid Investment Grade Index LIBOR MSCO 1,491,000 3/20/17 — (8,412 ) iBoxx USD Liquid Investment Grade Index LIBOR MSCO 1,491,000 3/20/17 — (5,584 ) iBoxx USD Liquid Investment Grade Index LIBOR MSCO 2,850,000 3/20/17 34,474 — United Kingdom Gilt LIBOR - 75 DBAB 403,676 GBP 7/03/17 — (11,572 ) 125,674 (619,793 ) Total Return Swap Contracts $ 8,678,983 $ (3,714,159 ) Net unrealized appreciation (depreciation) $ 4,964,824 Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2017 (unaudited) (continued) Abbreviations Counterparty/Exchange Currency Selected Portfolio Index BNPP BNP Paribas ARS Argentine Peso ADR American Depositary CDX.EM CDX Emerging Receipt Markets Index BNYM The Bank of New AUD Australian Dollar ARM Adjustable Rate Mortgage CDX.NA.HY CDX North America York Mellon Corp. High Yield Index BOFA Bank of America, BRL Brazilian Real BBSW Bank Bill Swap Rate CMBX.NA Commercial Mortgage N.A. Backed North America Index BZWS Barclays Bank PLC CAD Canadian Dollar EONIA Euro Overnight Index Average CITI Citigroup, Inc. CHF Swiss Franc ETF Exchange Traded Fund CME Chicago Mercantile COP Colombian Peso ETN Exchange Traded Note Exchange DBAB Deutsche Bank, AG CZK Czech Koruna EURIBOR Euro Interbank Offered Rate ICE Intercontinental EGP Egyptian Pound FEDEF Federal Funds Effective Exchange, Inc. Rate JPHQ JP Morgan Chase EUR Euro FRN Floating Rate Note Bank, N.A. LCH LCH.Clearnet LLC GBP British Pound FTSE Financial Times Stock Exchange MSCO Morgan Stanley & HKD Hong Kong Dollar HIBOR Hong Kong Interbank Co., LLC Offer Rate MSCS Morgan Stanley HUF Hungarian Forint HONIX Hong Kong Overnight Capital Services LLC Index Rate JPY Japanese Yen JIBAR Johannesburg Interbank Agreed Rate MXN Mexican Peso LIBOR London InterBank Offered Rate PLN Polish Zloty MUTSCALM Bank of Japan Unsecured Overnight Call Rate SEK Swedish Krona OAT Obligation Assumable by the Treasurer SGD Singapore Dollar PIK Payment In-Kind USD United States Dollar PRIBOR Prague Interbank Offered Rate ZAR South African Rand RBACR Reserve Bank of Australia Cash Rate REIT Real Estate Investment Trust SAFEX South African Futures Exchange SIBOR Singapore Interbank Offered Bank SONIA Sterling Overnight Index Average SPDR Standard & Poor’s Depositary Receipt STIBOR Stockholm Interbank Offered Rate TOIS Swiss Tomorrow- Overnight Index Swap Rate Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2017 (unaudited) Franklin K2 Global Macro Opportunities Fund Country Principal Amount* Value Corporate Bonds and Notes 2.3% Oil, Gas & Consumable Fuels 2.3% Petrobras Global Finance BV, senior note, 5.375%, 1/27/21 Brazil 84,000 $ 85,155 8.375%, 5/23/21 Brazil 21,000 23,493 6.125%, 1/17/22 Brazil 59,000 60,770 a Petroleos de Venezuela SA, senior bond, Reg S, 6.00%, 11/15/26 Venezuela 23,388 8,909 Petroleos Mexicanos, senior note, 6.00%, 3/05/20 Mexico 139,000 149,564 6.375%, 2/04/21 Mexico 126,000 137,151 a,b FRN, Reg S, 4.607%, 3/11/22 Mexico 42,000 44,297 a Reg S, 5.375%, 3/13/22 Mexico 40,000 41,900 Total Corporate Bonds and Notes (Cost $538,431) 551,239 Foreign Government and Agency Securities 5.6% Government of Argentina, 7.82%, 12/31/33 Argentina 220,177 EUR 240,676 2.26% to 3/31/19, 3.38% to 3/31/29, 4.74% thereafter, 12/31/38 Argentina 228,585 EUR 146,705 a Reg S, 5.00%, 1/15/27 Argentina 100,000 EUR 98,070 senior bond, 7.82%, 12/31/33 Argentina 16,513 EUR 18,168 a senior note, Reg S, 3.875%, 1/15/22 Argentina 100,000 EUR 104,600 a senior note, Reg S, 5.625%, 1/26/22 Argentina 56,000 56,630 a Government of Hellenic Republic, senior bond, Reg S, 3.00% to 2/24/20, 3.65% to 2/24/21, 4.30% thereafter, 2/24/42 Greece 200,220 EUR 146,579 a Government of Russia, Reg S, 4.75%, 5/27/26 Russia 200,000 209,700 Government of South Africa, R186, 10.50%, 12/21/26 South Africa 1,187,000 ZAR 100,579 a Government of Ukraine, Reg S, 7.75%, 9/01/19 Ukraine 107,000 107,711 7.75%, 9/01/27 Ukraine 100,000 92,885 Total Foreign Government and Agency Securities (Cost $1,341,188) 1,322,303 Total Investments before Short Term Investments (Cost $1,879,619) 1,873,542 Shares Short Term Investments 84.0% Money Market Funds 79.6% c,d Dreyfus Government Cash Management, Institutional Shares, 0.48% United States 5,615,524 5,615,524 d Fidelity Investments Money Market Funds, 0.444% United States 13,257,105 13,257,105 Total Money Market Funds (Cost $18,872,629) 18,872,629 Principal Amount * Repurchase Agreements (Cost $1,035,885) 4.4% e Joint Repurchase Agreement, 0.504%, 3/01/17 (Maturity Value $1,035,900) United States 1,035,885 1,035,885 BNP Paribas Securities Corp. (Maturity Value $377,223) Deutsche Bank Securities Inc. (Maturity Value $73,984) HSBC Securities (USA) Inc. (Maturity Value $377,223) Merrill Lynch, Pierce, Fenner & Smith Inc. (Maturity Value $207,470) Collateralized by U.S. Government Agency Securities, 0.00% - 1.50%, 3/01/17 - 1/17/20; f U.S. Treasury Bill, 9/14/17; and U.S. Treasury Note, 0.625% - 3.50%, 6/30/17 - 5/15/20 (valued at $1,056,970) Total Investments (Cost $21,788,133) 91.9% 21,782,056 Other Assets, less Liabilities 8.1% 1,923,679 Net Assets 100.0% $ 23,705,735 * The principal amount is stated in U.S. dollars unless otherwise indicated. a Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At February 28, 2017, the aggregate value of these securities was $911,281, representing 3.8% of net assets. b The coupon rate shown represents the rate at period end. c A portion or all of the security is owned by K2 GMOF Holdings Corp., a wholly-owned subsidiary of the Fund. See Note 6. d The rate shown is the annualized seven-day yield at period end. e Investment is through participation in a joint account with other funds managed by the investment manager or an affiliate of the investment manager. At February 28, 2017, all repurchase agreements had been entered into on that date. f The security was issued on a discount basis with no stated coupon rate. Quarterly Consolidated Statement of Investments | See Notes to Consolidated Statements of Investments. Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2017 (unaudited) (continued) At February 28, 2017, the Fund had the following futures contracts outstanding. See Note 3. Futures Contracts Number of Notional Expiration Unrealized Unrealized Description Type Contracts Value Date Appreciation Depreciation Commodity Contracts a Aluminum Long 8 $ 384,250 3/13/17 $ 30,005 $ — Aluminum Short 8 384,250 3/13/17 — (11,807 ) Aluminum Long 8 385,350 6/19/17 6,296 — Cocoa Short 1 19,159 5/15/17 1,793 — Coffee Short 1 53,475 5/18/17 1,441 — Copper Long 5 745,625 3/13/17 22,004 — Copper Short 5 745,625 3/13/17 — (18,438 ) Copper Long 3 448,237 6/19/17 3,029 — Corn Long 2 37,375 5/12/17 — (193 ) Gold 100 Oz Long 6 752,340 4/26/17 177 — Low Sulphur Gas Oil Long 2 98,400 4/12/17 — (1,804 ) Natural Gas Short 5 138,700 3/29/17 12,069 — Natural Gas Short 1 28,700 4/26/17 — (152 ) Nickel Long 2 131,250 3/13/17 2,073 — Nickel Short 2 131,250 3/13/17 — (6,151 ) RBOB Gasoline Long 4 290,539 3/31/17 — (4,364 ) Silver Long 4 369,380 5/26/17 3,941 — Soybeans Long 9 466,087 5/12/17 — (6,925 ) Wheat Short 5 110,938 5/12/17 310 — Zinc Long 6 423,450 3/13/17 32,070 — Zinc Short 6 423,450 3/13/17 — (3,411 ) Zinc Long 5 353,500 6/19/17 954 — 6,921,330 116,162 (53,245 ) Currency Contracts AUD/USD Long 15 1,149,900 3/13/17 31,115 — CAD/USD Long 1 75,250 3/14/17 — (843 ) CHF/USD Short 3 373,500 3/13/17 — (1,407 ) EUR/USD Short 13 1,722,094 3/13/17 — (7,578 ) GBP/USD Short 5 387,656 3/13/17 2,255 — JPY/USD Short 34 3,789,300 3/13/17 — (46,887 ) MXN/USD Long 6 149,130 3/13/17 816 — NZD/USD Long 3 216,240 3/13/17 5,733 — U.S. Dollar Index Long 5 505,645 3/13/17 — (3,580 ) 8,368,715 39,919 (60,295 ) Equity Contracts Amsterdam Index Long 1 104,944 3/17/17 85 — CAC 40 10 Euro Index Long 2 102,931 3/17/17 — (1,265 ) DJIA Mini E-CBOT Index Long 3 312,105 3/17/17 19,014 — EURO STOXX 50 Index Long 3 105,644 3/17/17 4,120 — EURO STOXX 50 Index Short 12 422,574 3/17/17 — (2,092 ) FTSE 100 Index Long 2 180,308 3/17/17 5,949 — FTSE/JSE Africa Top 40 Index Short 1 33,633 3/16/17 1,228 — FTSE/MIB Index Long 1 100,230 3/17/17 — (51 ) H-Shares Index Long 4 265,545 3/30/17 — (3,712 ) Hang Seng Index Long 6 917,518 3/30/17 — (14,291 ) Mini MSCI EAFE Index Long 2 174,550 3/17/17 2,631 — Mini MSCI Emerging Market Index Long 8 372,320 3/17/17 11,858 — Nasdaq 100 E-Mini Index Long 2 213,290 3/17/17 16,378 — Nasdaq 100 E-Mini Index Short 5 533,225 3/17/17 — (11,229 ) Nikkei 225 Index Long 6 936,512 3/09/17 3,859 — OMX Stockholm 30 Index Long 11 190,074 3/17/17 — (555 ) Russell 2000 Mini Index Long 1 69,250 3/17/17 1,226 — Russell 2000 Mini Index Short 4 277,000 3/17/17 — (285 ) S&P 500 E-Mini Index Long 2 236,280 3/17/17 7,604 — S&P 500 E-Mini Index Short 6 708,840 3/17/17 — (20,669 ) Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2017 (unaudited) (continued) Futures Contracts (continued) Number of Notional Expiration Unrealized Unrealized Description Type Contracts Value Date Appreciation Depreciation Equity Contracts (continued) S&P MidCap 400 E-Mini Index Long 1 $ 172,770 3/17/17 $ 4,633 $ — S&P/TSX 60 Index Long 2 272,881 3/16/17 5,259 — SPI 200 Index Long 3 326,845 3/16/17 9,084 — TOPIX Index Long 2 273,087 3/09/17 5,304 — 7,302,356 98,232 (54,149 ) Interest Rate Contracts 90 Day Bank Bill Short 3 2,289,995 9/07/17 136 — 90 Day Bank Bill Short 1 763,238 12/07/17 192 — 90 Day Bank Bill Short 1 763,069 3/08/18 155 — 90 Day Eurodollar Short 3 740,363 6/19/17 1,332 — 90 Day Eurodollar Short 4 985,900 9/18/17 2,917 — 90 Day Eurodollar Short 7 1,722,700 12/18/17 2,559 — 90 Day Eurodollar Short 3 737,475 3/19/18 1,381 — 90 Day Eurodollar Short 2 491,100 6/18/18 1,083 — 90 Day Eurodollar Short 2 490,600 9/17/18 933 — 90 Day Eurodollar Short 1 245,013 12/17/18 648 — 90 Day Eurodollar Short 1 244,850 3/18/19 573 — 90 Day Eurodollar Short 1 244,675 6/17/19 398 — 90 Day Sterling Long 1 154,144 6/19/19 155 — 90 Day Sterling Long 1 154,424 3/21/18 15 — 90 Day Sterling Long 1 154,206 3/20/19 46 — 90 Day Sterling Long 1 154,331 9/19/18 30 — 10 Yr. Mini Japan Government Bond Long 3 402,021 3/10/17 1,107 — Australian 3 Yr. Bond Short 8 684,816 3/15/17 1,080 — Australian 10 Yr. Bond Short 5 491,952 3/15/17 193 — Canadian 10 Yr. Bond Long 1 103,411 6/21/17 — (54 ) Canadian 10 Yr. Bond Short 1 103,411 6/21/17 36 — Euro-Buxl 30 Yr. Bond Short 1 183,933 3/08/17 — (2,427 ) Euro-BOBL Long 1 140,540 6/08/17 — (43 ) Euro-BOBL Long 20 2,854,661 3/08/17 17,326 — Euro-BTP Italian Government Bond Short 7 985,486 3/08/17 — (8,571 ) Euro-Bund Short 1 175,913 3/08/17 — (1,713 ) Euro-Bund Long 3 527,740 3/08/17 6,257 — Euro OAT Short 3 476,571 3/08/17 — (6,556 ) Euro Schatz Long 2 238,302 6/08/17 — (97 ) Long Gilt Long 5 789,366 6/28/17 5,719 — U.S. Treasury 5 Yr. Note Short 16 1,883,250 6/30/17 — (4,882 ) U.S. Treasury 10 Yr. Note Long 1 124,578 6/21/17 68 — U.S. Treasury 10 Yr. Note Short 17 2,117,828 6/21/17 — (489 ) U.S. Treasury Long Bond Short 1 151,656 6/21/17 248 — 22,771,518 44,587 (24,832 ) Total Futures Contracts $ 45,363,919 $ 298,900 $ (192,521 ) Net unrealized appreciation (depreciation) $ 106,379 a A portion or all of the contracts are owned by K2 GMOF Holdings Corp., a wholly-owned subsidiary of the Fund. See Note 6. At February 28, 2017, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Contract Amount * Date Appreciation Depreciation OTC Forward Exchange Contracts Chinese Yuan MSCO Sell 2,103,394 299,778 3/15/17 $ — $ (6,690 ) Chinese Yuan MSCS Buy 924,883 133,828 3/15/17 930 — Euro DBAB Buy 16,739 17,931 3/15/17 — (183 ) Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2017 (unaudited) (continued) Forward Exchange Contracts (continued) Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Contract Amount * Date Appreciation Depreciation OTC Forward Exchange Contracts (continued) Euro DBAB Sell 685,694 720,505 3/15/17 $ 442 $ (6,905 ) Euro MSCO Buy 92,112 99,140 3/15/17 — (1,483 ) Euro MSCO Sell 127,585 135,471 3/15/17 589 (382 ) Mexican Peso BOFA Buy 1,818,018 91,801 3/15/17 — (1,528 ) Mexican Peso BOFA Sell 1,818,018 84,226 3/15/17 — (6,047 ) Russian Ruble DBAB Buy 10,770,519 173,746 3/15/17 10,114 — Russian Ruble DBAB Sell 10,770,519 178,423 3/15/17 — (5,437 ) Russian Ruble MSCO Buy 5,220,075 85,689 3/15/17 3,421 — Russian Ruble MSCO Sell 5,339,771 88,252 EUR 3/15/17 — (2,902 ) Russian Ruble MSCO Sell 5,220,075 86,257 3/15/17 — (2,853 ) South African Rand DBAB Buy 1,109,430 77,820 3/15/17 6,521 — South African Rand DBAB Sell 1,109,430 79,888 3/15/17 — (4,453 ) South Korean Won BOFA Sell 100,702,573 86,604 3/15/17 — (2,469 ) South Korean Won MSCO Buy 98,336,794 86,162 3/15/17 817 — South Korean Won MSCO Sell 98,336,794 84,355 3/15/17 — (2,625 ) Turkish Lira DBAB Sell 869,387 235,433 3/15/17 3,137 (5,533 ) Turkish Lira MSCO Buy 680,388 179,352 3/15/17 6,774 — Turkish Lira MSCO Sell 293,095 82,926 3/15/17 2,748 — Australian Dollar MSCO Buy 1,160,000 868,782 3/17/17 20,244 (18 ) Australian Dollar MSCO Sell 1,160,000 837,254 3/17/17 7 (51,760 ) British Pound MSCO Buy 371,000 459,072 3/17/17 2,964 (1,460 ) British Pound MSCO Sell 1,445,000 1,822,481 3/17/17 31,823 (3,223 ) Canadian Dollar MSCO Buy 1,791,000 1,368,922 3/17/17 163 (20,469 ) Canadian Dollar MSCO Sell 1,791,000 1,364,562 3/17/17 16,002 (54 ) Euro MSCO Buy 1,044,000 1,112,493 3/17/17 2,127 (7,667 ) Euro MSCO Sell 1,498,000 1,598,754 3/17/17 12,691 (2,267 ) Japanese Yen MSCO Buy 153,254,000 1,340,306 3/17/17 25,183 (270 ) Japanese Yen MSCO Sell 239,636,000 2,096,102 3/17/17 55 (38,688 ) Mexican Peso MSCO Buy 3,135,000 149,860 3/17/17 5,980 (223 ) Mexican Peso MSCO Sell 8,029,000 388,932 3/17/17 — (9,620 ) New Zealand Dollar MSCO Buy 1,051,000 751,083 3/17/17 6,219 (677 ) New Zealand Dollar MSCO Sell 1,051,000 735,500 3/17/17 348 (21,472 ) Swiss Franc MSCO Buy 348,000 349,587 3/17/17 146 (2,866 ) Swiss Franc MSCO Sell 1,632,000 1,625,661 3/17/17 1,486 (2,520 ) Euro JPHQ Sell 195,124 5,218,795 CZK 11/29/17 1,994 (2,431 ) Euro MSCO Sell 206,132 5,506,602 CZK 12/15/17 1,174 (1,780 ) Total Forward Exchange Contracts $ 164,099 $ (216,955 ) Net unrealized appreciation (depreciation) $ (52,856 ) * In U.S. dollars unless otherwise indicated. a May be comprised of multiple contracts with the same counterparty, currency and settlement date. Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2017 (unaudited) (continued) At February 28, 2017, the Fund had the following credit default swap contracts outstanding. See Note 3. Credit Default Swap Contracts Unamortized Periodic Upfront Payment Counterparty/ Notional Expiration Payments Unrealized Unrealized Description Rate Exchange Amount a Date (Receipts) Appreciation Depreciation Value Rating b Centrally Cleared Swap Contracts Contracts to Buy Protection Single Name Government of Mexico 1.00 % ICE $ 191,000 12/20/21 $ 5,408 $ — $ (1,859 ) $ 3,549 Government of South Africa 1.00 % ICE 275,000 12/20/21 18,824 — (7,691 ) 11,133 Government of South Korea 1.00 % ICE 207,885 12/20/21 (5,982 ) 765 — (5,217 ) Government of Turkey 1.00 % ICE 405,000 6/20/21 24,334 — (4,799 ) 19,535 Government of Turkey 1.00 % ICE 43,000 12/20/21 2,630 14 — 2,644 Contracts to Sell Protection c Single Name Government of Russia 1.00 % ICE 393,000 12/20/21 (14,594 ) 2,717 — (11,877 ) BB+ Total Credit Default Swap Contracts $ 1,514,885 $ 30,620 $ 3,496 $ (14,349 ) $ 19,767 Net unrealized appreciation (depreciation) $ (10,853 ) a For contracts to sell protection, the notional amount is equal to the maximum potential amount of the future payments and no recourse provisions have been entered into in association with the contracts. b Based on Standard and Poor's (S&P) Rating for single name swaps. c The Fund enters contracts to sell protection to create a long credit position. Performance triggers include default, bankruptcy or restructuring for single name swaps. At February 28, 2017, the Fund had the following interest rate swap contracts outstanding. See Note 3. Interest Rate Swap Contracts Counterparty/ Notional Expiration Unrealized Unrealized Description Exchange Amount Date Appreciation Depreciation Centrally Cleared Swaps Receive Floating rate 6 Month GBP-LIBOR Pay Fixed rate 1.29% LCH 71,000 GBP 2/28/67 $ — $ (771 ) Receive Floating rate 6 Month GBP-LIBOR Pay Fixed rate 1.44% LCH 85,166 GBP 1/07/47 — (1,221 ) Receive Floating rate 6 Month GBP-LIBOR Pay Fixed rate 1.56% LCH 78,445 GBP 11/29/46 — (3,953 ) Receive Floating rate 6 Month GBP-LIBOR Pay Fixed rate 1.60% LCH 38,267 GBP 12/03/46 — (2,407 ) Receive Floating rate HUF-Budapest Interbank Offered Rate Pay Fixed rate 1.46% LCH 23,691,537 HUF 3/16/22 253 — Receive Floating rate HUF-Budapest Interbank Offered Rate Pay Fixed rate 1.51% LCH 51,083,661 HUF 3/16/22 — — Total Interest Rate Swap Contracts $ 253 $ (8,352 ) Net unrealized appreciation (depreciation) $ (8,099 ) Franklin Alternative Strategies Funds Consolidated Statement of Investments, February 28, 2017 (unaudited) (continued) Franklin Alternative Strategies Funds Statement of Investments, February 28, 2017 (unaudited) Franklin K2 Long Short Credit Fund Country Shares/Rights Value Common Stocks and Other Equity Interests 1.0% Diversified Telecommunication Services 0.1% a CenturyLink Inc. United States 2,712 $ 65,793 Intelsat SA United States 1,308 6,514 72,307 Equity Real Estate Investment Trusts (REITs) 0.1% a,b iStar Inc. United States 5,327 64,137 Independent Power & Renewable Electricity Producers 0.6% a NRG Yield Inc., A United States 24,014 403,675 a,c NRG Yield Inc., C United States 5,382 93,647 497,322 Media 0.0% † b Postmedia Network Canada Corp. Canada 56,068 27,439 Pharmaceuticals 0.0% † b Sanofi, Contingent Value, rts., 12/31/20 France 26,594 11,436 Wireless Telecommunication Services 0.2% b T-Mobile U.S. Inc. United States 2,146 134,189 Total Common Stocks and Other Equity Interests (Cost $742,639) 806,830 Convertible Preferred Stocks (Cost $130,998) 0.2% Independent Power & Renewable Electricity Producers 0.2% a Dynegy Inc., cvt. pfd., 7.00% United States 2,120 129,320 Principal Amount * Convertible Bonds 0.9% Independent Power & Renewable Electricity Producers 0.3% a Pattern Energy Group Inc., senior note, 4.00%, 7/15/20 United States 231,000 234,321 Wireless Telecommunication Services 0.6% a,d Clearwire Communications LLC / Clearwire Finance Inc., senior bond, 144A, 8.25%, 12/01/40 United States 425,000 444,125 Total Convertible Bonds (Cost $673,846) 678,446 Corporate Bonds and Notes 30.5% Banks 0.6% a Citigroup Inc., sub. bond, 4.45%, 9/29/27 United States 215,000 220,591 a JPMorgan Chase & Co., senior bond, 3.782% to 2/01/27, FRN thereafter, 2/01/28 United States 276,000 280,770 501,361 Capital Markets 0.0% † The Goldman Sachs Group Inc., senior bond, 3.85%, 1/26/27 United States 35,000 35,426 Commercial Services & Supplies 1.6% d Harland Clarke Holdings Corp., 144A, senior note, 9.25%, 3/01/21 United States 483,000 467,302 senior secured note, 8.375%, 8/15/22 United States 257,000 266,156 senior secured note, first lien, 6.875%, 3/01/20 United States 92,000 93,150 RR Donnelley & Sons Co., senior bond, 6.50%, 11/15/23 United States 47,000 47,470 a senior bond, 6.00%, 4/01/24 United States 181,000 176,023 senior bond, 6.625%, 4/15/29 United States 28,000 25,760 a senior note, 7.00%, 2/15/22 United States 201,000 208,286 1,284,147 Construction & Engineering 0.3% d Engility Corp., senior note, 144A, 8.875%, 9/01/24 United States 224,000 241,640 Construction Materials 0.4% d Standard Industries Inc., senior note, 144A, 5.50%, 2/15/23 United States 313,000 326,303 Containers & Packaging 0.6% a Reynolds Group Issuer Inc. / Reynolds Group Issuer LLC / Reynolds Group Issuer Luxembourg SA, senior secured note, first lien, 6.875%, 2/15/21 United States 486,102 499,470 Diversified Financial Services 2.9% f Citigroup Global Markets Holdings Inc., senior note, Reg S, zero cpn., 10/26/17 United States 5,000,000 EGP 281,471 Quarterly Statement of Investments | See Notes to Consolidated Statements of Investments. Franklin Alternative Strategies Funds Statement of Investments, February 28, 2017 (unaudited) (continued) Franklin K2 Long Short Credit Fund Country Principal Amount* Value Corporate Bonds and Notes (continued) Diversified Financial Services (continued) a Everi Payments Inc., senior note, 10.00%, 1/15/22 United States 705,000 $ 727,472 d iPayment Inc., secured note, second lien, 144A, 9.50%, 12/15/19 United States 697,594 734,218 d Opal Acquisition Inc., senior note, 144A, 8.875%, 12/15/21 United States 587,000 515,092 2,258,253 Diversified Telecommunication Services 1.5% a Intelsat Jackson Holdings SA, senior note, 7.25%, 4/01/19 Luxembourg 772,000 743,050 d senior secured note, first lien, 144A, 9.50%, 9/30/22 Luxembourg 217,000 261,485 d senior secured note, first lien, 144A, 8.00%, 2/15/24 Luxembourg 125,000 135,625 Sprint Capital Corp., senior bond, 6.875%, 11/15/28 United States 3,000 3,218 8.75%, 3/15/32 United States 3,000 3,607 1,146,985 Energy Equipment & Services 0.8% d McDermott International Inc., second lien, 144A, 8.00%, 5/01/21 United States 178,000 184,675 d Targa Resources Partners LP / Targa Resources Partners Finance Corp., senior bond, 144A, 5.375%, 2/01/27 United States 236,000 248,390 a,d Transocean Inc., senior note, 144A, 9.00%, 7/15/23 United States 217,000 235,445 668,510 Equity Real Estate Investment Trusts (REITs) 0.6% a iStar Inc., senior note, 5.00%, 7/01/19 United States 453,000 462,626 Health Care Providers & Services 1.0% a CHS / Community Health Systems Inc., senior secured note, first lien, 5.125%, 8/15/18 United States 387,000 389,457 a HCA Inc., senior secured bond, first lien, 5.25%, 4/15/25 United States 153,000 163,710 Kindred Healthcare Inc., senior note, 8.75%, 1/15/23 United States 274,000 267,150 820,317 Hotels, Restaurants & Leisure 2.3% d Jack Ohio Finance LLC / Jack Ohio Finance 1 Corp., senior secured note, second lien, 144A, 10.25%, 11/15/22 United States 93,000 100,208 d Jacobs Entertainment Inc., second lien, 144A, 7.875%, 2/01/24 United States 137,000 141,110 d Mohegan Tribal Gaming Authority, senior note, 144A, 7.875%, 10/15/24 United States 54,000 55,557 d Pizzaexpress Financing 2 PLC, senior secured note, first lien, 144A, 6.625%, 8/01/21 United Kingdom 543,000 GBP 696,605 a,d Scientific Games International Inc., senior secured note, first lien, 144A, 7.00%, 1/01/22 United States 493,000 525,661 d Viking Cruises Ltd., 144A, senior bond, 6.25%, 5/15/25 United States 141,000 136,417 senior note, 8.50%, 10/15/22 United States 136,000 142,630 1,798,188 Independent Power & Renewable Electricity Producers 0.5% a,d Atlantica Yield PLC, senior note, 144A, 7.00%, 11/15/19 Spain 255,000 266,475 d TerraForm Power Operating LLC, senior note, 144A, a 6.375%, 2/01/23 United States 114,000 118,560 6.625%, 6/15/25 United States 16,000 16,880 401,915 Machinery 0.9% Navistar International Corp., senior bond, 8.25%, 11/01/21 United States 670,000 680,050 Media 6.6% d American Media Inc., 144A, secured note, second lien, 5.50%, 9/01/21 United States 255,232 265,760 sub. note, zero cpn., 3/01/22 United States 2,463,010 1,902,675 a,d Cox Communications Inc., senior bond, 144A, 3.35%, 9/15/26 United States 93,000 90,150 a,d CSC Holdings LLC, senior note, 144A, 10.125%, 1/15/23 United States 291,000 337,560 d Lee Enterprises Inc., senior secured note, first lien, 144A, 9.50%, 3/15/22 United States 405,000 428,287 The McClatchy Co., senior bond, 7.15%, 11/01/27 United States 95,000 87,400 Franklin Alternative Strategies Funds Statement of Investments, February 28, 2017 (unaudited) (continued) Franklin K2 Long Short Credit Fund Country Principal Amount* Value Corporate Bonds and Notes (continued) Media (continued) The McClatchy Co., senior bond, 6.875%, 3/15/29 United States 394,000 $ 340,318 senior secured note, first lien, 9.00%, 12/15/22 United States 159,000 168,143 a,d,g Postmedia Network Inc., secured note, second lien, 144A, PIK, 10.25%, 7/15/23 Canada 457,005 538,695 a,d Time Inc., senior note, 144A, 5.75%, 4/15/22 United States 666,000 690,142 a,d Univision Communications Inc., senior secured note, first lien, 144A, 5.125%, 2/15/25 United States 346,000 342,540 5,191,670 Metals & Mining 2.0% AK Steel Corp., a senior bond, 7.625%, 5/15/20 United States 595,000 608,715 senior bond, 8.375%, 4/01/22 United States 236,000 246,325 senior note, 7.625%, 10/01/21 United States 487,000 507,697 CSN Islands XI Corp., senior note, 6.875%, 9/21/19 Brazil 49,000 44,223 e,k CSN Islands XII Corp., senior bond, Reg S, 7.00% to 3/23/17, FRN thereafter, Perpetual Brazil 42,000 31,298 CSN Resources SA, senior note, 6.50%, 7/21/20 Brazil 138,000 121,958 1,560,216 Oil, Gas & Consumable Fuels 3.6% a,d Calfrac Holdings LP, senior bond, 144A, 7.50%, 12/01/20 Canada 178,000 165,095 d California Resources Corp., secured note, second lien, 144A, 8.00%, 12/15/22 United States 1,230,000 1,050,113 g Comstock Resources Inc., senior secured note, first lien, PIK, 10.00% (all cash), 3/15/20 United States 423,000 439,920 a,d Permian Resources LLC, senior secured note, first lien, 144A, 13.00%, 11/30/20 United States 21,000 24,780 Petrobras Global Finance BV, senior note, 8.375%, 5/23/21 Brazil 142,000 158,855 6.125%, 1/17/22 Brazil 157,000 161,710 f Petroleos de Venezuela SA, senior bond, Reg S, 6.00%, 11/15/26 Venezuela 38,741 14,756 Petroleos Mexicanos, senior note, 6.375%, 2/04/21 Mexico 108,000 117,558 6.875%, 8/04/26 Mexico 59,000 64,735 e,f FRN, Reg S, 4.607%, 3/11/22 Mexico 66,000 69,610 f Reg S, 5.375%, 3/13/22 Mexico 75,000 78,563 f Reg S, 1.875%, 4/21/22 Mexico 200,000 EUR 205,700 f Reg S, 3.75%, 2/21/24 Mexico 100,000 EUR 107,780 a,d Seven Generations Energy Ltd., senior note, 144A, 8.25%, 5/15/20 Canada 143,000 151,223 2,810,398 Paper & Forest Products 1.3% a Resolute Forest Products Inc., senior note, 5.875%, 5/15/23 United States 1,180,000 1,013,325 Pharmaceuticals 0.4% a,d Jaguar Holding Co. II / Pharmaceutical Product Development LLC, senior note, 144A, 6.375%, 8/01/23 United States 226,000 243,798 Johnson & Johnson, senior bond, 2.95%, 3/03/27 United States 17,000 16,982 3.625%, 3/03/37 United States 17,000 16,957 3.75%, 3/03/47 United States 17,000 16,960 294,697 Road & Rail 0.5% a,d Florida East Coast Holdings Corp., senior secured note, first lien, 144A, 6.75%, 5/01/19 United States 422,000 435,188 Semiconductors & Semiconductor Equipment 0.3% a,d Broadcom Corp. / Broadcom Cayman Finance Ltd., senior note, 144A, 3.875%, 1/15/27 United States 246,000 248,217 Software 1.3% a Microsoft Corp., senior bond, 4.10%, 2/06/37 United States 174,000 180,760 4.50%, 2/06/57 United States 89,000 92,701 Franklin Alternative Strategies Funds Statement of Investments, February 28, 2017 (unaudited) (continued) Franklin K2 Long Short Credit Fund Country Principal Amount* Value Corporate Bonds and Notes (continued) Software (continued) a,d Open Text Corp., senior bond, 144A, 5.875%, 6/01/26 Canada 699,000 $ 735,697 1,009,158 Specialty Retail 0.2% d Guitar Center Inc., senior secured note, first lien, 144A, 6.50%, 4/15/19 United States 156,000 140,010 Technology Hardware, Storage & Peripherals 0.1% Apple Inc., senior bond, 4.25%, 2/09/47 United States 88,000 90,456 Wireless Telecommunication Services 0.2% a,d Digicel Group Ltd., senior note, 144A, 8.25%, 9/30/20 Bermuda 163,000 144,866 Total Corporate Bonds and Notes (Cost $21,936,011) 24,063,392 Foreign Government and Agency Securities 4.3% Government of Argentina, 7.82%, 12/31/33 Argentina 250,451 EUR 273,768 2.26% to 3/31/19, 3.38% to 3/31/29, 4.74% thereafter, 12/31/38 Argentina 328,282 EUR 210,691 senior bond, 7.82%, 12/31/33 Argentina 213,296 EUR 234,666 senior note, 8.75%, 6/02/17 Argentina 300,000 306,300 f senior note, Reg S, 3.875%, 1/15/22 Argentina 200,000 EUR 209,200 f senior note, Reg S, 5.625%, 1/26/22 Argentina 93,000 94,046 f Government of Ecuador, senior note, Reg S, 10.75%, 3/28/22 Ecuador 200,000 223,750 f Government of Egypt, senior note, Reg S, 6.125%, 1/31/22 Egypt 200,000 208,036 f Government of Hellenic Republic, senior bond, Reg S, 3.00% to 2/24/20, 3.65% to 2/24/21, 4.30% thereafter, 2/24/42 Greece 341,560 EUR 250,055 f Government of Iraq, senior bond, Reg S, 5.80%, 1/15/28 Iraq 250,000 221,861 f Government of Paraguay, senior note, Reg S, 4.625%, 1/25/23 Paraguay 200,000 207,000 f Government of Russia, Reg S, 4.75%, 5/27/26 Russia 200,000 209,700 Government of South Africa, R186, 10.50%, 12/21/26 South Africa 2,027,000 ZAR 171,756 f Government of Ukraine, Reg S, 7.75%, 9/01/19 Ukraine 149,000 149,989 7.75%, 9/01/27 Ukraine 100,000 92,885 f Provincia de Buenos Aires, senior bond, Reg S, 7.875%, 6/15/27 Argentina 150,000 150,750 f RZD Capital PLC, senior note, (Russian Railways), loan participation, Reg S, 4.375%, 3/01/24 Russia 200,000 200,367 Total Foreign Government and Agency Securities (Cost $3,270,518) 3,414,820 Asset-Backed Securities and Commercial Mortgage-Backed Securities 32.2% Banks 6.7% e Wachovia Bank Commercial Mortgage 2007-C30 Trust, AJ, FRN, 5.413%, 12/15/43 United States 1,750,000 1,766,873 e Wachovia Bank Commercial Mortgage 2007-C31 Trust, AJ, FRN, 5.66%, 4/15/47 United States 2,715,000 2,738,206 d Wachovia Bank Commercial Mortgage 2007-C32 Trust, AMFX, 144A, 5.703%, 6/15/49 United States 738,000 741,130 5,246,209 Consumer Finance 1.1% e Impac CMB 2004-9 Trust, 1A2, FRN, 1.658%, 1/25/35 United States 976,942 843,587 Diversified Financial Services 18.5% e American Home Mortgage Assets 2005-1 Trust, 1A1, FRN, 3.417%, 11/25/35 United States 305,479 265,130 e American Home Mortgage Assets 2006-4 Trust, 1A11, FRN, 0.968%, 10/25/46 United States 601,274 402,438 d Avant Loans Funding 2016-B Trust, A, 144A, 3.92%, 8/15/19 United States 364,997 366,566 e Banc of America Mortgage 2005-L Trust, 3A1, FRN, 3.395%, 1/25/36 United States 581,267 545,831 d,e BCAP LLC 2010-RR1 Trust, 1A4, 144A, FRN, 3.473%, 3/26/37 United States 709,319 588,764 d,e BCAP LLC 2013-RR1 Trust, 3A4, 144A, FRN, 7.891%, 10/26/37 United States 778,828 679,263 e Bear Stearns ARM 2006-2 Trust, 4A1, FRN, 3.245%, 7/25/36 United States 110,825 98,229 e Bear Stearns ARM 2007-4 Trust, 22A1, FRN, 4.632%, 6/25/47 United States 151,987 140,561 COMM 2006-C8 Mortgage Trust, AJ, 5.377%, 12/10/46 United States 572,509 572,204 e Countrywide Alternative Loan 2005-IM1 Trust, A1, FRN, 1.078%, 1/25/36 United States 281,885 249,571 Franklin Alternative Strategies Funds Statement of Investments, February 28, 2017 (unaudited) (continued) Franklin K2 Long Short Credit Fund Country Principal Amount* Value Asset-Backed Securities and Commercial Mortgage-Backed Securities (continued) Diversified Financial Services (continued) e Countrywide Alternative Loan 2006-29T1 Trust, 1A4, FRN, 1.178%, 10/25/36 United States 553,773 $ 347,654 Credit Suisse First Boston Mortgage Securities Corp., 1A2, 7.50%, 3/25/32 United States 624,884 671,703 7A1, 7.00%, 9/25/35 United States 1,223,556 915,708 CSMC Mortgage-Backed 2006-4 Trust, 9A1, 6.50%, 5/25/36 United States 1,007,879 662,176 d,e Dryden 36 Senior Loan Fund, 144A, FRN, 4.637%, 1/15/28 Cayman Islands 500,000 503,904 e DSLA Mortgage Loan 2006-AR1 Trust, 2A1A, FRN, 1.536%, 4/19/47 United States 1,035,904 960,798 e GMACM Mortgage Loan 2006-AR1 Trust, 1A1, FRN, 3.758%, 4/19/36 United States 432,652 390,614 e GSAA Home Equity 2006-18 Trust, AF2A, FRN, 5.629%, 11/25/36 United States 240,337 133,024 e Home Equity Mortgage Loan Asset-Backed 2001-A Trust, AV, FRN, 1.298%, 3/25/31 United States 107,794 97,054 JP Morgan Chase Commercial Mortgage Securities 2006-LDP9 Trust, AM, 5.372%, 5/15/47 United States 333,757 333,727 e JP Morgan Mortgage 2006-A5 Trust, 6A1, FRN, 2.741%, 8/25/36 United States 619,862 509,288 e JP Morgan Mortgage 2007-A2 Trust, 2A1, FRN, 3.287%, 4/25/37 United States 426,347 382,862 d,e Katonah Ltd. 2007-B1L Trust, 144A, FRN, 4.041%, 4/23/22 Cayman Islands 1,000,000 1,000,710 e MASTR Seasoned Securitization 2004-1 Trust, 4A1, FRN, 3.133%, 10/25/32 United States 87,443 88,070 e National Collegiate Student Loan 2007-4 Trust, A3A2, FRN, 4.278%, 3/25/38 United States 1,000,000 894,722 e RAAC 2005-SP3 Trust, FRN, 3.278%, 12/25/35 United States 800,000 787,552 d SpringCastle America Funding LLC, B, 144A, 4.10%, 10/25/33 United States 500,000 487,500 d,e Voya CLO 2016-3 Ltd., C, 144A, FRN, 4.673%, 10/18/27 Cayman Islands 400,000 395,891 e WaMu Mortgage Pass-Through Certificates 2007-OA3 Trust, 2A1A, FRN, 1.374%, 4/25/47 United States 91,675 83,153 d,e Willis Engine Securitization 2012-A, A, Trust II, 144A, FRN, 5.50%, 9/15/37 United States 1,062,176 1,054,210 14,608,877 Mortgage Real Estate Investment Trusts (REITs) 2.1% e Citigroup Mortgage Loan 2006-AR7 Trust, 2A4A, FRN, 3.059%, 11/25/36 United States 667,992 538,677 d,e Citigroup Mortgage Loan 2008-RR1 Trust, A1A1, 144A, FRN, 0.848%, 1/25/37 United States 1,025,844 774,376 d Citigroup Mortgage Loan 2009-8 Trust, 2A2, 144A, 6.10%, 4/25/37 United States 437,178 328,093 1,641,146 Thrifts & Mortgage Finance 3.8% e IndyMac INDX Mortgage Loan 2004-AR14 Trust, 2A1A, FRN, 1.498%, 1/25/35 United States 878,241 669,293 e IndyMac INDX Mortgage Loan 2005-AR13 Trust, 4A1, FRN, 3.011%, 8/25/35 United States 508,126 445,309 e IndyMac INDX Mortgage Loan 2005-AR16IP Trust, A1, FRN, 1.418%, 7/25/45 United States 388,759 330,273 e IndyMac INDX Mortgage Loan 2006-AR29 Trust, A2, FRN, 0.858%, 11/25/36 United States 265,261 221,501 e IndyMac INDX Mortgage Loan 2007-AR15 Trust, 2A1, FRN, 3.951%, 8/25/37 United States 501,196 401,064 e LB -UBS Commercial Mortgage 2007-C2 Trust, AM, FRN, 5.493%, 2/15/40 United States 665,839 667,906 e Washington Mutual Mortgage Pass-Through Certificates, 2006-4, 3A2B, FRN, 0.858%, 5/25/36 United States 484,782 270,276 3,005,622 Total Asset-Backed Securities and Commercial Mortgage-Backed Securities (Cost $24,980,709) 25,345,441 Number of Contracts Options Purchased 0.1% Calls – Exchange-Traded Health Care Providers & Services 0.0% † Brookdale Senior Living Inc., April Strike Price $17.00, Expires 4/21/17 United States 45 1,350 Internet Software & Services 0.0% † Endurance International Group Holdings Inc., May Strike Price $10.00, Expires 5/19/17 United States 43 1,290 Franklin Alternative Strategies Funds Statement of Investments, February 28, 2017 (unaudited) (continued) Franklin K2 Long Short Credit Fund Country Number of Contracts Value Options Purchased (continued) Calls  Exchange-Traded (continued) Media 0.0%  Gray Television Inc., August Strike Price $12.50, Expires 8/18/17 United States 36 $ Sinclair Broadcast Group Inc., March Strike Price $35.00, Expires 3/17/17 United States 35 The Walt Disney Co., April Strike Price $115.00, Expires 4/21/17 United States 18 Metals & Mining 0.0%  Nucor Corp., April Strike Price $70.00, Expires 4/21/17 United States 70 Nucor Corp., July Strike Price $75.00, Expires 7/21/17 United States 70 Pharmaceuticals 0.0%  Endo International PLC, April Strike Price $15.00, Expires 4/21/17 United States 45 Puts  Exchange-Traded Automobiles 0.0%  Tesla Inc., January Strike Price $175.00, Expires 1/19/18 United States 6 Diversified Financial Services 0.1% S&P 500 Index, March Strike Price $2,175.00, Expires 3/17/17 United States 15 S&P 500 Index, March Strike Price $2,225.00, Expires 3/31/17 United States 9 S&P 500 Index, March Strike Price $2,250.00, Expires 3/31/17 United States 32 Energy Equipment & Services 0.0%  RPC Inc., March Strike Price $20.00, Expires 3/17/17 United States 33 Exchange Traded Funds 0.0%  iShares iBoxx High Yield Corporate Bond ETF, April Strike Price $86.00, Expires 4/21/17 United States 43 iShares Russell 2000 ETF, March Strike Price $135.00, Expires 3/17/17 United States 35 SPDR S&P rust, April Strike Price $217.00, Expires 4/21/17 United States 70 SPDR S&P rust, March Strike Price $235.00, Expires 3/03/17 United States 67 Health Care Providers & Services 0.0%  Express Scripts Holding Co., May Strike Price $60.00, Expires 5/19/17 United States 36 Metals & Mining 0.0%  Cia Siderurgica Nacional SA, ADR, March Strike Price $3.00, Expires 3/17/17 Brazil 29 Multiline Retail 0.0%  Sears Holdings Corp., January Strike Price $10.00, Expires 1/19/18 United States 28 Pharmaceuticals 0.0%  Mallinckrodt PLC, April Strike Price $40.00, Expires 4/21/17 United States 15 Specialty Retail 0.0%  Best Buy Co. Inc., March Strike Price $40.00, Expires 3/17/17 United States 17 Wireless Telecommunication Services 0.0%  Sprint Corp., June Strike Price $8.00, Expires 6/16/17 United States 3 Notional Counterparty Amount * Puts  Over-the-Counter Currency Options 0.0%  SAR/USD, January Strike Price 3.78 SAR, Expires 1/23/18 Saudi Arabia GSCO SAR Total Options Purchased (Cost $144,621) Principal Amount * U.S. Government and Agency Securities 2.2% U.S. Treasury Bond, 2.875%, 11/15/46 United States U.S. Treasury Note, 1.875%, 1/31/22 United States 1.625%, 10/31/23 United States 2.25%, 2/15/27 United States Total U.S. Government and Agency Securities (Cost $1,754,986) Total Investments before Short Term Investments (Cost $53,634,328) Franklin Alternative Strategies Funds Statement of Investments, February 28, 2017 (unaudited) (continued) Franklin K2 Long Short Credit Fund Country Shares Value Short Term Investments 27.4% Money Market Funds (Cost $17,941,749) 22.8% h Fidelity Investments Money Market Funds, 0.444% United States 17,941,749 $ 17,941,749 Principal Amount * Repurchase Agreements (Cost $3,597,894) 4.6% i Joint Repurchase Agreement, 0.504%, 3/01/17 (Maturity Value $3,597,945) United States 3,597,894 3,597,894 BNP Paribas Securities Corp. (Maturity Value $1,310,192) Deutsche Bank Securities Inc. (Maturity Value $256,965) HSBC Securities (USA) Inc. (Maturity Value $1,310,192) Merrill Lynch, Pierce, Fenner & Smith Inc. (Maturity Value $720,596) Collateralized by U.S. Government Agency Securities, 0.00% - 1.50%, 3/01/17 - 1/17/20; j U.S. Treasury Bill, 9/14/17; and U.S. Treasury Note, 0.625% - 3.50%, 6/30/17 - 5/15/20 (valued at $3,671,126) Total Investments (Cost $75,173,971) 98.8% 77,855,189 Options Written (0.0) % † (32,432 ) Securities Sold Short (14.7) % (11,574,973 ) Other Assets, less Liabilities 15.9% 12,582,914 Net Assets 100.0% $ 78,830,698 Number of Contracts Options Written (0.0)% † Calls – Exchange-Traded Independent Power & Renewable Electricity Producers (0.0)% † NRG Yield Inc., C, March Strike Price $17.50, Expires 3/17/17 United States 49 (3,675 ) NRG Yield Inc., C, May Strike Price $17.50, Expires 5/19/17 United States 105 (9,975 ) (13,650 ) Media (0.0)% † Sinclair Broadcast Group Inc., March Strike Price $37.00, Expires 3/17/17 United States 18 (6,030 ) Sinclair Broadcast Group Inc., March Strike Price $38.00, Expires 3/17/17 United States 17 (3,757 ) (9,787 ) Puts – Exchange-Traded Independent Power & Renewable Electricity Producers (0.0)% † NRG Yield Inc., C, May Strike Price $17.50, Expires 5/19/17 United States 14 (1,120 ) TerraForm Power Inc., June Strike Price $13.00, Expires 6/16/17 United States 42 (7,875 ) (8,995 ) Total Options Written (Premiums Received $20,241) (32,432 ) Shares Securities Sold Short (14.7)% Common Stocks (0.4)% Equity Real Estate Investment Trusts (REITs) (0.1)% Seritage Growth Properties United States 3,577 (166,259 ) Food & Staples Retailing (0.1)% Tesco PLC United Kingdom 17,684 (41,341 ) Internet Software & Services (0.1)% CoStar Group Inc. United States 213 (43,278 ) IT Services (0.1)% International Business Machines Corp. United States 454 (81,638 ) Total Common Stocks (Proceeds $319,574) (332,516 ) Principal Amount * Corporate Bonds and Notes (14.2)% Air Freight & Logistics (0.2)% f Autostrade per l'Italia SpA, senior bond, Reg S, 1.75%, 2/01/27 Italy 169,000 EUR (179,539 ) Franklin Alternative Strategies Funds Statement of Investments, February 28, 2017 (unaudited) (continued) Franklin K2 Long Short Credit Fund Country Principal Amount* Value Securities Sold Short (continued) Corporate Bonds and Notes (continued) Airlines (0.1)% e,f,k Air France-KLM, junior sub., FRN, Reg S, 6.25% France 100,000 EUR $ (110,474 ) Auto Components (0.4)% American Axle & Manufacturing Inc., senior bond, 6.625%, 10/15/22 United States 305,000 (317,200 ) Automobiles (0.3)% Ford Motor Co., senior bond, 4.346%, 12/08/26 United States 210,000 (215,898 ) Banks (0.1)% e,k BBVA International Preferred SAU, junior sub. bond, FRN, 5.919%, Perpetual Spain 87,000 (87,109 ) Chemicals (2.5)% d CVR Partners LP / CVR Nitrogen Finance Corp., senior note, 144A, 9.25%, 6/15/23 United States 436,000 (468,155 ) f K+S AG, senior note, Reg S, 4.125%, 12/06/21 Germany 121,000 EUR (145,523 ) 3.00%, 6/20/22 Germany 294,000 EUR (334,591 ) Mosaic Co., senior bond, 4.25%, 11/15/23 United States 500,000 (520,522 ) Potash Corp. of Saskatchewan Inc., senior bond, 3.00%, 4/01/25 Canada 500,000 (477,920 ) (1,946,711 ) Commercial Services & Supplies (0.2)% Quad/Graphics Inc., senior note, 7.00%, 5/01/22 United States 178,000 (178,445 ) Construction & Engineering (0.0)% † f Astaldi SpA, senior note, Reg S, 7.125%, 12/01/20 Italy 26,000 EUR (28,860 ) Diversified Financial Services (0.1)% f Banca Popolare di Vicenza, senior note, Reg S, 5.00%, 10/25/18 Italy 51,000 EUR (48,854 ) Diversified Telecommunication Services (0.7)% f Telefonica Emisiones SAU, senior bond, Reg S, 3.987%, 1/23/23 Spain 200,000 EUR (249,192 ) Windstream Services LLC, senior bond, 7.75%, 10/01/21 United States 171,000 (177,305 ) senior note, 7.75%, 10/15/20 United States 92,000 (94,797 ) (521,294 ) Electric Utilities (0.5)% f Enel Finance International NV, senior bond, Reg S, 1.375%, 6/01/26 Italy 251,000 EUR (262,523 ) Talen Energy Supply LLC, senior note, 6.50%, 6/01/25 United States 174,000 (143,550 ) (406,073 ) Energy Equipment & Services (0.3)% Transocean Inc., senior bond, 8.125%, 12/15/21 United States 27,000 (28,501 ) 5.55%, 10/15/22 United States 216,000 (201,825 ) (230,326 ) Equity Real Estate Investment Trusts (REITs) (0.0)% † d Rayonier AM Products Inc., senior bond, 144A, 5.50%, 6/01/24 United States 35,000 (33,600 ) Food & Staples Retailing (0.8)% e,f Iglo Foods BondCo PLC, senior secured note, first lien, FRN, Reg S, 4.184%, 6/15/20 United Kingdom 71,000 EUR (76,503 ) f Rallye SA, senior note, Reg S, 4.00%, 4/02/21 France 200,000 EUR (214,783 ) SUPERVALU Inc., senior note, 6.75%, 6/01/21 United States 70,000 (70,175 ) Tesco PLC, senior bond, 6.125%, 2/24/22 United Kingdom 194,000 GBP (278,862 ) (640,323 ) Food Products (0.4)% f Boparan Finance PLC, senior secured note, first lien, Reg S, 5.50%, 7/15/21 United Kingdom 269,000 GBP (332,436 ) Health Care Providers & Services (0.9)% Centene Corp., senior note, 4.75%, 1/15/25 United States 115,000 (118,594 ) LifePoint Health Inc., senior note, 5.50%, 12/01/21 United States 92,000 (95,795 ) d Mallinckrodt International Finance SA / Mallinckrodt CB LLC, senior note, 144A, 4.875%, 4/15/20 United States 202,000 (203,515 ) Franklin Alternative Strategies Funds Statement of Investments, February 28, 2017 (unaudited) (continued) Franklin K2 Long Short Credit Fund Country Principal Amount* Value Securities Sold Short (continued) Corporate Bonds and Notes (continued) Health Care Providers & Services (continued) d Mallinckrodt International Finance SA / Mallinckrodt CB LLC, senior note, 144A, 5.75%, 8/01/22 United States 267,000 $ (262,995 ) (680,899 ) Household Durables (0.1)% d Brookfield Residential Properties Inc., senior note, 144A, 6.50%, 12/15/20 Canada 94,000 (97,234 ) Independent Power & Renewable Electricity Producers (0.8)% AES Corp., senior note, 6.00%, 5/15/26 United States 56,000 (57,960 ) Dynegy Inc., senior note, 7.625%, 11/01/24 United States 174,000 (166,170 ) d 144A, 8.00%, 1/15/25 United States 430,000 (410,650 ) (634,780 ) Machinery (0.8)% f Galapagos Holding SA, senior secured note, first lien, Reg S, 7.00%, 6/15/22 Luxembourg 196,000 EUR (184,215 ) John Deere Capital Corp., senior note, 2.80%, 3/06/23 United States 179,000 (179,769 ) f Paternoster Holding III GmbH, senior secured note, first lien, Reg S, 8.50%, 2/15/23 Germany 70,000 EUR (74,373 ) f Selecta Group BV, senior secured note, first lien, Reg S, 6.50%, 6/15/20 Switzerland 212,000 EUR (220,772 ) (659,129 ) Media (0.5)% d Altice Financing SA, senior secured note, first lien, 144A, 6.50%, 1/15/22 Luxembourg 47,000 (49,291 ) f Altice Luxembourg SA, senior note, Reg S, 7.25%, 5/15/22 Luxembourg 209,000 EUR (235,414 ) d Cox Communications Inc., senior bond, 144A, 3.85%, 2/01/25 United States 93,000 (92,569 ) (377,274 ) Metals & Mining (0.6)% AK Steel Corp., senior bond, 7.625%, 5/15/20 United States 93,000 (95,143 ) ArcelorMittal, senior bond, 7.00%, 2/25/22 France 162,000 (185,085 ) Freeport-McMoRan Inc., senior note, 3.55%, 3/01/22 United States 182,000 (169,697 ) (449,925 ) Multiline Retail (0.7)% Dollar Tree Inc., senior note, 5.75%, 3/01/23 United States 142,000 (150,875 ) Kohl's Corp., senior bond, 4.25%, 7/17/25 United States 66,000 (64,041 ) Nordstrom Inc., senior bond, 5.00%, 1/15/44 United States 28,000 (27,228 ) Target Corp., senior bond, 3.625%, 4/15/46 United States 322,000 (294,940 ) (537,084 ) Pharmaceuticals (0.7)% Teva Pharmaceutical Finance Netherlands III BV, senior bond, 3.15%, 10/01/26 Israel 204,000 (189,194 ) d Valeant Pharmaceuticals International Inc., senior bond, 144A, 6.125%, 4/15/25 United States 435,000 (350,719 ) (539,913 ) Road & Rail (0.2)% d Hertz Corp., senior note, 144A, 5.50%, 10/15/24 United States 149,000 (135,217 ) Semiconductors & Semiconductor Equipment (0.3)% QUALCOMM Inc., senior bond, 3.45%, 5/20/25 United States 206,000 (208,786 ) Software (0.2)% Oracle Corp., senior bond, 4.00%, 7/15/46 United States 184,000 (180,112 ) Specialty Retail (0.2)% d PetSmart Inc., senior note, 144A, 7.125%, 3/15/23 United States 177,000 (174,124 ) Technology Hardware, Storage & Peripherals (0.5)% d Diamond 1 Finance Corp. / Diamond 2 Finance Corp., senior note, 144A, 7.125%, 6/15/24 United States 184,000 (203,406 ) Western Digital Corp., senior note, 10.50%, 4/01/24 United States 131,000 (153,434 ) Franklin Alternative Strategies Funds Statement of Investments, February 28, 2017 (unaudited) (continued) Franklin K2 Long Short Credit Fund Country Principal Amount* Value Securities Sold Short (continued) Corporate Bonds and Notes (continued) Trading Companies & Distributors (0.8)% GATX Corp., senior bond, 4.85%, 6/01/21 United States 576,000 $ (622,076 ) Wireless Telecommunication Services (0.3)% T-Mobile U.S. Inc., senior bond, 6.50%, 1/15/26 United States 243,000 (267,604 ) Total Corporate Bonds and Notes (Proceeds $11,018,369) (11,198,139 ) U.S. Government and Agency Securities (0.1)% U.S. Treasury Bond, 2.25%, 2/15/27 United States 17,000 (16,836 ) 2.875%, 11/15/46 United States 28,000 (27,482 ) Total U.S. Government and Agency Securities (Proceeds $44,185) (44,318 ) Total Securities Sold Short (Proceeds $11,382,128) $ (11,574,973 ) † Rounds to less than 0.1% of net assets. * The principal/notional amount is stated in U.S. dollars unless otherwise indicated. a A portion or all of the security has been segregated as collateral for securities sold short, open swap, forward, futures and written option contracts. At February 28, 2017, the aggregate value of these securities and/or cash pledged amounted to $22,471,894, representing 28.5% of net assets. b Non-income producing. c A portion or all of the security is held in connection with written option contracts open at period end. d Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trus t’s Board of Trustees. At February 28, 2017, the net value of these securities was $18,727,437, representing 23.8% of net as sets. e The coupon rate shown represents the rate at period end. f Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At February 28, 2017, the net value of these securities was $277,467, representing 0.4% of net assets. g Income may be received in additional securities and/or cash. h The rate shown is the annualized seven-day yield at period end. i Investment is through participation in a joint account with other funds managed by the investment manager or an affiliate of the investment manager. At February 28, 2017, all repurchase agreements had been entered into on that date. j The security was issued on a discount basis with no stated coupon rate. k Perpetual security with no stated maturity date. Franklin Alternative Strategies Funds Statement of Investments, February 28, 2017 (unaudited) (continued) At February 28, 2017, the Fund had the following futures contracts outstanding. See Note 3. Futures Contracts Number of Notional Expiration Unrealized Unrealized Description Type Contracts Value Date Appreciation Depreciation Equity Contracts S&P 500 E-Mini Index Short 4 $ 472,560 3/17/17 $ — $ (19,328 ) Interest Rate Contracts 90 Day Eurodollar Short 7 1,722,700 12/18/17 1,225 — Euro-Buxl 30 Yr. Bond Short 2 367,866 3/08/17 — (9,177 ) Euro-BOBL Short 2 285,466 3/08/17 — (5,042 ) Euro OAT Short 3 476,571 3/08/17 — (7,383 ) U.S. Treasury 10 Yr. Note Short 4 498,313 6/21/17 1,367 — U.S. Treasury Long Bond Short 1 151,656 6/21/17 248 — 3,502,572 2,840 (21,602 ) Total Futures Contracts $ 3,975,132 $ 2,840 $ (40,930 ) Net unrealized appreciation (depreciation) $ (38,090 ) At February 28, 2017, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Contract Amount * Date Appreciation Depreciation OTC Forward Exchange Contracts Chinese Yuan MSCO Buy 3,387,276 490,128 3/15/17 $ 3,404 $ — Chinese Yuan MSCO Sell 5,321,200 758,384 3/15/17 — (16,925 ) Euro DBAB Buy 2,725 2,928 3/15/17 — (39 ) Euro DBAB Sell 1,237,372 1,300,213 3/15/17 753 (12,393 ) Euro MSCO Buy 110,743 117,972 3/15/17 — (564 ) Euro MSCO Sell 303,674 322,655 3/15/17 1,354 (652 ) Mexican Peso BOFA Buy 3,009,609 151,970 3/15/17 — (2,529 ) Mexican Peso BOFA Sell 3,009,609 139,431 3/15/17 — (10,010 ) Russian Ruble DBAB Buy 16,998,075 274,207 3/15/17 15,962 — Russian Ruble DBAB Sell 16,998,075 281,588 3/15/17 — (8,580 ) Russian Ruble MSCO Buy 8,644,552 141,902 3/15/17 5,666 — Russian Ruble MSCO Sell 9,098,615 139,474 EUR 3/15/17 — (7,449 ) Russian Ruble MSCO Sell 8,644,552 142,844 3/15/17 — (4,725 ) South African Rand DBAB Buy 1,589,915 111,524 3/15/17 9,346 — South African Rand DBAB Sell 1,589,915 114,487 3/15/17 — (6,382 ) South Korean Won BOFA Sell 166,735,496 143,391 3/15/17 — (4,087 ) South Korean Won MSCO Buy 162,818,425 142,661 3/15/17 1,353 — South Korean Won MSCO Sell 162,818,425 139,668 3/15/17 — (4,346 ) Turkish Lira DBAB Sell 1,409,372 381,336 3/15/17 4,951 (9,160 ) Turkish Lira MSCO Buy 1,074,401 283,135 3/15/17 10,775 — Turkish Lira MSCO Sell 463,244 131,067 3/15/17 4,343 — British Pound JPHQ Sell 950,000 1,197,380 3/31/17 17,554 — Euro JPHQ Sell 279,762 7,482,512 CZK 11/29/17 2,859 (3,486 ) Euro MSCO Sell 325,434 8,693,639 CZK 12/15/17 1,854 (2,811 ) Total Forward Exchange Contracts $ 80,174 $ (94,138 ) Net unrealized appreciation (depreciation) $ (13,964 ) * In U.S. dollars unless otherwise indicated. a May be comprised of multiple contracts with the same counterparty, currency and settlement date. Franklin Alternative Strategies Funds Statement of Investments, February 28, 2017 (unaudited) (continued) At February 28, 2017, the Fund had the following credit default swap contracts outstanding. See Note 3. Credit Default Swap Contracts Unamortized Periodic Upfront Payment Counterparty/ Notional Expiration Payments Unrealized Unrealized Description Rate Exchange Amount a Date (Receipts) Appreciation Depreciation Value Rating b Centrally Cleared Swap Contracts Contracts to Buy Protection Single Name Government of Mexico 1.00 % ICE 301,000 12/20/21 $ 8,523 $ — $ (2,930 ) $ 5,593 Government of South Africa 1.00 % ICE 394,000 12/20/21 26,965 — (11,015 ) 15,950 Government of South Korea 1.00 % ICE 355,184 12/20/21 (10,020 ) 1,109 — (8,911 ) Government of Turkey 1.00 % ICE 503,000 12/20/20 41,382 — (24,026 ) 17,356 Government of Turkey 1.00 % ICE 159,000 6/20/21 10,950 — (3,281 ) 7,669 Government of Turkey 1.00 % ICE 98,000 12/20/21 5,993 32 — 6,025 Traded Index CDX.NA.HY.25 5.00 % ICE 1,445,400 12/20/20 14,454 — (129,183 ) (114,729 ) Contracts to Sell Protection c Single Name Government of Russia 1.00 % ICE 457,000 6/20/21 (33,432 ) 23,986 — (9,446 ) BB+ Government of Russia 1.00 % ICE 189,000 12/20/21 (7,019 ) 1,306 — (5,713 ) BB+ Total Centrally Cleared Swap Contracts $ 57,796 $ 26,433 $ (170,435 ) $ (86,206 ) OTC Swap Contracts Contracts to Buy Protection Single Name American Axle & Manufacturing Inc. 5.00 % JPHQ 226,000 12/20/21 (22,444 ) — (573 ) (23,017 ) Catepillar Financial Services Corp. 1.00 % JPHQ 618,000 6/20/21 2,255 — (14,262 ) (12,007 ) Ford Motor Co. 5.00 % GSCO 189,000 12/20/21 (29,057 ) — (5,207 ) (34,264 ) Ford Motor Co. 5.00 % GSCO 182,000 12/20/21 (29,571 ) — (3,425 ) (32,996 ) Ford Motor Credit Company LLC 5.00 % GSCO 189,000 12/20/21 (29,723 ) — (4,325 ) (34,048 ) Government of Argentina 5.00 % MSCO 308,000 6/20/17 (3,621 ) — (3,520 ) (7,141 ) Itochu Corp. 1.00 % GSCO 20,022,000 JPY 6/20/21 (3,714 ) — (1,923 ) (5,637 ) Itochu Corp. 1.00 % JPHQ 1,921,000 JPY 12/20/21 (516 ) — (53 ) (569 ) JFE Holdings Inc. 1.00 % JPHQ 9,728,000 JPY 12/20/21 (1,968 ) — (878 ) (2,846 ) Kobe Steel Ltd. 1.00 % JPHQ 14,626,000 JPY 12/20/21 (1,170 ) — (1,082 ) (2,252 ) Macy's Retail Holdings Inc. 1.00 % JPHQ 86,000 12/20/21 5,681 — (488 ) 5,193 Macy's Retail Holdings Inc. 1.00 % JPHQ 172,000 12/20/21 12,117 — (1,730 ) 10,387 Marubeni Corp. 1.00 % GSCO 62,079,000 JPY 6/20/21 3,299 — (18,231 ) (14,932 ) Mitsui OSK Lines Ltd. 1.00 % JPHQ 13,708,000 JPY 12/20/21 1,133 — (836 ) 297 Pitney Bowes Inc. 1.00 % JPHQ 515,000 12/20/21 24,295 — (3,760 ) 20,535 Pizzaexpress Financing 1 PLC 5.00 % JPHQ 543,000 EUR 6/20/21 (24,129 ) 36,834 — 12,705 Rallye SA 5.00 % BZWS 71,000 EUR 6/20/19 6,055 — (7,935 ) (1,880 ) Rallye SA 5.00 % JPHQ 175,000 EUR 6/20/19 15,867 — (20,502 ) (4,635 ) Rallye SA 5.00 % GSCO 10,000 EUR 12/20/19 674 — (827 ) (153 ) Sharp Corporation 1.00 % JPHQ 4,914,000 JPY 12/20/18 702 — (472 ) 230 Sprint Communications Inc. 5.00 % BZWS 222,000 12/20/21 (16,877 ) — (7,906 ) (24,783 ) The Hertz Corp. 5.00 % BZWS 102,000 12/20/19 (3,915 ) — (2,148 ) (6,063 ) The Hertz Corp. 5.00 % BZWS 108,000 12/20/19 (4,146 ) — (2,273 ) (6,419 ) Franklin Alternative Strategies Funds Statement of Investments, February 28, 2017 (unaudited) (continued) Credit Default Swap Contracts (continued) Unamortized Periodic Upfront Payment Counterparty/ Notional Expiration Payments Unrealized Unrealized Description Rate Exchange Amount a Date (Receipts) Appreciation Depreciation Value Rating b OTC Swap Contracts (continued) Contracts to Buy Protection (continued) Single Name (continued) The Hertz Corp. 5.00 % JPHQ 50,000 12/20/19 $ (1,853 ) $ — $ (1,119 ) $ (2,972 ) The Hertz Corp. 5.00 % JPHQ 3,000 12/20/19 (119 ) — (59 ) (178 ) The Hertz Corp. 5.00 % JPHQ 92,000 12/20/19 (3,269 ) — (2,199 ) (5,468 ) Traded Index CMBX.NA.BB.S6 3.00 % GSCO 133,000 5/11/63 7,764 9,419 — 17,183 CMBX.NA.BBB-.S6 5.00 % GSCO 133,000 5/11/63 18,562 10,406 — 28,968 Contracts to Sell Protection c Single Name Windstream Services LLC 5.00 % BZWS 86,000 12/20/21 (4,388 ) 6,009 — 1,621 B+ Total OTC Swap Contracts $ (82,076 ) $ 62,668 $ (105,733 ) $ (125,141 ) Total Credit Default Swap Contracts $ (24,280 ) $ 89,101 $ (276,168 ) $ (211,347 ) Net unrealized appreciation (depreciation) $ (187,067 ) a In U.S. dollars unless otherwise indicated. For contracts to sell protection, the notional amount is equal to the maximum potential amount of the future payments and no recourse provisions have been entered into in association with the contracts. b Based on Standard and Poor's (S&P) Rating for single name swaps. c The Fund enters contracts to sell protection to create a long credit position. Performance triggers include default, bankruptcy or restructuring for single name swaps. At February 28, 2017, the Fund had the following interest rate swap contracts outstanding. See Note 3. Interest Rate Swap Contracts Counterparty/ Notional Expiration Unrealized Unrealized Description Exchange Amount Date Appreciation Depreciation Centrally Cleared Swap Contracts Receive Floating rate 6 Month GBP-LIBOR Pay Fixed rate 1.29% LCH 21,000 GBP 2/28/67 $ — $ (228 ) Receive Floating rate 6 Month GBP-LIBOR Pay Fixed rate 1.37% LCH 100,000 GBP 1/05/67 — (5,012 ) Receive Floating rate 6 Month GBP-LIBOR Pay Fixed rate 1.44% LCH 156,995 GBP 1/07/47 — (2,252 ) Receive Floating rate 6 Month GBP-LIBOR Pay Fixed rate 1.56% LCH 112,459 GBP 11/29/46 — (5,667 ) Receive Floating rate 6 Month GBP-LIBOR Pay Fixed rate 1.60% LCH 82,713 GBP 12/03/46 — (5,202 ) Receive Floating rate HUF-Budapest Interbank Offered Rate Pay Fixed rate 1.46% LCH 39,227,408 HUF 3/16/22 420 — Receive Floating rate HUF-Budapest Interbank Offered Rate Pay Fixed rate 1.51% LCH 88,565,608 HUF 3/16/22 — — Total Interest Rate Swap Contracts $ 420 $ (18,361 ) Net unrealized appreciation (depreciation) $ (17,941 ) Franklin Alternative Strategies Funds Statement of Investments, February 28, 2017 (unaudited) (continued) At February 28, 2017, the Fund had the following total return swap contracts outstanding. See Note 3. Total Return Swap Contracts Expiration Unrealized Unrealized Underlying Instrument Financing Rate Counterparty Notional Value Date Appreciation Depreciation OTC Swap Contracts Fixed Income Contracts - Short iBoxx USD Liquid High Yield Index LIBOR JPHQ $ 220,000 3/20/17 $ — $ (5,331 ) iBoxx USD Liquid High Yield Index LIBOR JPHQ 210,000 3/20/17 — (5,412 ) iBoxx USD Liquid High Yield Index LIBOR JPHQ 170,000 3/20/17 — (2,605 ) iBoxx USD Liquid High Yield Index LIBOR JPHQ 172,000 3/20/17 — (2,683 ) iBoxx USD Liquid High Yield Index LIBOR JPHQ 190,000 3/20/17 — (3,285 ) iBoxx USD Liquid Investment Grade Index LIBOR JPHQ 830,000 3/20/17 — (19,126 ) iBoxx USD Liquid Investment Grade Index LIBOR JPHQ 170,000 3/20/17 — (3,085 ) iBoxx USD Liquid Investment Grade Index LIBOR JPHQ 112,000 3/20/17 — (1,490 ) iBoxx USD Liquid Investment Grade Index LIBOR JPHQ 256,000 3/20/17 3,448 — iBoxx USD Liquid Investment Grade Index LIBOR JPHQ 255,000 3/20/17 3,084 — iBoxx USD Liquid Investment Grade Index LIBOR JPHQ 128,000 3/20/17 1,166 — iBoxx USD Liquid Investment Grade Index LIBOR MSCO 170,000 3/20/17 — (3,750 ) iBoxx USD Liquid Investment Grade Index LIBOR MSCO 250,000 3/20/17 — (5,515 ) iBoxx USD Liquid Investment Grade Index LIBOR MSCO 250,000 3/20/17 — (6,996 ) iBoxx USD Liquid Investment Grade Index LIBOR MSCO 128,000 3/20/17 — (479 ) iBoxx USD Liquid Investment Grade Index LIBOR MSCO 240,000 3/20/17 2,903 — iBoxx USD Liquid Investment Grade Index LIBOR MSCO 128,000 3/20/17 — (722 ) Total Return Swap Contracts $ 10,601 $ (60,479 ) Net unrealized appreciation (depreciation) $ (49,878 ) Franklin Alternative Strategies Funds Statement of Investments, February 28, 2017 (unaudited) (continued) Franklin Alternative Strategies Funds Notes to Consolidated Statements of Investments (unaudited) 1. ORGANIZATION Franklin Alternative Strategies Funds (Trust) is registered under the Investment Company Act of 1940 (1940 Act) as an open-end management investment company, consisting of four separate funds and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles. Franklin K2 Alternative Strategies Fund, Franklin K2 Global Macro Opportunities Fund and Franklin K2 Long Short Credit Fund (Funds) are included in this report. Franklin K2 Global Macro Opportunities Fund commenced operations on July 11, 2016. Effective August 1, 2016, Franklin K2 Global Macro Opportunities Fund began publicly offering its shares. 2. FINANCIAL INSTRUMENT VALUATION The Funds ’ investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Funds calculate the net asset value (NAV) per share as of 4 p.m. Eastern time each day the New York Stock Exchange (NYSE) is open for trading. Under compliance policies and procedures ap proved by the Trust’s Board of Trustees (the Board), the Funds ’ administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation Committee (VC). The VC provides administration and oversight of the Funds ’ valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Funds to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities, exchange traded funds, exchange trades notes and derivative financial instruments (derivatives) listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of 4 p.m. Eastern time. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at 4 p.m. Eastern time on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Debt securities generally trade in the OTC market rather than on a securities exchange. The Funds’ pricing service s use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Securities denominated in a foreign currency are converted into their U.S. dollar equivalent at the foreign exchange rate in effect at 4 p.m. Eastern time on the date that the values of the foreign debt securities are determined. Investments in open-end mutual funds are valued at the closing NAV. Investments in repurchase agreements are valued at cost, which approximates fair value. Certain derivatives trade in the OTC market. The Funds’ pricing services use various techniques including industry standard option pricing models and proprietary discounted cash flow models to determine the fair value of those instruments. The Funds’ net benefit or oblig ation under the derivative contract, as measured by the fair value of the contract, is included in net assets. The Funds have procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before 4 p.m. Eastern time. In addition, trading in certain foreign markets may not take place on eve ry Funds’ business day. Occasionally, events occur between the time at which trading in a foreign security is completed and 4 p.m. Eastern time that might call into question the reliability of the value of a portfolio security held by the Funds. As a resul t, differences may arise between the value of the Funds’ portfolio securities as determined at the foreign market close and t he latest indications of value at 4 p.m. Eastern time. In order to minimize the potential for these differences, the VC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Funds. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. When the last day of the reporting period is a non- business day, certain foreign markets may be open on those days that the Funds NAV is not calculat ed, which could result in differences between the value of the Funds portfolio securities on the last business day and the l ast calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Funds for financial reporting purposes. 3. DERIVATIVE FINANCIAL INSTRUMENTS Certain or all Funds invested in derivatives in order to manage risk or gain exposure to various other investments or markets. Derivatives are financial contracts based on an underlying or notional amount, require no initial investment or an initial net investment that is smaller than would normally be required to have a similar response to changes in market factors, and require or permit net settlement. Derivatives contain various risks including the potential inability of the counterparty to fulfill their obligations under the terms of the contract, the potential for an illiquid secondary market, and/or the potential for market movements. Derivative counterparty credit risk is managed through a formal evaluation of the creditworthiness of all potential counterparties. Certain or all Funds attempt to reduce their exposure to counterparty credit risk on OTC derivatives, whenever possible, by entering into International Swaps and Derivatives Association (ISDA) master agreements with certain counterparties. These agreements contain various provisions, including but not limited to collateral requirements, events of default, or early termination. Termination events applicable to the counterparty include certain deteriorations in the credit quality of the counterparty. Termination events applicable to the Funds include failure of the Funds to maintain certain net asset levels and/or limit the decline in net assets over various periods of time. In the event of default or early termination, the ISDA master agreement gives the non- defaulting party the right to net and close-out all transactions traded, whether or not arising under the ISDA agreement, to one net amount payable by one counterparty to the other. Early termination by the counterparty may result in an immediate payment by the Funds of any net liability owed to that counterparty under the ISDA agreement. Collateral requirements differ by type of derivative. Collateral or initial margin requirements are set by the broker or exchange clearing house for exchange traded and centrally cleared derivatives. Initial margin deposited is held at the exchange and can be in the form of cash and/or securities. For OTC derivatives traded under an ISDA master agreement, posting of collateral is required by either the Fund or the applicable counterparty if the total net exposure of all OTC derivatives with the applicable counterparty exceeds the minimum transfer amount, which typically ranges from $100,000 to $250,000, and can vary depending on the counterparty and the type of the agreement. Generally, collateral is determined at the close of Fund business each day and any additional collateral required due to changes in derivative values may be delivered by the Fund or the counterparty within a few business days. Collateral pledged and/or received by the Fund for OTC derivatives, if any, is held in segregated accounts with the Funds custodian/counterparty broker and can be in the form of cash and/or securities. Unrestricted cash may be invested according to the Funds investment objectives. To the extent that the amounts due to the Fund from its counterparties are not subject to collateralization or are not fully collateralized, the Fund bears the risk of loss from counterparty non-performance. Certain or all Funds entered into exchange traded futures contracts primarily to manage and/or gain exposure to commodity price, interest rate, certain foreign currencies and equity price risk. A futures contract is an agreement between the Fund and a counterparty to buy or sell an asset at a specified price on a future date. Required initial margins are pledged by the Fund, and the daily change in fair value is accounted for as a variation margin payable or receivable. Certain or all Funds entered into OTC forward exchange contracts primarily to manage and/or gain exposure to certain foreign currencies. A forward exchange contract is an agreement between the Fund and a counterparty to buy or sell a foreign currency for a specific exchange rate on a future date. Certain or all Funds entered into credit default swap contracts primarily to manage and/or gain exposure to credit risk. A credit default swap is an agreement between the Fund and a counterparty whereby the buyer of the contract receives credit protection and the seller of the contract guarantees the credit worthiness of a referenced debt obligation. These agreements may be privately negotiated in the over-the-counter market (OTC credit default swaps) or may be executed in a multilateral trade facility platform, such as a registered exchange (centrally cleared credit default swaps). The underlying referenced debt obligation may be a single issuer of corporate or sovereign debt, a credit index, a basket of issuers or indices, or a tranche of a credit index or basket of issuers or indices. In the event of a default of the underlying referenced debt obligation, the buyer is entitled to receive the notional amount of the credit default swap contract from the seller in exchange for the referenced debt obligation, a net settlement amount equal to the notional amount of the credit default swap less the recovery value of the referenced debt obligation, or other agreed upon amount. For centrally cleared credit default swaps, required initial margins are pledged by the Fund, and the daily change in fair value is accounted for as a variation margin payable or receivable. Over the term of the contract, the buyer pays the seller a periodic stream of payments, provided that no event of default has occurred. Such periodic payments are accrued daily as an unrealized appreciation or depreciation until the payments are made, at which time they are realized. Upfront payments and receipts represent compensating factors between stated terms of the credit default swap agreement and prevailing market conditions (credit spreads and other relevant factors). These upfront payments and receipts are amortized over the term of the contract as a realized gain or loss. Certain or all Funds entered into interest rate swap contracts primarily to manage interest rate risk. An interest rate swap is an agreement between the Fund and a counterparty to exchange cash flows based on the difference between two interest rates, applied to a notional amount. These agreements may be privately negotiated in the over-the-counter market (OTC interest rate swaps) or may be executed on a registered exchange (centrally cleared interest rate swaps). For centrally cleared interest rate swaps, required initial margins are pledged by the Fund, and the daily change in fair value is accounted for as a variation margin payable or receivable. Over the term of the contract, contractually required payments to be paid and to be received are accrued daily and recorded as unrealized depreciation and appreciation until the payments are made, at which time they are realized. Certain or all Funds entered into OTC total return swap contracts primarily to manage and/or gain exposure to interest rate, equity price and credit risk of an underlying instrument such as a stock, bond, index or basket of securities or indices. A total return swap is an agreement between the Fund and a counterparty to exchange a return linked to an underlying instrument for a floating or fixed rate payment, both based upon a notional amount. Over the term of the contract, contractually required payments to be paid or received are accrued daily and recorded as unrealized appreciation or depreciation until the payments are made, at which time they are recognized as realized gain or loss. Certain or all Funds purchased or wrote exchange traded and/or OTC option contracts primarily to manage and/or gain exposure to equity price, interest rate and foreign exchange rate risk. An option is a contract entitling the holder to purchase or sell a specific amount of shares or units of an asset or notional amount of a swap (swaption), at a specified price. When an option is purchased or written, an amount equal to the premium paid received is recorded as an asset or liability, respectively. Upon exercise of an option, the acquisition cost or sales proceeds of the underlying investment is adjusted by any premium received or paid. Upon expiration of an option, any premium received or paid is recorded as a realized gain or loss. Upon closing an option other than through expiration or exercise, the difference between the premium received or paid and the cost to close the position is recorded as a realized gain or loss. The following funds have invested in derivatives during the period. Franklin K2 Alternative Strategies Fund – Futures, forwards, swaps and options Franklin K2 Global Macro Opportunities Fund – Futures, forwards, swaps and options Franklin K2 Long Short Credit Fund – Futures, forwards, swaps and options 4. INCOME TAXES At February 28, 2017, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Franklin K2 Franklin K2 Franklin K2 Alternative Global Macro Long Short Strategies Fund Opportunities Fund Credit Fund Cost of investments $ 1,040,066,261 $ 21,794,576 $ 75,343,777 Unrealized appreciation $ 78,564,606 $ 27,709 $ 2,853,863 Unrealized depreciation (9,731,603 ) (40,229 ) (342,451 ) Net unrealized appreciation (depreciation) $ 68,833,003 $ (12,520 ) $ 2,511,412 5. UNFUNDED LOAN COMMITMENTS The Franklin K2 Alternative Strategies Fund enters into certain credit agreements, all or a portion of which may be unfunded. The Fund is obligated to fund these loan commitments at the borrowers' discretion. Unfunded loan commitments and funded portions of credit agreements are marked to market daily. Funded portions of credit agreements are presented in the Consolidated Statements of Investments. At February 28, 2017, unfunded commitments were as follows: Unfunded Borrower Commitment Avolon TLB Borrower I, Term Loan B, 3.25%, 1/20/22 $ 160,000 Bass Pro Group LLC, Term Loan B, 5.97%, 12/15/23 35,000 Change Healthcare Holdings LLC, Term Loan, 2.75%, 2/03/24 159,818 Consolidated Communication Holdings Inc., Term Loan B2, 3.00%, 10/05/23 95,000 Veritas US Inc., Term Loan B1, 5.63%, 1/27/23 732,682 Zayo Group LLC, Term Loan D, 2.50%, 1/19/24 17,448 Ziggo Secured Finance Partnership, Term Loan E, 4/15/25 181,200 $ 1,381,148 6. INVESTMENTS IN K2 HOLDINGS INVESTMENT CORP. and K2 GMOF HOLDINGS CORP. (K2 SUBSIDIARIES) Certain or all Funds invest in certain financial instruments and commodity-linked derivative investments through their respective investments in the K2 Subsidiaries. Both K2 Subsidiaries are Cayman Islands exempted companies with limited liability, are wholly-owned subsidiaries of their respective Funds, and are able to invest in certain financial instruments and commodity-linked derivative investments consistent with the investment objective of their respective Funds. At February 28, 2017 , the K2 Subsidiaries’ investments, as well as any other assets and liabilities of the K2 Subsidiaries, are reflected in the Funds’ Cons olidated Statements of Investments. At February 28, 2017 , the Funds’ investments in the K2 Subsidiaries were as follows: Consolidated Subsidiary % of Consolidated Fund Name Subsidiary Name a Net Assets Net Assets Net Assets Franklin K2 Alternative Strategies Fund K2 Holdings Investment Corp. $ 1,107,882,592 $ 20,913,447 1.9% Franklin K2 Global Macro Opportunities Fund K2 GMOF Holdings Corp. $ 23,705,735 $ 5,833,276 24.6% a The Funds’ investments in their respective K2 Subsidiaries are limited to 25% of consolidated assets. 7. FAIR VALUE MEASUREMENTS The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds’ own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds’ financial instruments and are summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical financial instruments Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3 – significant unobservable inputs (including the Funds ’ own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Funds have adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of February 28, 2017, in valuing the Funds ’ assets and liabilities carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Franklin K2 Alternative Strategies Fund Assets: Investments in Securities: a Common Stocks and Other Equity Interests $ 381,467,727 $ 138 $ 299,189 $ 381,767,054 Exchange Traded Funds 437,732 — — 437,732 Convertible Preferred Stocks 1,736,506 7,032,385 — 8,768,891 Preferred Stocks 2,628,263 690,974 — 3,319,237 Convertible Bonds — 191,139,315 — 191,139,315 Convertible Bonds in Reorganization — 8,393 — 8,393 Corporate Bonds and Notes — 196,898,612 — 196,898,612 Corporate Bonds and Notes in Reorganization — 1,262,161 — 1,262,161 Senior Floating Rate Interests — 7,868,821 — 7,868,821 Foreign Government and Agency Securities — 25,844,220 — 25,844,220 Asset-Backed Securities and Commercial Mortgage-Backed Securities — 23,348,056 — 23,348,056 Options Purchased 1,446,765 38,795 — 1,485,560 Short Term Investments 222,822,405 43,928,807 — 266,751,212 Total Investments in Securities $ 610,539,398 $ 498,060,677 $ 299,189 $ 1,108,899,264 Other Financial Instruments: Futures Contracts $ 5,021,112 $ — $ — $ 5,021,112 Forward Exchange Contracts — 3,630,347 — 3,630,347 Swap Contracts — 9,200,981 — 9,200,981 Unfunded Loan Commitments — 11,303 — 11,303 Total Other Financial Instruments $ 5,021,112 $ 12,842,631 $ — $ 17,863,743 Liabilities: Other Financial Instruments: Options Written $ 196,330 $ — $ — $ 196,330 Securities Sold Short 236,977,225 24,096,630 — 261,073,855 Futures Contracts 1,863,905 — — 1,863,905 Forward Exchange Contracts — 3,700,477 — 3,700,477 Swap Contracts — 4,700,327 — 4,700,327 Total Other Financial Instruments $ 239,037,460 $ 32,497,434 $ — $ 271,534,894 Level 1 Level 2 Level 3 Total Franklin K2 Global Macro Opportunities Fund Assets: Investments in Securities: a Corporate Bonds and Notes $ — $ 551,239 $ — $ 551,239 Foreign Government and Agency Securities — 1,322,303 — 1,322,303 Short Term Investments 18,872,629 1,035,885 — 19,908,514 Total Investments in Securities $ 18,872,629 $ 2,909,427 $ — $ 21,782,056 Other Financial Instruments: Futures Contracts $ 298,900 $ — $ — $ 298,900 Forward Exchange Contracts — 164,099 — 164,099 Swap Contracts — 3,749 — 3,749 Total Other Financial Instruments $ 298,900 $ 167,848 $ — $ 466,748 Liabilities: Other Financial Instruments: Futures Contracts $ 192,521 $ — $ — $ 192,521 Forward Exchange Contracts — 216,955 — 216,955 Swap Contracts — 22,701 — 22,701 Total Other Financial Instruments $ 192,521 $ 239,656 $ — $ 432,177 Level 1 Level 2 Level 3 Total Franklin K2 Long Short Credit Fund Assets: Investments in Securities: a Common Stocks and Other Equity Interests $ 806,830 $ — $ — $ 806,830 Convertible Preferred Stocks 129,320 — — 129,320 Convertible Bonds — 678,446 — 678,446 Corporate Bonds and Notes — 24,063,392 — 24,063,392 Foreign Government and Agency Securities — 3,414,820 — 3,414,820 Asset-Backed Securities and Commercial Mortgage-Backed Securities — 25,345,441 — 25,345,441 Options Purchased 112,903 3,404 — 116,307 U.S. Government and Agency Securities — 1,760,990 — 1,760,990 Short Term Investments 17,941,749 3,597,894 — 21,539,643 Total Investments in Securities $ 18,990,802 $ 58,864,387 $ — $ 77,855,189 Other Financial Instruments: Futures Contracts $ 2,840 $ — $ — $ 2,840 Forward Exchange Contracts — 80,174 — 80,174 Swap Contracts — 100,122 — 100,122 Total Other Financial Instruments $ 2,840 $ 180,296 $ — $ 183,136 Liabilities: Other Financial Instruments: Options Written $ 32,432 $ — $ — $ 32,432 Securities Sold Short 332,516 11,242,457 — 11,574,973 Futures Contracts 40,930 — — 40,930 Forward Exchange Contracts — 94,138 — 94,138 Swap Contracts — 355,008 — 355,008 Total Other Financial Instruments $ 405,878 $ 11,691,603 $ — $ 12,097,481 a For detailed categories, see the accompanying Consolidated Statements of Investments. A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 financial instruments at the end of the period. 8. INVESTMENT COMPANY REPORTING MODERNIZATION In October 2016, the U.S. Securities and Exchange Commission adopted new rules and amended existing rules (together, final rules) intended to modernize the reporting and disclosure of information by registered investment companies. In part, the final rules amend Regulation S-X and require standardized, enhanced disclosures about derivatives in investment company financial statements, as well as other amendments. The compliance date for the amendments to Regulation S-X is August 1, 2017. Management is currently evaluating the impact that the adoption of the amendments to Regulation S- X will have on the Funds’ financial statements and related disclosures. 9. SUBSEQUENT EVENTS The Funds have evaluated subsequent events through the issuance of the Consolidated Statements of Investments and determined that no events have occurred that require disclosure. For additional information on the Funds’ significant accounting policies, please refer to the Funds’ most recent semiannual o r annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Robert G. Kubilis, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRANKLIN ALTERNATIVE STRATEGIES FUNDS By _/s/Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date April 26, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By _/s/Laura F.
